EXHIBIT 10.1

 


LOAN AGREEMENT among   special situations investing group ii, llc, as the Lender
  and   special situations investing group ii, llc, as the Agent   and   THOSE
PERSONS LISTED ON SCHEDULE 1 HERETO, as the Borrowers

Dated as of November 30, 2017

 

 

 

Table of Contents

Page

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1   Definitions 1
Section 1.2   Principles of Construction 24 ARTICLE 2 GENERAL TERMS 24 Section
2.1   Loan Commitment; Disbursement to the  Borrowers 24 Section 2.2   Interest
Rate 26 Section 2.3   Loan Payment 28 Section 2.4   Prepayments 31 Section
2.5   Release of Property 34 Section 2.6   Cash Management 35 Section 2.7   Debt
Yield Tests, Excess Cash Flow Sweep Period 38 Section 2.8   Authorization 39
ARTICLE 3 CONDITIONS PRECEDENT 39 Section 3.1   Conditions Precedent to Funding
the Loan 39 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 43 Section
4.1   Representations of the Borrowers 43 Section 4.2   Survival of
Representations 50 ARTICLE 5 BORROWERS’ COVENANTS 50 Section 5.1   Affirmative
Covenants 50 Section 5.2   Negative Covenants 60 ARTICLE 6 INSURANCE; CASUALTY;
CONDEMNATION 63 Section 6.1   Insurance 63 Section 6.2   Casualty 66 Section
6.3   Condemnation 67 Section 6.4   Restoration 67 ARTICLE 7 RESERVE FUNDS 70
Section 7.1   Tax and Insurance Escrow Funds 70 Section 7.2   Security Deposit
Account 71 Section 7.3   Excess Cash Flow Reserve Funds 71 Section 7.4   CapEx
Reserve Funds 71 Section 7.5   Renovations Reserve Fund 73 Section
7.6   Rollover Reserve Funds 74 Section 7.7   Free Rent Reserve 76 Section
7.8   First Logistics Construction Allowance Reserve Fund. 76 Section
7.9   Pactiv Construction Allowance Reserve Fund. 78 Section 7.10   Sappi
Construction Allowance Reserve Fund. 80

 i

 

Section 7.11   Additional Provisions Regarding CapEx Reserve Fund and
Renovations Reserve Fund Disbursements 81 Section 7.12   Reserve Funds,
Generally 82 ARTICLE 8 DEFAULTS 83 Section 8.1   Event of Default 83 Section
8.2   Remedies 85 ARTICLE 9 SPECIAL PROVISIONS 88 Section 9.1   Sale of Loan 88
Section 9.2   Matters Concerning the Managers 89 Section 9.3   Recourse 89
Section 9.4   Uncross of Properties 91 Section 9.5   Expenses 92 Section
9.6   Contributions and Waivers. 92 Section 9.7   Joint and Several Liability 94
ARTICLE 10 MISCELLANEOUS 95 Section 10.1   Survival 95 Section 10.2   The
Agent’s or the Lender’s Discretion 95 Section 10.3   Governing Law 95 Section
10.4   Modification, Waiver in Writing 96 Section 10.5   Delay Not a Waiver 96
Section 10.6   Limitation of Liability; Waiver of Claims 96 Section
10.7   Notices 97 Section 10.8   Trial by Jury 98 Section 10.9   Headings 98
Section 10.10   Severability 98 Section 10.11   Preferences 98 Section
10.12   Waiver of Notice 98 Section 10.13   Expenses; Indemnity 99 Section
10.14   Schedules Incorporated 100 Section 10.15   Offsets, Counterclaims and
Defenses 100 Section 10.16   No Joint Venture or Partnership; No Third Party
Beneficiaries 100 Section 10.17   Publicity 100 Section 10.18   Cross Default;
Cross Collateralization; Waiver of Marshalling of Assets 100 Section
10.19   Waiver of Offsets/Defenses/Counterclaims 101 Section 10.20   Conflict;
Construction of Documents; Reliance 101 Section 10.21   Brokers and Financial
Advisors 101 Section 10.22   Prior Agreements 101 Section 10.23   Duplicate
Originals, Counterparts 102 ARTICLE 11 THE AGENT 102 Section 11.1   Appointment
and Authorization 102 Section 11.2   Collateral Matters; Protective Advances 102
Section 11.3   Successor Agent 103 Section 11.4   Co-Lender Agreement 103

 ii

 

 

SCHEDULES

 

Schedule 1 Borrowers and Properties Schedule 2 Minimum Leasing Guidelines
Schedule 4.1.1 Organizational Structure Schedule 4.1.26 Leases Schedule 4.1.27
Material Contracts Schedule 4.1.46 Intellectual Property/Websites Schedule
5.1.27 Environmental Compliance Schedule 7.7.2 Free Rent EXHIBITS Exhibit A
Legal Descriptions of the Properties Exhibit B Historical Financial Information
for Debt Yield Exhibit C Form of Debt Yield Certificate Exhibit D Allocated Loan
Amounts Exhibit E Freeport Agreement Exhibit F Draft 2018 Annual Operating
Budget Exhibit G Renovations Exhibit H Form of Collateral Assignment of Interest
Rate Cap

 

 iii

 

LOAN AGREEMENT

This LOAN AGREEMENT, dated as of November 30, 2017 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is among special situations investing group ii, llc, a Delaware
limited liability company, having an address at 6011 Connection Drive, Irving,
Texas 75039 (together with its successors and assigns, the “Lender”), special
situations investing group ii, llc, a Delaware limited liability company, as
administrative agent for the Lender and any additional Persons hereafter
becoming a Lender, having an address at 6011 Connection Drive, Irving, Texas
75039 (together with its successors and assigns, the “Agent”), and THOSE PERSONS
LISTED ON SCHEDULE 1 HERETO, each a Delaware limited liability company having an
address at c/o Plymouth Industrial REIT, Inc., 260 Franklin Street, 6th Floor,
Boston, MA 02110 (each a “Borrower”, and collectively, the “Borrowers”).

W I T N E S S E T H:

WHEREAS, the Borrowers desire to obtain the Loan (as hereinafter defined) from
Lender in order to finance the acquisition of the Properties; and

WHEREAS, the Lender is willing to make the Loan to the Borrowers, subject to and
in accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by the Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“6000 West 73rd Borrower” means Plymouth MWG 6000 West 73rd LLC.

“6000 West 73rd Property” means the Property located at 6000 West 73rd Street,
Bedford Park, Illinois.

“6558 West 73rd Borrower” means Plymouth MWG 6558 West 73rd LLC.

“6558 West 73rd Property” means the Property located at 6558 West 73rd Street,
Bedford Park, Illinois.

“7200 South Mason Borrower” means Plymouth MWG 7200 South Mason LLC.

“7200 South Mason Property” means the Property located at 7200 South Mason
Avenue, Bedford Park, Illinois.

“Acceptable Counterparty” means any counterparty to the Interest Rate Cap that
has and shall maintain, until the expiration of the applicable Interest Rate
Cap, a long-term unsecured debt rating of at least “A+” by S&P and “A1” by
Moody’s, which rating shall not include a “t” or otherwise reflect a termination
risk.

“ACM” has the meaning set forth in Section 5.1.29 hereof.

“ACM Abatement Activities” has the meaning set forth in Section 5.1.29 hereof.

 

 

“Additional Insolvency Opinion” means a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date, which
opinion letter is (a) satisfactory in form and substance to the Agent and (b)
delivered by counsel satisfactory to the Agent.

“Affected Property” has the meaning set forth in Section 9.4 hereof.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly (i) owns more than ten percent (10%) of the capital or profits of
such Person or in which such Person owns, directly or indirectly, more than ten
percent (10%) or (ii) is in Control of, is Controlled by or is under common
Control with, such Person. In no event shall the Agent or the Lender be deemed
to be an Affiliate of the Borrower.

“Affiliated Manager” means any Manager in which any Borrower Related Person has,
directly or indirectly, any legal, beneficial or economic interest or that is
under common Control with any one or more Borrower Related Persons.

“Agent” means Special Situations Investing Group II, LLC, a Delaware limited
liability company, in its capacity as administrative agent hereunder, or any
successor the Agent appointed pursuant to Section 11.3.

“Agreement” has the meaning set forth in the introductory paragraph.

“Allocated Loan Amount” means for, for each Property, the amount set forth on
Exhibit D hereto for such Property.

“ALTA” means the American Land Title Association, or any successor thereto.

“Annual Operating Budgets” means the budget, including all Operating Expenses,
and all known or anticipated leasing costs, for each Property (broken out by
Property and shown in the aggregate) prepared by the Borrowers for the
applicable Fiscal Year or other period, as the same may be amended, modified or
supplemented from time to time in accordance with this Agreement.

“Applicable Contribution” has the meaning set forth in Section 9.6(f) hereof.

 

“Applicable Interest Rate” means the per annum rate equal to the sum of LIBOR
and the LIBOR Margin.

“Appraisal” has the meaning set forth in Section 5.1.28 hereof.

“Approval,” “Approve” or “Approved” means, with respect to the Agent or the
Lender, such Person approved in writing in its sole and absolute discretion
(unless a different standard expressly modifies such term).

“Approved Annual Operating Budget” has the meaning set forth in Section
5.1.10(f) hereof, as the same may be modified in accordance with the terms
hereof.

“Approved First Logistics Construction Allowance Expenses” means amounts that
were actually paid by the South Pulaski Borrower to First Logistics’ general
contractor for Total Construction Costs (as defined in the First Logistics
Lease) in accordance with Section 10 of Exhibit E to the First Logistics Lease.

“Approved Pactiv Construction Allowance Expenses” means amounts that were
actually paid by the 6000 West 73rd Borrower or the 7200 South Mason Borrower to
Pactiv for Work (as defined in the Pactiv Lease) completed in accordance with
the Pactiv Lease.

“Approved Sappi Construction Allowance Expenses” means amounts that were
actually paid by the 6558 West 73rd Borrower to Sappi for Lighting Installation
Work (as defined in the Sappi Lease) completed in accordance with the Sappi
Lease.

2 

 

“Approved Leasing Expenses” means expenses incurred by any Borrower in leasing
space at any of the Properties pursuant to the terms of Leases in effect as of
the date hereof and additional Leases entered into in accordance with the Loan
Documents, including brokerage commissions and tenant improvements, which
expenses (i) are (A) specifically Approved by the Agent in connection with
Approving the applicable Lease, (B) incurred in the ordinary course of business
and on market terms and conditions in connection with Leases which do not
require the Agent’s Approval under the Loan Documents, and the Agent shall have
received (and Approved, if applicable) a budget for such tenant improvement
costs and a schedule of leasing commission payments payable in connection
therewith, or (C) otherwise Approved by the Agent, and (ii) are substantiated by
executed Lease documents and/or brokerage agreements, where applicable.

“Assignment of Contracts” means that certain first priority Assignment of
Agreements, Licenses, Permits and Contracts, dated as of the date hereof, from
the Borrowers, as assignor, to the Agent, as assignee, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Leases” means, for each Property, the assignment of leases and
rents (or other comparable instrument), dated as the date hereof, from the
Borrowers, as assignor, to the Agent, as assignee, assigning to the Agent for
its benefit and the benefit of the Lender all of the Borrowers’ interests in and
to the Leases and Rents in respect of each of the Properties, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement” means, collectively, (i) that certain first
priority Assignment of Management Agreement, dated as of the date hereof, from
the Borrowers and each Manager in favor of the Agent for its benefit and the
benefit of the Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time and (ii) any future
assignment of any Management Agreement and subordination of management fees
executed by the Borrowers and any Manager in favor of the Agent for its benefit
and the benefit of the Lender as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.

“Bankruptcy Action” means a judicial or non-judicial proceeding under any
federal or state bankruptcy, reorganization or insolvency law, including without
limitation any case commenced under Title 11 of the United States Code.

“Bankruptcy Code” means 11 U.S.C. § 101 et seq., as the same may be amended from
time to time.

“Base Rate” means the rate per annum equal to (i) the LIBOR Margin plus (ii) the
greater of (x) one-half of one percent (0.5%) and (y) the then applicable
Treasury Rate.

“Basic Carrying Costs” means, for any period, the sum of the following costs:
(a)  Taxes, (b) Other Charges and (c) Insurance Premiums.

“Benefit Amount” has the meaning set forth in Section 9.6(d) hereof.

“BIGS” means BIGS Mortgage LLC, a Delaware limited liability company.

“Borrower” and “Borrowers” have the meaning set forth in the introductory
paragraph hereto, together with its (and their) successors and permitted
assigns.

“Borrower Party” means each Borrower and each Guarantor.

“Borrower Related Person” means, collectively and individually, each Borrower
Party and any Affiliate of any of the foregoing, and any officer, director,
manager, agent, employee or immediate family member of the foregoing, and any
Person acting at the direction of any of the foregoing.

3 

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which national banks in New York, New York are not open for business.

“Cap Requirement Date” has the meaning set forth in Section 2.2.5(a) hereof.

“CapEx Items” means fixtures, furnishings, equipment (including operating
equipment, operating supplies and fixtures attached to and forming part of any
Improvements), apparatus and other personal property to be used in, or held in
storage for use in (or if the context so dictates, required in connection with),
or otherwise required for the operation of any Property in accordance with this
Agreement, including without limitation, (i) furnishings and equipment, (ii)
such other furnishings and equipment as the Borrowers deem necessary or
desirable for the operation of the Improvements in accordance with this
Agreement and (iii) design fees, shipping costs, taxes and installation charges
relating to the foregoing.

“CapEx Reserve Account” has the meaning set forth in Section 7.4.1 hereof.

“CapEx Reserve Amount” means (i) on the Closing Date and on each of the first
eleven (11) Payment Dates, an amount equal to one-twelfth (1/12th) of One
Million Three Hundred Sixty-Two Thousand Five Hundred Ninety-Four and 15/100
Dollars ($1,362,594.15) and (ii) on each Payment Date thereafter, an amount
equal to one-twelfth (1/12th) of Three Million Twenty-Seven Thousand Nine
Hundred Eighty-Seven and 00/100 Dollars ($3,027,987.00).

“CapEx Reserve Funds” has the meaning set forth in Section 7.4.1 hereof.

“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” has the meaning set forth in Section 2.6.1(b) hereof.

“Cash Management Agreement” means that certain Cash Management Agreement, dated
as of the date hereof, by and among Cash Management Bank, each Borrower and the
Agent, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Cash Management Bank” means PNC Bank, National Association, a national banking
association, or another bank acceptable to the Agent.

“Casualty” has the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.

“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of fifty percent (50%) or more of the equity interests
of the REIT Guarantor entitled to vote for members of the board of directors or
equivalent governing body of the REIT Guarantor on a fully-diluted basis;

(b) the REIT Guarantor ceases to be the sole general partner of, or have
exclusive Control of, the OP Guarantor; or

(c) the OP Guarantor ceases to own, directly or indirectly, one hundred percent
(100%) of the equity interests in any of the Borrowers, free and clear of all
Liens.

4 

 

“Closing Date” means the date of the funding of the Loan.

“Co-Lender Agreement” has the meaning set forth in Section 11.4 hereof.

“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.

“Collateral Assignment of Interest Rate Cap” means a Collateral Assignment of
Interest Rate Protection Agreement, to be dated as of the Cap Requirement Date
and executed by each Borrower for the benefit of the Agent, in the form attached
hereto as Exhibit H, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade adversely affecting any Property or any part
thereof.

“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Contribution” has the meaning set forth in Section 9.6(a) hereof.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

“Counterparty” means, with respect to any Interest Rate Cap, the Borrowers
counterparty thereto.

“Debt” means the outstanding principal amounts set forth in, and evidenced by,
this Agreement and Note, together with all interest accrued and unpaid thereon
(whether at the Applicable Interest Rate or the Default Rate), late payment
charges (if any) and all other sums due to the Lender in respect of the Loan
under the Note, this Agreement, the Mortgages and the other Loan Documents
(other than pursuant to obligations under the Environmental Indemnity that are
intended to survive repayment of the Loan).

“Debt Service” means, with respect to any particular period of time, scheduled
interest and principal (if any) payments due under this Agreement and the Notes.
For the avoidance of doubt, Debt Service shall not include amounts required to
be paid by the Borrowers into the Reserve Funds.

“Debt Yield” means, as of any date of determination thereof, the ratio
(expressed as a percentage) of:

(a) the Net Cash Flow during the immediately preceding Measurement Period (as
calculated by the Borrowers and Approved by the Agent), without deduction for
actual management fees incurred in connection with the operation of the
Properties, less management fees equal to the greater of (1) assumed management
fees of 3% of Gross Income from Operations and (2) the actual management fees
incurred; to

(b) the Outstanding Principal Balance as of the last day of such Measurement
Period.

“Debt Yield Certificate” has the meaning set forth in Section 5.1.10(h).

“Debt Yield Test Date” means (a) the Closing Date and (b) the last day of each
calendar quarter thereafter including December 31, 2017.

“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

5 

 

“Default Rate” means a rate per annum equal to the lesser of (a) five percent
(5%) above the Applicable Interest Rate or the Base Rate, whichever is then in
effect with respect to the Loan and (b) the Maximum Legal Rate.

“Deposit Account Control Agreement” means the Deposit Account Control Agreement,
dated as of the date hereof, by and among the Borrowers, Agent and Deposit Bank,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to the operation and maintenance of, and
application of funds in, the Deposit Account.

“Deposit Account” has the meaning set forth in Section 2.6.1(a).

“Deposit Bank” means the bank or banks selected by Agent to maintain the Deposit
Account, which, initially, shall be KeyBank National Association, a national
banking association. Agent may change the bank at which the Deposit Account is
to be held as determined by the Agent from time to time.

“DSCR” means, with respect to any Measurement Period, the ratio of (a) Net Cash
Flow during that Measurement Period to (b) the Debt Service payable during that
Measurement Period.

“Draw Request” has the meaning set forth in Section 7.5.2(b) hereof.

“Eligible Account” means a separate and identifiable account (not commingled
with other accounts) held by the holding institution that is either (a) an
account or accounts maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (b) a segregated trust account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. § 9.10(b), having in either case a combined capital and surplus of at
least FIFTY MILLION DOLLARS AND ZERO CENTS ($50,000,000.00) and subject to
supervision or examination by federal and state authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” means a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less.

“Embargoed Person” has the meaning set forth in Section 4.1.36(a) hereof.

“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by each Borrower and each Guarantor in
connection with the Loan for the benefit of the Agent and the Lender, as the
same may be further amended, further restated, replaced, supplemented or
otherwise modified from time to time.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity.

“Equipment” has the meaning, with respect to each Property, set forth in Section
1.01(e) of the Mortgage encumbering that Property.

“Equity Collateral Enforcement Action” has the meaning set forth in Section
9.3.3(k) hereof.

“Equity Collateral Transfer Date” has the meaning set forth in Section 9.3.3(k)
hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Instructions Letter” means that certain Escrow Instructions Letter,
dated as of the date hereof, by and among the Borrowers, the Agent and the Title
Company.

6 

 

“Eurodollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in dollar deposits) in
London, England.

“Event of Default” has the meaning set forth in Section 8.1 hereof.

“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.3.1
hereof.

“Excess Cash Flow Reserve Funds” has the meaning set forth in Section 7.3.1
hereof.

“Excess Cash Flow Sweep Commencement Date” has the meaning set forth in
Section 2.7(a) hereof.

“Excess Cash Flow Sweep Period” has the meaning set forth in Section 2.7(a)
hereof.

“Excess Cash Flow Sweep Termination Event” has the meaning set forth in
Section 2.7(b) hereof.

“Extended Maturity Date” means November 30, 2020.

“Extension Term” has the meaning set forth in Section 2.1.5(a) hereof.

“Extension Term Extension Fee” means the product of (a) one quarter of one
percent (0.25%) and (b) the Outstanding Principal Balance on the Initial
Maturity Date.

“Extraordinary Expense” has the meaning set forth in Section 5.1.10(g) hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, by and
among the Agent and the Borrowers.

“First Logistics” means First Logistics Management Services, Inc., an Illinois
corporation.

“First Logistics Construction Allowance Reserve Account” has the meaning set
forth in Section 7.8.1(a) hereof.

 

“First Logistics Construction Allowance Reserve Fund” has the meaning set forth
in Section 7.8.1(a) hereof.

“First Logistics Lease” means that certain Amended and Restated Lease Agreement,
dated September 5, 2017, between BIGS, as landlord, and First Logistics, as
tenant, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Fiscal Year” means each calendar year during the term of the Loan.

“Fitch” means Fitch, Inc.

“Fixed Maturity Date” means the Initial Maturity Date or, if the Borrowers have
properly extended the term for the Extension Term as provided herein, the
Extended Maturity Date.

“Foreign Lender” has the meaning set forth in Section 2.3.6(b)(ii)(B) hereof.

“Freeport Agreement” means the Freeport Agreement substantially in the form
attached hereto as Exhibit E.

7 

 

“Free Rent Reserve Fund” has the meaning set forth in Section 7.7.1 hereof.

“Funding Borrower” has the meaning set forth in Section 9.6(c) hereof.

“Funding Losses” has the meaning set forth in Section 2.4.5(a) hereof.

“Funding Party” means any bank or other entity, if any, which is indirectly or
directly funding the Lender with respect to the Loan, in whole or in part,
including, without limitation, any direct or indirect assignee of, or
participant in, the Loan.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

“Government Lists” has the meaning set forth in Section 5.1.32(b) hereof.

“Governmental Approval” means any action, authorization, consent, approval,
license, lease, ruling, permit, tariff, rate, certification, exemption, filing
or registration by or with any Governmental Authority, including all licenses,
permits, allocations, authorizations, approvals and certificates obtained by or
in the name of, or assigned to, one or more of the Borrowers and used in
connection with the ownership, construction, operation, use or occupancy of any
Property and the Improvements thereof and the Renovation, including building
permits, zoning and planning approvals, business licenses, licenses to conduct
business and certificates of occupancy.

“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Gross Income from Operations” means, for any period, all income, computed in
accordance with GAAP (but adjusted, if necessary, to eliminate the effects of
straightlining of rents), derived from the ownership and operation of the
Properties from whatever source during such period, including, but not limited
to, Rents, utility charges, escalations, forfeited Security Deposits, interest
on credit accounts, service fees or charges, license fees, parking fees, rent
concessions or credits and other pass-through or reimbursements paid by Tenants
under the Leases of any nature, but excluding all of the following: (i) Rents
from any Tenant (A) whose lease is on a month-to-month basis, (B) that is in
default under its Lease, (C) that is the subject, or for whom any guarantor or
other provider of credit support in respect of the lease is the subject, of a
Bankruptcy Action, (D) that has less than one hundred and twenty (120) days
remaining in the term of its Lease, unless such Tenant (x) has a renewal or
extension option available to it under the Lease to extend such term and such
renewal or extension option remains available (i.e., the period within which the
tenant is permitted to give notice of exercise has not expired) and (y) has not
affirmatively declined (or notified the applicable Borrower of its intention to
decline) such renewal or extension option, (ii) sales, use and occupancy or
other taxes on receipts required to be accounted for by any Borrower to any
Governmental Authority, (iii) refunds and uncollectible accounts, (iv) proceeds
from the sale of furniture, fixtures and equipment and other assets that would
be Capital Expenditures if the asset had been purchased by the Borrower that
sold such asset for the purpose that such asset was used by such Borrower
immediately prior to the sale, (v) Insurance Proceeds (other than business
interruption or other loss of income insurance) and Condemnation Proceeds, (vi)
any disbursements to any Borrower from any of the Reserve Funds, (vii) any
equity contributions or income received from an Affiliate of any Borrower,
(viii) unforfeited Security Deposits, (ix) the proceeds of any financing, (xii)
non-recurring income or proceeds resulting other than from the use or occupancy
of the Properties in the ordinary course of business, and (x) payments received
under the Interest Rate Cap, and as the same may otherwise be adjusted by Agent
based on commercially reasonable underwriting criteria established by Agent from
time to time during the term of the Loan.

“Guarantor” means the REIT Guarantor, the OP Guarantor and any other Person
that, with Agent’s prior approval, provides a guaranty in respect of any of the
Obligations, or in each case any replacement therefor Approved by the Agent.

“Guarantors” means each Guarantor, collectively.

8 

 

“Guaranty of Recourse Obligations” means that certain Guaranty of Recourse
Obligations, dated as of the date hereof, from each Guarantor in favor of the
Agent for the benefit of the Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Impaired Property” has the meaning set forth in Section 6.2 hereof.

“Improvements” has the meaning set forth in the granting clause of the
Mortgages.

“Indebtedness” means, for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, for borrowed money and indebtedness in the form
of mezzanine debt and preferred equity); (b) obligations evidenced by bonds,
debentures, notes or other similar instruments; (c) obligations for the deferred
purchase price of property or services (including trade obligations for which
such Person is liable); (d) obligations under reimbursement agreements in
connection with letters of credit; (e) obligations under acceptance facilities;
(f) all guaranties, endorsements (other than for collection or deposit in the
ordinary course of business) and other contingent obligations to purchase, to
provide funds for payment, to supply funds, to invest in any Person or entity,
or otherwise to assure a creditor against loss; and (g) obligations secured by
any Liens (other than Liens for Taxes not yet due and payable), whether or not
the obligations have been assumed.

“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.

“Indemnified Persons” has the meaning set forth in Section 10.13(b) hereof.

“Indemnifying Person” means each Borrower and each Principal.

“Independent Director” and “Independent Manager” each means an individual who
has prior experience as an independent director, independent manager or
independent member with at least three years of employment experience and who is
provided by Corporation Service Company, CT Corporation, Lord Securities
Corporation, National Registered Agents, Inc., Stewart Management Company,
Wilmington Trust Company, or, if none of those companies is then providing
professional independent directors, another nationally recognized company
reasonably approved by the Agent, in each case that is not an Affiliate of any
Borrower Related Person and that provides professional independent directors and
other corporate services in the ordinary course of its business, and which
individual is duly appointed as an Independent Director or Independent Manager,
as applicable, and is not, and has never been, and will not while serving as
Independent Director or Independent Manager, as applicable, be, any of the
following:

(a)       a member, partner, equityholder, manager, director, officer or
employee of any Borrower or any of their respective equityholders or Affiliates
(other than as an Independent Manager or Independent Director of any Borrower or
an Affiliate of such Borrower that is not in the direct chain of ownership of
any Borrower and is not a Principal (other than the Parent Borrower) and that is
required by a creditor to be a single purpose bankruptcy remote entity; provided
that such Independent Manager or Independent Director is employed by a company
that routinely provides professional independent directors in the ordinary
course of its business);

(b)       a creditor, supplier or service provider (including provider of
professional services) to any Borrower, or any of its equityholders or
Affiliates (other than a nationally recognized company that routinely provides
professional independent directors and other corporate services to one or more
of the Borrowers or any of their equityholders or Affiliates in the ordinary
course of its business);

(c)       a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider referred to
in clauses (a) or (b) above; or

(d)       a Person that controls (whether directly, indirectly or otherwise) a
Person referred to in any of (a), (b) or (c) above.

9 

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with any Borrower shall be
qualified to serve as an Independent Director or Independent Manager of any
other Borrower; provided that the fees that such individual earns from serving
as Independent Director or Independent Manager of Affiliates of any Borrower in
any given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year. The same persons may not serve as
Independent Director or Independent Manager of any Borrower and any Principal
(other than the Parent Borrower).

“Initial Maturity Date” means November 30, 2019.

“Insolvency Opinion” means that certain non-consolidation opinion letter dated
as of the date hereof delivered by Brown Rudnick LLP in connection with the
Loan.

“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Insured Borrower” has the meaning set forth in Section 6.1(a) hereof.

“Insured Property” has the meaning set forth in Section 6.1(a) hereof.

“Interest Period” means, with respect to any Payment Date, the period commencing
on the first (1st) day of the calendar month preceding the calendar month in
which such Payment Date occurs (without giving effect to the Business Day
convention contained in the definition of “Payment Date”) and terminating on and
including the last day of such calendar month; provided, however, that no
Interest Period shall end later than the Maturity Date (other than for purposes
of calculating interest at the Default Rate), and the initial Interest Period
under this Agreement shall begin on and include the Closing Date and shall end
on and include December 31, 2017.

“Interest Rate Cap” means, as applicable, (i) an interest rate protection
agreement (together with the confirmation and schedules relating thereto) in
form and substance satisfactory to the Agent among each Borrower and an
Acceptable Counterparty or (ii) a Replacement Interest Rate Cap.

“Land” means the parcels of land more particularly described on Exhibit A
attached hereto and all rights appurtenant thereto, including, without
limitation, all development rights, if any, acquired by any of the Borrowers.

“Lease” means any lease, sublease or subsublease, letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy, all or any portion of any space in any Property, and (a)
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Legal Requirements” means all Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting any Borrower or
any Property or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Prescribed Laws, the Americans with
Disabilities Act of 1990, as amended, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments known to any Borrower
or recorded against any Property in the real estate records (other than the
Leases) at any time in force and binding on any Borrower or any Property or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to any Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

10 

 

“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns; if, at any time, there shall be more
than one Lender, then, unless the context clearly requires otherwise, references
herein to “Lender” in the singular shall be construed to include each such
Lender.

“Lender Transferee” means any Person that acquires any portion of the Loan from
a Lender by sale, assignment, participation, transfer, or other transfer.

“LIBOR” means the greater of (a) the LIBOR Floor and (b) the rate per annum
calculated as set forth below:

(i)       with respect to any Interest Period, the rate per annum (rounded
upwards to the fourth decimal place) reported, with respect to the initial
Interest Period under this Agreement, at 11:00 a.m., London time, on the date of
this Agreement (or if such date is not a Eurodollar Business Day, the
immediately preceding Eurodollar Business Day), and thereafter, at 11:00 a.m.,
London time, on the date two (2) Eurodollar Business Days prior to the calendar
month in which such Interest Period commences, on Reuters Screen LIBOR01 Page
(British Bankers’ Association Settlement Rate) as the non-reserve adjusted
London Interbank Offered Rate for U.S. dollar deposits having a thirty (30) day
term and in an amount of ONE MILLION DOLLARS AND ZERO CENTS ($1,000,000.00) or
more (or on such other page as may replace said Reuters Screen LIBOR01 Page on
that service or such other service or services as may be nominated by the
British Bankers’ Association for the purpose of displaying such rate, all as
determined by the Agent in its sole but good faith discretion); and

(ii)       in the event that (A) more than one such LIBOR is provided pursuant
to clause (i) above, the average of such rates shall apply, or (B) no such LIBOR
is published, then LIBOR shall be determined from such comparable financial
reporting company as the Agent in its sole but good faith discretion shall
determine.

“LIBOR Event Date” means the earlier to occur (if any) of (i) the day that is
two (2) Eurodollar Business Days prior to the first day of the calendar month in
which an Interest Period commences if the LIBOR with respect to such Interest
Period is greater than or equal to the LIBOR Event Threshold and (ii) the day
that the Borrowers receive notice from the Agent that the Agent has determined
that LIBOR exceeded the LIBOR Event Threshold at any point after the Closing
Date.

“LIBOR Event Threshold” means one and seventy-five one-hundredths percent
(1.75%) per annum.

“LIBOR Floor” means fifty one-hundredths percent (0.50%).

“LIBOR Margin” means (i) for any period prior to the first anniversary of the
Closing Date, three and ten one-hundredths percent (3.10%) from the Closing
Date, (ii) for the period from (and including) the first anniversary of the
Closing Date through (but not including) the second anniversary of the Closing
Date, three and thirty-five one-hundredths percent (3.35%), and (iii) if
applicable, for the period commencing on (and including) the second anniversary
of the Closing Date and continuing to the third anniversary of the Closing Date
(or such later date, if applicable, as all amounts due in respect of the Loan
shall have been paid in full), three and sixty one-hundredths percent (3.60%).

“Licenses” has the meaning set forth in Section 4.1.22 hereof.

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation, easement,
restrictive covenant, preference, assignment (for security), security interest,
lis pendens or any other encumbrance, charge or transfer (for security) of, or
any agreement to enter into or create, any of the foregoing, on or affecting any
Borrower, any Property or any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

“Loan” means the loan, in the original principal amount of SEVENTy-NINE MILLION
EIGHT-HUNDRED THOUSAND DOLLARS AND ZERO CENTS ($79,800,000.00), made by the
Lender to the Borrowers pursuant to this Agreement.

11 

 

“Loan Documents” means, collectively, this Agreement, the Note, each Mortgage,
each Assignment of Leases, the Environmental Indemnity, each Assignment of
Management Agreement, the Assignment of Contracts, the Collateral Assignment of
Interest Rate Cap (which shall be a Loan Document from and after the Cap
Requirement Date), the Guaranty of Recourse Obligations, the Deposit Account
Control Agreement, the Cash Management Agreement, each Pledge Agreement, the
Pledgor Guaranty, the Fee Letter, the Renovations Completion Guaranty, the
Post-Closing Letter and all other documents memorializing, governing or
otherwise entered into in connection with the Loan, in each case as the same may
be amended or modified from time to time.

“Lower-Tier Pledge Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, from the Parent Borrower, as pledgor, to the Agent,
as pledgee, assigning to the Agent all of the membership or other equity
interests in the Borrowers (other than the Parent Borrower) and rights relating
thereto and all proceeds therefrom as security for the Loan, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“LTV Ratio” means a percentage calculated by multiplying (i) a fraction, the
numerator of which is the Outstanding Principal Balance, and the denominator of
which is the aggregate fair market value of the Properties, by (ii) one hundred
percent (100%).

“Major Alteration Threshold” has the meaning set forth in Section 5.1.20(a)
hereof.

“Major Lease” means any Lease which, either individually, or when taken together
with any other Lease with the same Tenant or its Affiliates, and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, (i) covers (x) at least 75,000 rentable square
feet across one or more Properties or (y) more than fifty percent (50%) of the
net rentable area at any Property, (ii) contains an option or other preferential
right to purchase all or any portion of the Property or (iii) does not comply
with the Minimum Leasing Guidelines.

“Major Repair Threshold” means FIFTY THOUSAND DOLLARS ($50,000).

“Major Restoration Threshold” means (a) with respect to any Property undergoing
an alteration and/or a Restoration, an amount equal to SEVEN HUNDRED FIFTY
THOUSAND DOLLARS ($750,000), and (b) with respect to all the Properties
undergoing alterations and/or Restorations at any time, an aggregate amount
equal to five percent (5%) of the Outstanding Principal Balance.

“Management Agreement” means, with respect to each Property, the Property
Management Agreement therefor between the Borrower that owns such Property and
the Manager for that Property.

“Manager” means, with respect to any Property, Metro Chicago Management, LLC,
d/b/a Cawley Chicago Management, LLC, or, if applicable, a replacement therefor
that is a Qualified Manager and has been approved by the Agent.

“Material Action” means to consolidate or merge any Borrower with or into any
Person, or sell all or substantially all of the assets of such Borrower, or to
institute proceedings to have such Borrower be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against such Borrower or file a petition seeking, or consent to, reorganization
or relief with respect to such Borrower under any applicable federal or state
law relating to bankruptcy, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of such
Borrower or a substantial part of its property, or make any assignment for the
benefit of creditors of such Borrower, or admit in writing such Borrower’s
inability to pay its debts generally as they become due, or take action in
furtherance of any such action, or, to the fullest extent permitted by law,
dissolve or liquidate such Borrower.

“Material Adverse Change” means an adverse change of a material nature in (a)
the financial condition or business condition of any Borrower, any Principal or
any Guarantor, (b) the ability of any Borrower, any Principal or any Guarantor
to perform its obligations under the Loan Documents or (c) the value, financial
condition or physical condition of any Property or the Properties as a whole.

12 

 

“Material Contract” means a contract or agreement (other than a Lease) to which
any Borrower is a party or by which any Borrower or any Borrower’s assets are
otherwise bound (a) under which such Borrower would have, or could be expected
to have, an obligation to pay TWO HUNDRED AND FIFTY THOUSAND DOLLARS AND ZERO
CENTS ($250,000.00) or more in any calendar year or (b) that cannot be
terminated by such Borrower by written notice without cause upon 30 days’ notice
or less without payment of a termination fee or other penalty or (c) to which
any Guarantor or any Affiliate thereof is also a party.

“Maturity Date” means either (a) the Fixed Maturity Date, or (b) such other date
on which the final payment of principal of the Notes becomes due and payable as
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” means the maximum non-usurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Notes and as provided for
herein or the other Loan Documents, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan.

“Measurement Period” means, as of any date of determination, the twelve (12)
consecutive full calendar months ended immediately preceding such date of
determination.

“Minimum Debt Yield Failure” means, with respect to any Measurement Period
ending on a Debt Yield Test Date, the failure of the Borrowers to achieve a Debt
Yield of (i) at least nine percent (9.00%) or more from the Closing Date to the
Initial Maturity Date and (ii) at least eleven percent (11.00%) thereafter.

“Minimum Leasing Guidelines” means the leasing guidelines and procedures set
forth on Schedule 2, as the same may be amended or modified from time to time
with the Agent’s prior Approval.

“Monthly Amortization Payment” means, with respect the thirteenth (13th) Payment
Date (i.e., December 31, 2018 after giving effect to the Business Day convention
contained in the definition of “Payment Date”) and on each Payment Date
thereafter, a principal payment of $266,000.00 (to be the original principal
amount divided by 300; i.e., 25-year amortization).

“Monthly Interest Payment” has the meaning set forth in Section 2.3.1 hereof.

“Monthly Debt Service Payment Account” means an account established by the
Borrowers and maintained with the Cash Management Bank (which may be a
sub-account of the Cash Management Account maintained on a ledger basis) for the
purpose of holding any funds distributed to the Agent under Section 2.6.1(i)(v)
hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means, with respect to any Property, the mortgage (or deed of trust
or deed to secure debt or similar instrument), dated as of the date hereof,
executed and delivered by each of the Borrowers, as security for the Loan and
encumbering such Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time; references herein to the
“Mortgages” are to all of the mortgages encumbering any of the Properties as
collateral for the Loan, collectively.

“Net Cash Flow” means, for any period, the amount obtained by subtracting (x)
actual Operating Expenses from (y) Gross Income from Operations for such period.

“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.

“New Note” has the meaning set forth in Section 9.4 hereof.

13 

 

“Note” means that certain Promissory Note of even date herewith in the principal
amount of SEVENTy-NINE MILLION EIGHT-HUNDRED THOUSAND DOLLARS AND ZERO CENTS
($79,800,000.00), made by each Borrower in favor of the Agent and the Lender, as
the same may be further amended, restated, replaced, supplemented, allonged or
otherwise modified from time to time.

“Notice” has the meaning set forth in Section 10.7 hereof.

“Obligations” means, collectively, each Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“OFAC” has the meaning set forth in Section 5.1.32(b) hereof.

“Officer’s Certificate” means a certificate delivered to the Agent by any
Borrower or any Guarantor, as applicable, which is signed by an authorized
representative of such Borrower or such Guarantor, as applicable.

“OP Guarantor” means Plymouth Industrial OP, LP, a Delaware limited partnership.

“Operating Expenses” means, for any period, without duplication, the total of
all operating expenses incurred by any Borrower (either incurred directly by
such Borrower or by any Manager on behalf of such Borrower in accordance with
the terms and conditions of the applicable Management Agreement), computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance or
management of the Properties (or applicable portion of any such Property), which
expenditures are incurred on a regular monthly or other periodic basis,
including, without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
actual management fees payable by such Borrower under any Management Agreement
for such period, payroll and related taxes, computer processing charges, tenant
improvements and leasing commissions (to the extent the same are not capitalized
under GAAP), operational equipment or other lease payments, and other similar
costs (including any franchise or licensing fees and expenses), but excluding
depreciation or amortization, income or estate taxes or other impositions in the
nature of income or estate taxes, any expense (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of the Properties owned by such Borrower or in connection
with the recovery of proceeds which are applied to prepay the Note, any expenses
which in accordance with GAAP should be capitalized, any Capital Expenditures,
any item of expense which would otherwise be considered within Operating
Expenses pursuant to the provisions above but is paid directly by any Tenant,
any expenses which are to be paid at any Manager’s sole expense, Debt Service
and, except as set forth above, contributions to any Reserve Funds and any other
reserves required under the Loan Documents or any Management Agreement
pertaining to such Borrower and in effect as of the date hereof or in any
amendment thereto Approved by the Agent.

“Operations Agreement” means the REAs and any other covenants, restrictions,
easements, declarations or agreements of record relating to the construction,
operation or use of the Properties.

“Other Charges” means all ground rents, impositions other than Taxes, and any
other charges, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining any Property, now or
hereafter levied or assessed or imposed against any Property or any part thereof
and which if not timely paid will result in a Lien on any Property, as well as
any amounts due under any Operations Agreements.

“Other Connection Taxes” means, with respect to the Lender or any Lender
Transferee, Taxes imposed as a result of a present or former connection between
the Lender or such Lender Transferee and the jurisdiction imposing such Tax
(other than connections arising from the Lender or such Lender Transferee having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in the Loan or Loan Document).

“Other Obligations” means (a) the performance of all obligations of each
Borrower contained herein; (b) the performance of each obligation of each
Borrower contained in any other Loan Document; and (c) the

14 

 

performance of each obligation of each Borrower contained in any renewal,
extension, amendment, modification, change of, or substitution or replacement
for, all or any part of this Agreement, the Notes or any other Loan Document.

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under the other Loan Documents or any other documents
to be delivered hereunder or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or any of the
other Loan Documents or any other documents to be delivered hereunder except any
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.4.5(f)).

“Outstanding Principal Balance” means, as of any date, the outstanding principal
balance of the Note.

“Pactiv” means Pactiv LLC, a Delaware limited liability company.

“Pactiv Construction Allowance Reserve Account” has the meaning set forth in
Section 7.9.1 hereof.

“Pactiv Construction Allowance Reserve Funds” has the meaning set forth in
Section 7.9.1 hereof.

“Pactiv Leases” means those certain Industrial Building Leases, each dated as of
July 1, 2008, between BIGS (as successor in interest to CJF2 LLC, a Delaware
limited liability company), as landlord, and Pactiv, as tenant, as amended by
those certain First Amendments to Industrial Building Lease, each dated as of
November 30, 2017, between BIGS, as landlord, and Pactiv, as tenant, and
relating to the properties commonly known as 7200 South Mason Avenue, Bedford
Park, Illinois and 6000 West 73rd Street, Bedford Park, Illinois.

“Parent Borrower” means Plymouth MWG Holdings LLC, a Delaware limited liability
company.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107 56) (the USA PATRIOT Act).

“Patriot Act Offense” has the meaning set forth in Section 5.1.32(b) hereof.

“Payment Date” means the 1st day of each calendar month during the term of the
Loan (excluding the Closing Date) or, if such day is not a Business Day, the
immediately preceding Business Day, except that the first Payment Date shall
occur on December 29, 2017.

“Permitted Distributions” means, with respect to any taxable year or portion
thereof for which the applicable Borrower is classified as a disregarded entity
or partnership (and not taxed as a corporation) for U.S. federal income tax
purposes, an aggregate amount of cash distributions to be made by the applicable
Borrower to its equity holders equal to the (i) the amount of taxable income
that is allocated, for United States federal income tax purposes, to a direct or
indirect holder that intends to qualify as a real estate investment trust
pursuant to Section 856(c)(1) of the Code with respect to such taxable year
divided by (ii) the direct and indirect economic entitlement which such holder
has with respect to distributions made by OP Guarantor.

“Permitted Encumbrances” means, collectively (a) the Liens and security
interests created by the Loan Documents, (b) Liens, if any, for Taxes imposed by
any Governmental Authority not yet due or payable or which are being contested
in good faith, and for which adequate reserves are being maintained in
accordance with GAAP, (c) statutory Liens for labor or materials that (i) secure
sums not yet delinquent, or (ii) are being contested in good faith in accordance
with the terms and conditions of this Agreement, (d) Liens that encumber solely
Equipment provided the obligations secured by such Liens are entered into in the
ordinary course of business and are on commercially reasonable terms, (e) rights
of (i) tenants, as tenants only, under the terms of Leases either Approved by
the Agent or for which the Agent’s Approval is not required hereunder and (ii)
any Manager under any Management Agreement, solely to the extent provided
therein or in any amendment thereto Approved by the Agent and (f) such other
title and survey exceptions as the Agent has Approved or may Approve.

15 

 

“Permitted Investments” has the meaning set forth in the Cash Management
Agreement.

“Permitted Transfers” has the meaning assigned thereto in Section 5.2.10(b).

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” has the meaning set forth in Section 1.1(g) of the
Mortgages.

“Physical Conditions Report” means a report prepared by a company satisfactory
to the Agent regarding the physical condition of any Property, satisfactory in
form and substance to the Agent in its reasonable discretion, which report
shall, among other things, (i) confirm that such Property and its use comply, in
all material respects, with applicable Legal Requirements (including zoning,
subdivision and building codes and laws), and (ii) include a copy of a final
certificate of occupancy with respect to all Improvements in respect of such
Property (unless previously delivered to the Agent or unavailable).

“Pledge Agreements” means the Upper-Tier Pledge Agreement and the Lower-Tier
Pledge Agreement.

“Pledgor Guaranty” means that certain Pledgor Guaranty, dated as of the date
hereof, executed by the OP Guarantor in connection with the Loan for the benefit
of the Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Policy” and “Policies” has the meaning set forth in Section 6.1(b) hereof.

“Post-Closing Letter” means that certain Post-Closing Letter, dated as of the
date hereof, by and between the Borrowers and the Agent.

“Prepayment Date” has the meaning set forth in Section 2.4.1(a) hereof.

“Prepayment Notice” has the meaning set forth in Section 2.4.1(a) hereof.

“Prescribed Laws” means, collectively, (a) the Patriot Act, (b) Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001, and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. § 1701 et seq., and (d) all other Legal Requirements relating to
money laundering or terrorism.

“Principal” means (i) if any Borrower is a limited partnership, each of the
Special Purpose Entities that is a general partner of such Borrower; (ii) if any
Borrower is a single-member limited liability company, the member of such
Borrower; or (iii) if any Borrower is a limited liability company other than one
described in the preceding item, the Special Purpose Entity that is the managing
member of such Borrower. For the avoidance of doubt, “Principal” can refer to
one or all of two or more persons. As of the date hereof, the OP Guarantor is
the “Principal” hereunder with respect to the Parent Borrower and the Parent
Borrower is the “Principal” hereunder with respect to each other Borrower.

“Property” means each parcel of Land and the Improvements thereon, and all
personal property pertaining to such Land and Improvements, owned by a Borrower
and encumbered by a Mortgage, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the Mortgages; the term “Properties” means and includes each Property
together with each other Property, collectively.

“Provided Information” means any and all written financial and other written
information provided at any time to the Agent by, or on behalf of, any
Indemnifying Person with respect to any Property, any Borrower, any Principal
and/or any Manager, in each case, in connection with the Loan.

16 

 

“Qualified Manager” means either (a) Manager as of the Closing Date or (b) any
replacement manager Approved by the Agent.

“REAs” means, collectively, the reciprocal easement agreements, easement and
operating agreements, covenants, conditions and restrictions and similar
agreements described in the Title Insurance Policies, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Register” has the meaning set forth in Section 9.1.2 hereof.

“Reimbursement Contribution” has the meaning set forth in Section 9.6(c) hereto.

 

“REIT Guarantor” means Plymouth Industrial REIT, Inc., a Maryland corporation.

“Release Amount ” means, as to any individual Property that is subject to a
release and associated partial prepayment of the Loan pursuant to Section 2.5.3
hereof, the greater of (i) the product of (x) 115% multiplied by (y) the
Allocated Loan Amount for such individual Property and (ii) the net proceeds
from the sale of such Property after deduction of the reasonable costs and
expenses in connection with such sale.

“Release Property” has the meaning set forth in Section 2.5.3 hereof.

“Renovations” means each of the renovations set forth on Exhibit G hereto, which
Borrower has agreed to complete on or before November 30, 2018.

“Renovation Completion Date” means November 30, 2018.

“Renovations Completion Guaranty” means that certain Renovations Completion
Guaranty, dated as of the date hereof, by each Guarantor to the Agent for the
benefit of the Lender, as the same maybe amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Renovation Documents” means the following documents: (i) a construction budget
for the Renovations, (ii) a construction schedule for the Renovations, (iii) the
plans and specifications with respect to the Renovations, (iv) a “guaranteed
maximum price” construction management agreement, (v) proposed architects,
engineers and each major trade contractor necessary to complete the Renovations,
along with drafts of proposed agreements or contracts with the same and (vi)
such other information as the Agent may reasonably require, in the form approved
by the Agent prior to entry; it being understood in each case that no Borrower
shall enter into any of the foregoing agreements unless and until the same has
been Approved by the Agent.

“Renovation Documents Change” has the meaning set forth in Section 7.5.2(b)(iii)
hereof.

“Renovations Reserve Account” has the meanings set forth in Section 7.5.1
hereof.

“Renovations Reserve Amount” means Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00).

“Renovations Reserve Funds” has the meaning set forth in Section 7.5.1 hereof.

“Rents” means all rents of any Borrower (including, without limitation,
percentage rents), rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Action) or in
lieu of rent or rent equivalents, termination payments, royalties, income,
receivables, receipts, revenues, deposits (including utility and other deposits,
but expressly excluding Security Deposits), accounts, cash, issues, profits,
charges for services rendered, and other payments and consideration of whatever
form or nature received by or paid to or for the account of or benefit of such
Borrower from any and all sources arising from or attributable to the Property
owned by such Borrower and the Improvements thereon, including, without
limitation, all receivables, installment payments and other payments now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right to the use and occupancy of such
Property or rendering of services, in

17 

 

each case, by such Borrower, any Manager, or any of their respective agents or
employees, and proceeds, if any, from business interruption or other loss of
income insurance. For the avoidance of doubt, “Rents” shall include all amounts
received by or paid to or for the account of or benefit of any Borrower pursuant
to the Freeport Agreement. Notwithstanding the foregoing, “Rents” is not
intended to include any rents, revenues or other amounts described above which
are received by the tenant, licensee or concessionaire, as the case may be,
under any sublease, but rent and other amounts which are paid by the tenant,
licensee or concessionaire, as the case may be, under any sublease to, or for
the account or benefit of, such Borrower shall constitute “Rents” hereunder.

“Replacement Interest Rate Cap” means an Interest Rate Cap from an Acceptable
Counterparty with a LIBOR strike price equal to the Strike Price and otherwise
on terms identical to the Interest Rate Cap being replaced except that the same
shall be effective in connection with the replacement of the Interest Rate Cap
following a downgrade, withdrawal or qualification of the long-term unsecured
debt rating of the counterparty or an expiration of an existing Interest Rate
Cap; provided, however, that to the extent any such Interest Rate Cap does not
meet the foregoing requirements, a “Replacement Interest Rate Cap” shall be such
Interest Rate Cap Approved by the Agent.

“Replacement Management Agreement” means, collectively, (a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the applicable Management Agreement being replaced; and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by the Agent (or of such other form and substance reasonably
acceptable to the Agent), executed and delivered to the Agent by each Borrower
and such Qualified Manager at each Borrower’s expense.

“Reserve Accounts” means, collectively, the Tax and Insurance Escrow Account,
the CapEx Reserve Account, the Renovations Reserve Account, the Excess Cash Flow
Reserve Account and any other account established for hold escrow funds required
pursuant to the Loan Documents.

“Reserve Funds” means, collectively, the Tax and Insurance Escrow Funds, the
CapEx Reserve Funds, the Renovations Reserve Funds, the Excess Cash Flow Reserve
Funds, the Free Rent Reserve Fund, the First Logistics Construction Allowance
Reserve Fund, the Pactiv Construction Allowance Reserve Fund, the Sappi
Construction Allowance Reserve Fund, amounts on deposit in the Security Deposit
Accounts and any other escrow fund established pursuant to the Loan Documents.

“Restoration” means the repair and restoration of any Property after a Casualty
or Condemnation as nearly as possible to the condition such Property was in
immediately prior to such Casualty or Condemnation; provided, however, that the
applicable Borrower may also make other alterations, in connection with such
repair or restoration, if and to the extent Approved by the Agent in advance.

“Restoring Borrower” has the meaning set forth in Section 6.4(a) hereof.

“Restoring Property” has the meaning set forth in Section 6.4(b)(i)(B) hereof.

“Restricted Party” means, collectively, (a) each Borrower, each Principal, each
Guarantor and any Affiliated Manager and (b) any subsidiary of any Guarantor
which is a direct or indirect legal or beneficial owner (including, without
limitation, any shareholder, partner, member and/or non-member manager) of any
equity interest in any Borrower or any Principal.

“Rollover Reserve Account” has the meaning set forth in Section 7.6.1(a).

“Rollover Reserve Amount” means Six Hundred Five Thousand Five Hundred
Ninety-Seven and 40/100 Dollars ($605,597.40).

“Rollover Reserve Funds” has the meaning set forth in Section 7.6.1(a).

“Sappi” means S.D. Warren Company, a Pennsylvania corporation d/b/a Sappi North
America.

“Sappi Construction Allowance Reserve Account” has the meaning set forth in
Section 7.10.1 hereof.

18 

 

“Sappi Construction Allowance Reserve Fund” has the meaning set forth in
Section 7.10.1 hereof.

“Sappi Lease” means that certain Industrial Building Lease, dated as of February
28, 2011, as amended by that certain Corrective Lease Amendment, dated as of
August 15, 2011, as further amended by that certain First Amendment to
Industrial Building Lease, dated as of May 12, 2015, and as further amended by
that certain Second Amendment to Industrial Building Lease, dated as of November
30, 2017, between BIGS (as successor in interest to CJF2 LLC, a Delaware limited
liability company), as landlord, and Sappi, as tenant.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale” or “Pledge” means a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

“Sale Transaction” has the meaning set forth in Section 9.1.1.

“Satisfactory Search Results” means the results of credit history check,
litigation, lien, bankruptcy, judgment and other similar searches with respect
to the applicable transferee and any of its Search Affiliates, in each case, (i)
revealing no matters which the Agent has reasonably determined would result in a
Material Adverse Change; and (ii) demonstrating that any transferee is not an
Embargoed Person.

“Search Affiliates” means an Affiliate of a proposed transferee that either (a)
owns a ten percent (10%) or more direct or indirect interest in any Borrower or
(b) Controls any Borrower, in either case, immediately after giving effect to
the Transfer to the proposed transferee and not as of the Closing Date.

“Security Deposit Account” has the meaning set forth in Section 7.2 hereof.

“Security Deposits” means any security deposits provided by a Tenant under a
Lease, whether in the form of cash, a letter of credit, or otherwise.

“Security Documents” has the meaning set forth in Section 2.5.2 hereof.

“Servicer” means any servicer of the Loan appointed by the Agent in accordance
with this Agreement.

“Servicing Agreement” means any agreement with a Servicer that has been entered
into in accordance with this Agreement.

“South Pulaski Borrower” means Plymouth MWG 13040 South Pulaski LLC.

“South Pulaski Property” means the Property located at 13040 South Pulaski
Avenue, Alsip, Illinois.

“Special Purpose Entity” means a corporation, limited partnership or limited
liability company which at all times since its formation, and prior to, on and
after the date hereof, until the repayment in full of the Debt, except to the
extent expressly permitted, contemplated or required by the terms of the Loan
Documents:

(a)       was, is and will be organized solely for the purposes of (i) in the
case of each Borrower (other than the Parent Borrower), acquiring, financing,
developing, owning, holding, selling, transferring, leasing to Tenants,
exchanging, repairing, managing and operating the Properties, and activities
related thereto, entering into this Agreement with the Lender and the Agent,
refinancing the Properties in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (ii) in the case of the Parent Borrower and each
Principal, acting as a general partner of a limited partnership that owns any
Property or member of a limited liability company that owns any Property and
holding, owning, financing or disposing of such ownership interest, or otherwise
acting with respect thereto, and performing all activities incidental thereto;

19 

 

(b)       has not been, is not, and will not engage in any business unrelated to
(i) in the case of each Borrower (other than the Parent Borrower), the
acquisition or leasing (as applicable), financing, development, ownership,
management or operation of the Properties, and activities related thereto or
(ii) in the case of the Parent Borrower and each Principal, acting as general
partner of a limited partnership that owns any Property and holding, owning,
financing, or disposing of such partnership interest, or otherwise acting with
respect thereto, and performing all activities incidental thereto, or acting as
a member of a limited liability company that owns any Property and holding,
owning, financing or disposing of such membership interest, or otherwise acting
with respect thereto, and performing all activities incidental thereto, as
applicable;

(c)       has not had, does not have, and will not have, any assets other than
those related to any Property or its partnership interest in a limited
partnership or the membership interest in a limited liability company that owns
or leases any Property or acts as the general partner or member thereof and
holding, owning, financing or disposing of such ownership interest, or otherwise
acting with respect thereto, and performing all acts incidental thereto, as
applicable;

(d)       except as expressly permitted by this Agreement or the other Loan
Documents or in connection with a repayment of the Debt or as required by law,
has not engaged, sought or consented to, and will not engage in, seek or consent
to, any dissolution, winding up, liquidation, consolidation, merger, sale of all
or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable) with respect to the matters set
forth in this definition;

(e)       if such entity is a limited partnership, has had, now has, and will
have as its only general partners, Special Purpose Entities that are
corporations, limited partnerships or limited liability companies;

(f)       if such entity is a corporation, has had, now has, and will have at
least one (1) Independent Director, and has not caused or allowed, and will not
cause or allow, the board of directors of such entity to take any Material
Action unless each Independent Director shall have participated in such vote;

(g)       if such entity is a limited liability company with more than one (1)
economic member, has had, now has and will have at least one (1) member that is
a Special Purpose Entity that is a corporation that has at least one (1)
Independent Manager and that owns at least one percent (1.0%) of the equity of
such limited liability company;

(h)       if such entity is a limited liability company with only one (1)
economic member, has been, now is, and will be a limited liability company
organized in the State of Delaware that has (x) at least one (1) Independent
Manager and has not caused or allowed, and will not cause or allow, the board of
managers or managing member of such entity to take any Material Action,
including, without limitation, filing a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest, unless each Independent Manager shall have participated in such vote,
and (y) at least one (1) springing member that will become a member of such
limited liability company upon the dissolution of the current member;

(i)       if such entity is (i) a limited liability company, has had, now has,
and will have articles of organization, a certificate of formation and/or an
operating agreement, as applicable, (ii) a limited partnership, has had, now
has, and will have a limited partnership agreement, or (iii) a corporation, has
had, now has, and will have a certificate of incorporation that, in each of the
foregoing cases, provides that prior to the repayment in full of the Debt, such
entity will not: (A) dissolve, merge, liquidate or consolidate; (B) sell all or
substantially all of its assets or the assets of any Borrower (as applicable);
(C) engage in any other business activity or amend its organizational documents
with respect to the matters set forth in this definition without the consent of
the Agent; or (D) without the affirmative vote of at least one (1) Independent
Manager or Independent Director, as applicable, and of all other directors of
the corporation (that is such entity or the general partner or managing or
co-managing member of such entity), file a bankruptcy or insolvency petition or
otherwise institute insolvency proceedings with respect to itself or to any
other entity in which it has a direct or indirect legal or beneficial ownership
interest;

20 

 

(j)       has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
provided, however, that no Person shall be required to make any direct or
indirect additional capital contributions thereto;

(k)       has not failed, and will not fail, to correct any known
misunderstanding regarding the separate identity of such entity;

(l)       (x) has maintained and will maintain or cause to be maintained its
accounts, books and records separate from any other Person and (y) has filed and
will file its own tax returns, except to the extent that it is a disregarded
entity for tax purposes or has been or is required to file consolidated tax
returns by law;

(m)       has maintained and will maintain its own records, books, resolutions
and agreements;

(n)       has not commingled, and will not commingle, its funds or assets with
those of any other Person, except as required pursuant to Section 2.6;

(o)       has held and will hold its assets in its own name or in a name
licensed to it;

(p)       has conducted and will conduct its business in its own name;

(q)       has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person; provided,
however, that any entity may have financial statements consolidated with those
of another Person as long as such consolidated financial statement shall contain
a note indicating that its separate assets and liabilities are neither available
to pay the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

(r)       has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, provided,
however, that no Person shall be required to make any direct or indirect capital
contributions thereto;

(s)       has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(t)       (i) if such entity is a limited partnership or a limited liability
company that owns any Property, has had no and will have no Indebtedness other
than (1) the Loan, (2) unsecured trade and operational debt incurred in the
ordinary course of business relating to the ownership and operation of such
Property (including in connection with any renovation work at such Property) and
the routine administration of such entity, in amounts not to exceed two percent
(2%) of the Outstanding Principal Balance of the Loan on the Closing Date which
liabilities are not more than thirty (30) days past the date due and owing and
are not evidenced by a note; and (3) such other debt as may be specifically
Approved by the Agent in its sole discretion; or (ii) if such entity acts as a
general partner of a limited partnership that owns any Property or member of a
limited liability company that owns any Property, has and will have no
Indebtedness;

(u)       has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person (except, in each case, the Obligations);

(v)       has not acquired and will not acquire obligations or securities of any
partner, member, shareholder or any other Affiliate of any Borrower or any other
Borrower Party; provided, that the Parent Borrower owns and shall continue to
own all of the limited liability company interests in each of the other
Borrowers;

21 

 

(w)       has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate of any Borrower Party, including,
but not limited to, paying for shared office space and services performed by any
employee of an Affiliate of any Borrower Party;

(x)       has maintained and used, now maintains and uses, and will maintain and
use, separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;

(y)       (i) if such entity is a limited partnership or a limited liability
company that owns any Property, except to the Agent in connection with the Loan,
has not pledged and will not pledge its assets for the benefit of any other
Person; or (ii) if such entity acts as a general partner of a limited
partnership that owns any Property or member of a limited liability company that
owns any Property, except to the Agent in connection with the Loan, has not
pledged and will not pledge its assets for the benefit of any other Person;

(z)       has held itself out and identified itself, and will hold itself out
and identify itself, as a separate and distinct entity under its own name or in
a name franchised or licensed to it and not as a division or part of any other
Person;

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

(bb) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment grade securities issued by an entity that is not an Affiliate of any
Borrower or any other Borrower Party);

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any Borrower or any other Borrower Party, as a
division or part of it, and has not identified itself, and shall not identify
itself, as a division of any other Person;

(dd) (i) if such entity is a limited partnership or a limited liability company
that owns any Property, has not entered into and will not enter into any
contract or agreement with any Affiliate of any Borrower or any other Borrower
Party unless (x) the Agent has Approved the qualifications and experience of
such Affiliate of the applicable Borrower or any other Borrower Party and (y)
such agreement is on terms that are intrinsically fair, commercially reasonable
and are substantially similar to those that such limited partnership or such
limited liability company would obtain in a comparable arm’s-length transaction
with an unrelated third party and (ii) if such entity acts as a general partner
of a limited partnership that owns any Property or member of a limited liability
company that owns any Property, has not entered into and will not enter into any
contract or agreement with any Affiliate of any Borrower or any other Borrower
Party unless such agreement is on terms that are intrinsically fair,
commercially reasonable and are substantially similar to those that such limited
partnership or such limited liability company would obtain in a comparable
arm’s-length transaction with an unrelated third party;

(ee) has not had and shall not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, director, members or
Independent Manager, as the case may be, except to the extent such obligation is
fully subordinated to the Loan and, to the fullest extent permitted, shall not
constitute a claim against it if cash flow (as distinct from other sources, such
as insurance) in excess of the amount required to pay the obligation is
insufficient to pay such obligation;

(ff) to the extent such entity has become insolvent, it has considered and shall
consider the interests of its creditors in connection with all corporate
actions;

(gg) except as expressly contemplated by the Loan Documents, does not and will
not have any of its obligations guaranteed by any Affiliate of any Borrower or
any other Borrower Party; and

22 

 

(hh) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statements of fact contained in its
organizational documents are true and correct and will remain true and correct.

“State” means the State or Commonwealth in which any Property or any part
thereof is located.

“Strike Price” means four percent (4.0%).

“Survey” means a survey of any Property prepared pursuant to the requirements
contained in Section 4.1.28 hereof.

“Tax” means any present or future tax, levy, duty, impost, duty, assessment,
charge, fee, deduction or withholding of any nature imposed by any Governmental
Authority, including, without limitation, all income, gross receipts, franchise,
profits, capital gains, capital stock, excise, premium, escheat, unclaimed
property, transfer, sales, use, occupation, property, excise, severance,
windfall profits, stamp, stamp duty reserve, license, payroll, withholding, ad
valorem, value added, alternative minimum, environmental, customs, social
security (or similar), employment, unemployment, sick pay, disability,
registration and other taxes, assessments, charges, duties, fees, levies or
other similar amounts, any real estate and personal property taxes, assessments,
water rates or sewer rents now or hereafter levied or assessed or imposed
against any Property or any part thereof, together with all interest and
penalties thereon, if any.

“Tax and Insurance Escrow Funds” has the meaning set forth in Section 7.1
hereof.

“Tax and Insurance Escrow Reserve Account” has the meaning set forth in
Section 7.1 hereof.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Title Company” means Chicago Title Insurance Company.

“Title Insurance Policy” means an ALTA mortgagee title insurance policy in a
form acceptable to the Agent issued with respect to any Property and insuring
the Lien of the Mortgage encumbering such Property.

“Transfer” has the meaning set forth in Section 5.2.10(b) hereof.

“Transfer Notice Threshold” means ten percent (10%) or more indirect interest in
any Borrower to any Person (either itself or collectively with its Affiliates)
that does not have a ten percent (10%) or more direct or indirect interest in
such Borrower as of the Closing Date.

“Treasury Note” has the meaning set forth in the definition of “Treasury Rate”
set forth below.

“Treasury Rate” means, with respect to any Interest Period, the rate per annum
(rounded upwards to the fourth decimal place) reported, with respect to the
initial Interest Period, at 11:00 a.m., New York City time, on the date of this
Agreement (or if such date is not a Business Day, the immediately preceding
Business Day), and during any Interest Period thereafter, at 11:00 a.m., New
York City time, on the date two (2) Business Days prior to the calendar month in
which such Interest Period commences, equal to the then current yield to
maturity, on an annual equivalent bond basis (recalculated to a three hundred
sixty (360) day year basis), of a U.S. Treasury bill, note or bond selected by
the Agent (a “Treasury Note”) that is then actively trading in the secondary
market and maturing one (1) year following the date of such determination;
provided, however, that if such a Treasury Note is not then outstanding, the
Treasury Rate shall be the per annum rate as of each applicable determination
date, equal to the current yield to maturity, on an annual equivalent bond basis
(recalculated to a three hundred sixty (360) day year basis), of a Treasury Note
that the Agent shall, in each case in good faith, determine as being appropriate
to determine the Treasury Rate. If two or more issues of such Treasury Notes
mature on the same day, then the Agent shall in its sole but good faith
discretion select one such issue for purposes of determining the Treasury Rate.

23 

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which the Properties are located.

“Upper-Tier Pledge Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, from the OP Guarantor, as pledgor, to the Agent, as
pledgee, assigning to the Agent all of the membership or other equity interests
in the Parent Borrower and rights relating thereto and all proceeds therefrom as
security for the Loan, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“U.S. Person” means (i) any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code and (ii) any Person that is disregarded as
separate from its owner for United States federal income tax purposes and whose
sole owner is a U.S. Person.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.3.6(b)(ii)(B)(iii) hereof.

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act of
1988, 29 U.S.C. § 210 I, et seq., and any similar state and local Legal
Requirements, as amended from time to time, and any regulations, rules and
guidance issued pursuant thereto.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. Unless otherwise
specified, the phrase “any Borrower” shall mean “any Borrower, any Borrowers or
all Borrowers” and the phrase “any Property” shall mean “any Property, any
Properties or all Properties”. Operative language that applies to “any Borrower”
or “any Property” shall be applied to each Borrower or Property, respectively,
even if such language has first been applied to one Borrower or Property and
such first Borrower or Property has satisfied the condition.

ARTICLE 2

GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to the Borrowers.

2.1.1       Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, the Lender hereby agrees to make, and the Borrowers
hereby agree to borrow, the Loan on the Closing Date. No portion of the Loan
shall be funded with “plan assets” within the meaning of 29 C.F.R. Section
2510.3-101, as modified by Section 3(42) of ERISA.

2.1.2       No Reborrowing. Any amount borrowed and repaid hereunder in respect
of the Loan may not be reborrowed.

2.1.3       The Note, Mortgages and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Mortgages, the Assignments of Leases and the
other Loan Documents.

2.1.4       Use of Proceeds. The Borrowers shall use the proceeds of the Loan to
(a) pay a portion of the purchase price for the Properties, (b) pay all past-due
Basic Carrying Costs, if any, with respect to the Properties, (c) make deposits
into the Reserve Funds and (d) pay costs and expenses incurred in connection
with the closing of the Loan.

2.1.5       The Borrowers’ Option to Extend Maturity.

24 

 

(a)       Subject to the conditions set forth in this Section 2.1.5, the
Borrowers shall have one option to extend the Maturity Date. If properly
exercised as provided herein, the option shall extend the Maturity Date to the
Extended Maturity Date (such extension period, the “Extension Term”).

(b)       The Borrowers’ option to extend the Maturity Date for the Extension
Term shall be subject to the following conditions being satisfied by the
Borrowers at their sole expense to the satisfaction of the Agent and the Lender:

(i)       The Borrowers shall have delivered to the Agent a written notice of
their election to extend the Maturity Date no later than forty-five (45) days,
but no earlier than seventy-five (75) days, prior to the Initial Maturity Date;

(ii)       No Event of Default shall have occurred (other than if waived by the
Agent in writing) on or prior to, and no Default shall exist as of, the date of
exercise or the Initial Maturity Date, and the Borrowers shall have certified
the same to the Agent in writing in form and substance acceptable to the Agent;

(iii)       All representations and warranties made by each Borrower and each
Guarantor in the Loan Documents (and any certificate, document or financial or
any other statement furnished pursuant to or in connection therewith) shall be
true and correct in all material respects (other than any such representations
and warranties which are themselves subject to a materiality qualifier, which
representations and warranties must be true in all respects) on and as of the
Initial Maturity Date with the same force and effect as if made on and as of
such date;

(iv)       The Borrowers shall have: (A) entered into an Interest Rate Cap with
a LIBOR strike price equal to the Strike Price and with a term that expires no
earlier than the Extended Maturity Date, (B) collaterally assigned to the Agent
for its benefit and the benefit of the Lender, pursuant to an instrument in a
form substantially similar to the Collateral Assignment of Interest Rate Cap and
otherwise reasonably acceptable to the Agent, all of the Borrowers’ right, title
and interest to receive any and all payments under such Interest Rate Cap and
(C) delivered to the Agent an executed counterpart of such Interest Rate Cap
(which shall, by its terms, authorize the assignment to the Agent and require
that payments be deposited directly into the Cash Management Account);

(v)       The Debt Yield for the Measurement Period immediately preceding the
Initial Maturity Date shall be no less than eleven percent (11.00%); provided
that, in the event the Debt Yield is less than eleven percent (11.00%), the
Borrowers, acting together, shall have the right, based upon information
provided by the Borrowers, to prepay the Loan in at least the amount necessary
to cause the Debt Yield to be equal to eleven percent (11.00%) for the
Measurement Period immediately preceding the Initial Maturity Date;

(vi)       The Agent shall have determined that the LTV Ratio on the Initial
Maturity Date shall be less than or equal to 70% (which shall be verified in a
third party appraisal to be obtained by the Agent at the Borrowers’ expense);

(vii)       The Agent shall have determined that the Borrowers shall have
achieved a DSCR of 1.30:1.00 for the Measurement Period immediately preceding
the Initial Maturity Date;

(viii)       The Agent shall have received reasonably satisfactory evidence from
each Guarantor that such Guarantor is in compliance with the net worth and
liquidity requirements of the Guaranty of Recourse Obligations as of the Initial
Maturity Date;

(ix)       On the Initial Maturity Date, the Borrowers shall have delivered to
the Agent a certificate of a duly authorized officer of each Borrower,
reasonably satisfactory to the Agent, certifying as to the matters set forth in
the foregoing clauses (i) through (viii) and a certificate of a duly authorized

25 

 

officer of each Guarantor certifying as to its representations and warranties as
provided in the foregoing clauses (iii) and (viii) (with respect to each
Guarantor only);

(x)       The Borrowers shall have paid to the Agent the Extension Term
Extension Fee and all fees and expenses incurred by the Agent and/or the Lender
in connection with such extension on or prior to the Initial Maturity Date; and

(xi)       Each Borrower and each Guarantor shall have executed instruments in
form and substance as requested by the Agent or the Lender verifying or
confirming satisfaction of the foregoing conditions and affirming the
Obligations of the Borrowers and the Guarantors under the Loan Documents for the
Extension Term.

Section 2.2 Interest Rate.

2.2.1       Interest Generally. From the Closing Date to but excluding the
Maturity Date, interest on the Outstanding Principal Balance shall accrue at the
Applicable Interest Rate. The total interest accrued under the Loan shall be the
amount of the interest accrued on the Note.

2.2.2       Interest Calculation. From and after the Closing Date, interest on
the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate equal to the Applicable Interest Rate divided by three
hundred sixty (360) by (c) the outstanding principal balance of the Note.

2.2.3       Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, all accrued and unpaid interest in respect
of the Loan and any other amounts due pursuant to the Loan Documents, shall
accrue interest at the Default Rate until the cure of the applicable Event of
Default, calculated from the date such payment was due without regard to any
grace or cure periods contained herein.

2.2.4       Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall any Borrower be
obligated or required to pay interest on the Outstanding Principal Balance at a
rate which could subject the Agent or the Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, any Borrower is at any time
required or obligated to pay interest on the Outstanding Principal Balance at a
rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to the
Agent or the Lender for the use, forbearance, or detention of the sums due under
the Loan, shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Loan, as
the case may be, until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

2.2.5       Interest Rate Cap.

(a)       On or prior to the earlier to occur of (x) the thirtieth (30th) day
following the LIBOR Event Date and (y) the first (1st) anniversary of the
Closing Date (such earlier date, the “Cap Requirement Date”), the Borrowers
shall enter into an Interest Rate Cap with a LIBOR strike price equal to the
Strike Price and with a term that expires no earlier than the second (2nd)
anniversary of the Closing Date. In addition, at least thirty (30) days prior to
the expiration of the initial Interest Rate Cap or any Replacement Interest Rate
Cap, the Borrowers shall be required to extend such Interest Rate Cap or
Replacement Interest Rate Cap or enter into one or more Replacement Interest
Rate Caps with a term of at least one (1) year. At least ten (10) days prior to
the Cap Requirement Date, the Borrowers shall provide a form of Interest Rate
Cap (or summary or bid package containing all of the terms of the Interest Rate
Cap) for Agent’s review and Approval. Each Interest Rate Cap (i) shall be in
form and substance Approved by the Agent, (ii) shall be with an Acceptable
Counterparty, (iii) shall direct such

26 

 

Acceptable Counterparty to deposit any amounts due to the Borrowers under such
Interest Rate Cap directly into the Cash Management Account so long as any
portion of the Obligations remain outstanding, (iv) shall have a LIBOR strike
price equal to the Strike Price, and (v) shall have an initial notional
principal amount equal to the Outstanding Principal Balance as of the date of
such Interest Rate Cap. The Borrowers shall collaterally assign to the Agent for
its benefit and the benefit of the Lender, pursuant to the Collateral Assignment
of Interest Rate Cap, all of their right, title and interest to receive any and
all payments under each Interest Rate Cap, and shall deliver to the Agent an
executed counterpart of each Interest Rate Cap (which shall, by its terms,
authorize the assignment to the Agent, require that payments be deposited
directly into the Cash Management Account, as outlined in clause (iii) above,
and otherwise be in the form and substance Approved by Agent, as outlined in
clause (i) above). If an Event of Default shall have occurred, the Agent and/or
the Lender may exercise all of the rights and remedies of a secured party under
the UCC with respect to all such “Collateral” (as defined in the Collateral
Assignment of Interest Rate Cap).

(b)       The Borrowers shall comply with all of their obligations under the
terms and provisions of each Interest Rate Cap. All amounts paid by the
Counterparty under each Interest Rate Cap to the Borrowers or the Agent shall be
immediately deposited into the Cash Management Account. The Borrowers shall take
all actions reasonably requested by the Agent to enforce the Agent’s and the
Lender’s rights under the Interest Rate Cap in the event of a default by the
Counterparty and shall not terminate, waive, amend or otherwise modify any of
its rights thereunder or release the Acceptable Counterparty from any of its
obligations thereunder. Each Borrower hereby irrevocably, in its own name or
otherwise, authorizes and empowers the Agent and transfers unto the Agent, and
constitutes and appoints the Agent its true and lawful attorney-in-fact, and as
its agent, irrevocably, with full power of substitution for such Borrower and in
the name of such Borrower, exercisable following the occurrence of any Event of
Default, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of the Borrowers under the Interest Rate Cap (from and
after the initial Interest Rate Cap is obtained), including any power to amend,
modify or terminate the Interest Rate Cap, or to give any notices, or to take
any action resulting in such amendment, modification or termination and (ii) in
order to more fully vest in the Agent and the Lender the rights and remedies
provided for herein, to exercise all of the rights, remedies and powers granted
to the Agent and the Lender in this Agreement, and each Borrower further
authorizes and empowers the Agent, as such Borrower’s attorney-in-fact, and as
its agent, irrevocably, with full power of substitution for such Borrower and in
the name of such Borrower, to give any authorization, to furnish any
information, to make any demands, to execute any instruments and to take any and
all other action on behalf of and in the name of such Borrower which in the
opinion of the Agent may be necessary or appropriate to be given, furnished,
made, exercised or taken under the Interest Rate Cap, in order to comply
therewith, to perform the conditions thereof or to prevent or remedy any default
by the Borrowers thereunder or to enforce any of the rights of the Borrowers
thereunder. In furtherance of the foregoing, the Agent and the Lender may
exercise all of the rights and remedies of a secured party under the UCC. The
Agent may, without notice to, or assent by, any Borrower or any other Person (to
the extent permitted by law), but without affecting any of the Obligations, in
the name of any Borrower or in the name of the Agent, notify the Acceptable
Counterparty, or if applicable, any other counterparty to the Interest Rate Cap,
to make payment and performance directly to the Agent; extend the time of
payment and performance of, compromise or settle for cash, credit or otherwise,
and upon any terms and conditions, any obligations owing to the Borrowers, or
claims of such Borrower, under the Interest Rate Cap; file any claims, commence,
maintain or discontinue any actions, suits or other proceedings deemed by the
Agent necessary or advisable for the purpose of collecting upon or enforcing the
Interest Rate Cap; and execute any instrument and do all other things deemed
necessary and proper by the Agent to protect and preserve and realize upon the
“Collateral” (as defined in the Collateral Assignment of Interest Rate Cap).
Each Borrower confirms and agrees that each of the foregoing powers-of-attorney
is and shall be irrevocable and considered to be coupled with an interest.

(c)       In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty under any Interest Rate Cap by S&P or Moody’s below
the minimum rating required to qualify as an Acceptable Counterparty, the
Borrowers shall, not later than ten (10) Business Days following its knowledge
of such downgrade, withdrawal or qualification, either (i) replace such Interest
Rate Cap with a Replacement Interest Rate Cap, or (ii) cause the Counterparty
under such Interest Rate Cap to collateralize its obligations thereunder in a
manner acceptable to the Agent.

(d)       In the event that the Borrowers fail to purchase and deliver to the
Agent any Interest Rate Cap or fail to maintain any Interest Rate Cap in
accordance with the terms and provisions of this Agreement, from

27 

 

and after the Cap Requirement Date, the Agent may purchase such Interest Rate
Cap and the costs incurred by the Agent in purchasing such Interest Rate Cap
shall be paid by the Borrowers to the Agent with interest thereon at the Default
Rate from the date such cost was incurred by the Agent until such cost is
reimbursed by the Borrowers to the Agent.

(e)       Promptly (and in no event more than five (5) Business Days) following
the purchase of each Interest Rate Cap, the Borrowers shall obtain and deliver
to the Agent an opinion from counsel (which counsel may be in-house counsel for
the Counterparty) for the Counterparty (upon which the Agent, the Lender and
their respective successors and assigns may rely) thereunder acceptable to the
Agent which shall provide, in relevant part, that:

(i)       the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, such Interest Rate Cap;

(ii)       the execution and delivery of such Interest Rate Cap by the
Counterparty, and any other agreements which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(iii)       all consents, authorizations and approvals required for the
execution and delivery by the Counterparty of such Interest Rate Cap, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action, and no notice to or filing with any
governmental authority or regulatory body, is required for such execution,
delivery or performance; and

(iv)       such Interest Rate Cap, and any other agreements which the
Counterparty has executed and delivered pursuant thereto, have been duly
executed and delivered by the Counterparty and constitute the legal, valid and
binding obligations of the Counterparty, enforceable against the Counterparty in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

Section 2.3 Loan Payment.

2.3.1       Interest Payments. The Borrowers shall pay to the Agent (i) on each
Payment Date commencing on December 29, 2017, the interest accrued on the Loan
for the preceding Interest Period (the “Monthly Interest Payment”) and (ii)
commencing on the thirteenth (13th) Payment Date (i.e., December 31, 2018 after
giving effect to the Business Day convention contained in the definition of
“Payment Date”) and on each Payment Date thereafter, in addition to the Monthly
Interest Payment, the Monthly Amortization Payment. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
With respect to payments of principal due on the Maturity Date, interest shall
be payable at the Applicable Interest Rate or the Default Rate, as the case may
be, through and including the day immediately preceding such Maturity Date. All
amounts due pursuant to this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever.

2.3.2       Payment on Maturity Date. The Borrowers shall pay to the Agent on
the Maturity Date the Outstanding Principal Balance, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgages
and the other Loan Documents.

2.3.3       Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents, excluding the payment of principal due on the Maturity
Date, is not paid by the Borrowers by the date

28 

 

on which it is due, the Borrowers shall pay to the Agent upon demand an amount
equal to the lesser of (a) five percent (5.0%) of such unpaid sum, and (b) the
maximum amount permitted by applicable law in order to defray the expense
incurred by the Agent and the Lender in handling and processing such delinquent
payment and to compensate the Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Mortgages and the other Loan
Documents to the extent permitted by applicable law.

2.3.4       Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to the Agent not later than 11:00 a.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at the Agent’s office or as otherwise directed by
the Agent, and any funds received by the Agent after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

2.3.5       Payments to Be Free and Clear. All sums payable by or on behalf of
one or more of the Borrowers hereunder and under the other Loan Documents shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Tax. The Borrowers shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent (if any) timely reimburse it for the payment of, any
Other Taxes.

2.3.6       Withholding of Taxes.

(a)       If any Borrower or any other Person is required by law to make any
deduction or withholding on account of any Tax from any sum paid or payable by
such Borrower to Lender or any Lender Transferee: (i) such Borrower shall notify
the Agent of any such requirement or any change in any such requirement promptly
after such Borrower becomes aware of it; (ii) such Borrower shall timely pay any
such Tax, such payment to be made (if the liability to pay is imposed on such
Borrower) for its own account or (if that liability is imposed on Lender or such
Lender Transferee, as the case may be) on behalf of and in the name of Lender or
such Lender Transferee; (iii) the sum payable by such Borrower in respect of
which the relevant deduction, withholding or payment is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment, the Agent receives on the due date a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and (iv) promptly after paying any sum from which
it is required by law to make any deduction or withholding, and promptly after
the due date of payment of any Tax which it is required by clause (ii) above to
pay, such Borrower shall deliver to the Agent evidence reasonably satisfactory
to the Agent of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority. Notwithstanding the
foregoing, no additional amount shall be required to be paid to the Agent, any
Lender, or any Lender Transferee with respect to any (1) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of the Agent, Lender, or
Lender Transferee being organized under the laws of, or having its principal
office or, in the case of any Lender or Lender Transferee, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (2) in the case of
a Lender or Lender Transferee, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender or Lender Transferee with respect
to an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender or Lender Transferee acquires such interest in the Loan or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to this Section 2.3.6, amounts with respect to such Taxes were
payable either to such Lender Transferee’s assignor immediately before such
Lender Transferee became a party hereto or to such Lender immediately before it
changed its lending office, (3) Taxes attributable to such Lender or Lender
Transferee’s failure to comply with Section 2.3.6(b) and (4) any U.S. federal
withholding Taxes imposed under FATCA.

(b)       

(i)       The Lender or any Lender Transferee that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under the
Loan Documents shall deliver to the Borrowers, at the time or times reasonably
requested by the Borrowers, such properly completed and executed documentation
reasonably requested by the Borrowers as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, the Lender
or any Lender Transferee,

29 

 

if reasonably requested by the Borrowers, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrowers as will
enable the Borrowers to determine whether or not the Lender or such Lender
Transferee is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.3.6(b)(ii)(A) and (ii)(B) and
2.3.6(c) below) shall not be required if in the Lender’s or such Lender
Transferee’s reasonable judgment such completion, execution or submission would
subject the Lender or such Lender Transferee to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of the
Lender or such Lender Transferee.

(ii)       Without limiting the generality of the foregoing,

(A)       the Lender or any Lender Transferee that is a U.S. Person shall
deliver to the Borrowers on or prior to the date on which the Lender or such
Lender Transferee becomes a Lender or Lender Transferee under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers),
executed originals of IRS Form W-9 certifying that the Lender or such Lender
Transferee is exempt from U.S. federal backup withholding tax;

(B)       the Lender or any Lender Transferee that is not a U.S. Person (a
“Foreign Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrowers (in such number of copies as shall be requested by the
Borrowers) on or prior to the date on which such Foreign Lender becomes a Lender
or Lender Transferee under this Agreement (and from time to time thereafter upon
the reasonable request of the Borrowers), whichever of the following is
applicable:

(i)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii)       executed originals of IRS Form W-8ECI;

(iii)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E; or

(iv)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers (in such number of copies as shall be requested by
the Borrowers) on or

30 

 

prior to the date on which such Foreign Lender becomes a Lender or Lender
Transferee under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers to determine the withholding or deduction required to be made; and

(D)       each Lender and any Lender Transferee agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrowers in writing of its legal inability to do so.

(c)       If a payment made to the Lender or any Lender Transferee under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if the Lender or such Lender Transferee were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or Section 1472(b) of the Code, as applicable), the Lender or such
Lender Transferee shall deliver to the Borrowers at the time or times prescribed
by law and at such time or times reasonably requested by the Borrowers such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers as may be necessary for each Borrower to comply with
its obligations under FATCA and to determine that the Lender or such Lender
Transferee has complied with the Lender’s or such Lender Transferee’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (c), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. Neither the
Lender nor any Lender Transferee shall be entitled to receive additional amounts
under clause (iii) of the first sentence of paragraph (a) in respect of Taxes
imposed by reason of the Lender’s or such Lender Transferee’s failure to comply
with this paragraph (c).

(d)       If the Lender or any Lender Transferee determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has received additional amounts pursuant to this Section 2.3.6,
it shall pay to the Borrowers an amount equal to such refund (but only to the
extent of additional amounts made under this Section 2.3.6 with respect to the
Taxes giving rise to such refund), net of all expenses (including Taxes) of the
Lender or such Lender Transferee and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). The
Borrowers, upon the request of the Lender or such Lender Transferee, shall repay
to the Lender or such Lender Transferee the amount paid over pursuant to this
paragraph (d) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that the Lender or such Lender
Transferee is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (d), in no event will
the Lender or such Lender Transferee be required to pay any amount to the
Borrowers pursuant to this paragraph (d) the payment of which would place the
Lender or such Lender Transferee in a less favorable net after-Tax position than
the Lender or such Lender Transferee would have been in if the additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the Lender or any Lender Transferee to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrowers or any other Person.

Section 2.4 Prepayments.

2.4.1       Voluntary Prepayments. The Borrowers may, at any time and from time
to time, prepay the Loan in whole or in part in accordance with the terms and
provisions set forth in this Section 2.4.1 and Section 2.5.3.

(a)       The Borrowers acting together shall deliver written notice (the
“Prepayment Notice”) to the Agent specifying the date upon which the prepayment
of all or any portion of the Loan is to be made (the “Prepayment Date”), which
notice shall be delivered to the Agent not less than thirty (30) days and not
more than ninety (90) days prior to the Prepayment Date. The Borrowers may
revoke the Prepayment Notice or defer the Prepayment Date prior to the date
falling five (5) Business Days prior to the Prepayment Date set forth in the
Prepayment Notice (or thereafter if the revocation or deferral was caused by (I)
the failure of a potential purchaser of any Property or such potential
purchaser’s lender to consummate the purchase of, or financing of the purchase
of,

31 

 

such Property, (II) the counterparty to a purchase contract for such Property
deferring the closing thereunder or (III) a failure of a lender to any Borrower
to consummate the refinancing of the Debt); the Borrowers shall pay to the Agent
and the Lender, all expenses incurred by the Agent or the Lender in connection
with any revoked or deferred Prepayment Notice;

(b)       The Borrowers shall pay to the Agent, simultaneously with such
prepayment, (i) if such Prepayment Date shall not be a Payment Date, all accrued
and unpaid interest calculated at the Applicable Interest Rate on the amount of
principal being prepaid through and including the next occurring Payment Date;
(ii) all costs and expenses of the Agent and Lender incurred in connection with
the repayment or prepayment (including without limitation, any costs and
expenses associated with a release of the Lien of any Mortgage, if applicable,
and attorneys’ fees and expenses); and (iii) all other sums then due under this
Agreement, the Note or the other Loan Documents; and

(c)       On the Prepayment Date, the Borrowers shall pay to the Agent all of
the Agent’s and the Lender’s costs and expenses, including, but not limited to,
legal costs and expenses incurred in connection with such prepayment.

2.4.2       Mandatory Prepayments. On the next occurring Payment Date following
the date on which the Agent actually receives any Net Proceeds, if the Agent is
not obligated to make such Net Proceeds available to any Borrower for
Restoration, the Borrowers shall authorize the Agent to apply Net Proceeds as a
prepayment of the Debt in an amount equal to one hundred percent (100%) of such
Net Proceeds. Any Net Proceeds remaining after the prepayment of the Debt in
full shall be paid to the Borrowers.

2.4.3       Application of Payments of Principal. Notwithstanding anything to
the contrary contained in this Agreement, the following principal payments shall
be allocated as follows:

(a)       provided that no Event of Default has occurred and no Default exists,
any voluntary prepayment of the Loan identified as such shall be allocated only
to the Loan;

(b)       all Net Proceeds not required to be made available for Restoration
shall be applied first to the Debt until the Debt is paid in full;

(c)       any Reserve Funds or other cash collateral held by the Agent or by or
on behalf of the Lender (other than amounts on deposit in the Security Deposit
Account), whether in the Cash Management Account, the Tax and Insurance Escrow
Reserve Account, the CapEx Reserve Account, the Renovations Reserve Fund, the
Excess Cash Flow Reserve Account or otherwise, including, without limitation,
any Net Proceeds then being held by the Agent, shall be applied by the Agent,
following an Event of Default, to the Debt, in any order, priority and/or
proportions as the Agent shall elect in its sole discretion from time to time,
until the Debt is paid in full or, if so elected by the Agent, may be held by
the Agent as additional collateral for the Loan, all as determined by the Agent
in the Agent’s sole discretion; and

(d)       all Rents received by the Agent following an Event of Default,
pursuant to Section 3.1 of the Assignment of Leases, shall be applied by the
Agent as follows or may continue to be held by the Agent as additional
collateral for the Loan, all in the Agent’s sole discretion: (i) first, to the
expenses of managing and securing the Properties or any portion thereof, as
contemplated by clause (a) of said Section 3.1 of the Assignment of Leases,
and/or (ii) second, to the Debt until the Debt is paid in full.

2.4.4       Prepayments After Default. If payment of all or any part of the Debt
is tendered by the Borrowers or otherwise recovered by the Agent (including
through application of any Reserve Funds) after an Event of Default, such tender
or recovery shall be deemed to have been made on the next occurring Payment Date
together with the Monthly Interest Payment.

2.4.5       Funding Losses; Changes in Law; Etc.

32 

 

(a)       The Borrowers hereby agree to pay to the Agent any amount necessary to
compensate the Lender and any Funding Party for any losses or costs (including,
without limitation, the costs of breaking any LIBOR contract, if applicable, or
funding losses determined on the basis of the Lender’s or such Funding Party’s
reinvestment rate and the interest rate thereon) (collectively, “Funding
Losses”) sustained by the Lender or any Funding Party: (i) if the Loan, or any
portion hereof, is repaid for any reason whatsoever on any date other than a
Payment Date (including, without limitation, from Net Proceeds); (ii) upon the
conversion of the interest rate on the Loan to the Base Rate in accordance with
Section 2.4.5(b); and/or (iii) as a consequence of (A) any other condition
affecting loans to borrowers subject to LIBOR-based interest rates is imposed on
the Lender or any Funding Party and the Lender or such Funding Party determines
that, by reason thereof, the cost to the Lender or such Funding Party of making,
converting to, continuing, maintaining or extending the Loan to the Borrowers or
of maintaining its obligation to make any such Loan is increased, or any amount
received or receivable by the Lender or such Funding Party hereunder in respect
of any portion of the Loan to the Borrowers is reduced or (B) the reduction of
any amounts received or receivable from the Borrowers, in either case, due to
the introduction of, or any change in, any law or any applicable regulation or
treaty (including the administration or interpretation thereof), whether or not
having the force of law, or due to the compliance by the Lender or the Funding
Party, as the case may be, with any directive, whether or not having the force
of law, or request from any central bank or domestic or foreign governmental
authority, agency or instrumentality having jurisdiction.

(b)       If the Lender reasonably determines (i) that U.S. dollar deposits in
an amount approximately equal to then Outstanding Principal Balance are not
generally available at such time in the London Interbank Market for deposits in
Eurodollars, (ii) that the rate at which such deposits are being offered will
not adequately and fairly reflect the cost to the Lender or a Funding Party of
maintaining the Applicable Interest Rate on the Loan (or the portion of the Loan
being funded by such Funding Party), or of funding the same in such market for
such Interest Period, due to circumstances affecting the London Interbank Market
generally, (iii) that reasonable means do not exist for ascertaining LIBOR, or
(iv) that the Applicable Interest Rate would be in excess of the maximum
interest rate which the Borrowers may by law pay, then, in any such event, the
Lender shall so notify the Borrowers and, as of the date of such notification
with respect to an event described in clause (ii) or (iv) above, or as of the
expiration of the applicable Interest Period with respect to an event described
in clause (i) or (iii) above, interest shall accrue at the Base Rate until such
time as the situations described above are no longer in effect, or as otherwise
provided herein; provided, however, that, if the situation described in clause
(ii) above occurs, (x) the Borrowers shall have the option, to be exercised by
written notice to the Lender, to pay the Lender (in the manner reasonably
required by the Lender) for such increased cost of maintaining the Applicable
Interest Rate, and (y) if the same only affects a portion of the Loan, then only
such portion shall have interest accrue at the Base Rate (provided the remaining
portion is at least One Million Dollars ($1,000,000.00)), and interest shall
continue to accrue on the remaining portion at the Applicable Interest Rate.

(c)       If the introduction of, or any change in, any law, regulation or
treaty, or in the interpretation thereof by any governmental authority charged
with the administration or interpretation thereof, shall make it unlawful for
the Lender or any Funding Party to maintain the Applicable Interest Rate with
respect to the Loan, or any portion thereof, or to fund the Loan, or any portion
thereof, in Eurodollars in the London Interbank Market, then (i) the Loan (or
such portion of the Loan) shall thereafter bear interest at the Base Rate
(unless the Default Rate shall be applicable), and (ii) the Borrowers shall pay
to the Lender the amount of Funding Losses (if any) incurred in connection with
such conversion. The accrual of interest at the Base Rate shall continue until
such Payment Date, if any, as the situation described in this Section 2.4.5(c)
is no longer in effect.

(d)       If the Lender or a Funding Party, as the case may be, shall have
reasonably determined that the applicability of any law, rule, regulation or
guideline adopted pursuant to or arising out of the July 1988 report of the
Basel Committee on Banking Regulations and Supervisory Practices entitled
“International Convergence of Capital Measurement and Capital Standards”, or the
adoption of any other law, rule, regulation or guideline (including, but not
limited to, any United States law, rule, regulation or guideline) regarding
capital adequacy, or any change becoming effective in any of the foregoing or in
the enforcement or interpretation or administration of any of the foregoing by
any court or any domestic or foreign governmental authority, central bank or
comparable agency charged with the enforcement or interpretation or
administration thereof, or compliance by the Lender or its holding company or
such Funding Party or its holding company, as the case may be, with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of the

33 

 

Lender, the Lender’s holding company, such Funding Party or such Funding Party’s
holding company, as the case may be, to a level below that which the Lender or
its holding company or the Funding Party or its holding company, as the case may
be, could have achieved but for such applicability, adoption, change or
compliance (taking into consideration the Lender’s or its holding company’s or
such Funding Party’s or its holding company’s, as the case may be, policies with
respect to capital adequacy), then, upon demand by the Lender, the Borrowers
shall pay to the Lender, from time to time, such additional amount or amounts as
will compensate the Lender or such Funding Party for any such reduction
suffered.

(e)       Any amount payable by the Borrowers under Section 2.4.5(a) or
Section 2.4.5(d) shall be paid to the Lender within seven (7) days of receipt by
the Borrowers of a certificate signed by an officer of the Lender setting forth
the amount due and the basis for the determination of such amount, which
statement shall be conclusive and binding upon each Borrower, absent manifest
error. Failure on the part of the Lender to demand payment from the Borrowers
for any such amount attributable to any particular period shall not constitute a
waiver of the Lender’s right to demand payment of such amount for any subsequent
or prior period. The Lender shall use reasonable efforts to deliver to the
Borrowers prompt notice of any event described in Section 2.4.5(a) or Section
2.4.5(d) and of the amount to be paid under this Section 2.4.5 as a result
thereof; provided, however, that any failure by the Lender to so notify the
Borrowers shall not affect any Borrower’s obligations to make the payments to be
made under this Section 2.4.5 as a result thereof. All amounts which may become
due and payable by the Borrowers in accordance with the provisions of this
Section 2.4.5 shall constitute additional interest hereunder and shall be
secured by the Mortgages and the other Loan Documents.

(f)       If the Borrowers become obligated to pay additional amounts to the
Lender pursuant to Section 2.4.5(a) or Section 2.4.5(d), then the Lender shall
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its lending office or
transfer or assign the Loan to a branch, office or Affiliate of the Lender in
another jurisdiction, at no additional cost or expense to the Lender that is not
reimbursed by the Borrowers, so as to eliminate any such additional payment by
the Borrowers which may thereafter accrue, if such change, in the Lender’s
judgment, is not legally inadvisable or commercially or otherwise
disadvantageous to the Lender in any material respect.

Section 2.5 Release of Property.

2.5.1       General Restriction of Release. Except as set forth in Section
2.5.2, no repayment or prepayment of all or any portion of the Note shall cause,
give rise to a right to require, or otherwise result in, the release of the Lien
of any Mortgage, any Pledge Agreement, or of any other collateral security for
the Loan.

2.5.2       Release on Payment in Full. The Agent shall, upon the written
request and at the expense of the Borrowers, (a) upon payment in full of all
principal and interest due on the Loan and all other amounts due and payable
under the Loan Documents in accordance with the terms and provisions of the Note
and this Agreement, release the Liens of the Mortgages, the Pledge Agreements
and of this Agreement upon the Cash Management Account, all Reserve Funds and
all other security interests granted herein and under the Loan Documents
(collectively, the “Security Documents”) and execute any UCC-termination
statements reasonably necessary in connection therewith, or (b) in lieu of
applying monies as a full repayment of the Debt, along with a release of the
Liens of the Mortgages and the other Security Documents, in consideration of an
amount equal to that necessary for a full repayment of the Debt in accordance
with the terms of the Loan Documents, endorse the Note, and assign the Mortgages
and the Note to a lender designated by the Borrowers, which assignment shall be
without any representations or warranties, other than due authorization of such
assignment and the Lender’s ownership of the Note, and the Borrowers shall
reimburse the Agent and the Lender for all of their costs, including, but not
limited to, legal costs and expenses incurred in connection therewith.

2.5.3       Release of Individual Property. From time to time during the term of
the Loan, any Borrower may obtain the release of an individual Property (the
individual Property to be released is sometimes referred to herein as the
“Release Property”) from the Lien of the Mortgage relating thereto, provided
that each of the following conditions precedent to such release has been
satisfied:

34 

 

(a)       in connection with such proposed release the Borrowers shall prepay
principal of the Loan in the amount of the applicable Release Amount and shall
otherwise comply with the requirements of Section 2.4.1 in connection with the
prepayment;

(b)       no Event of Default shall have occurred prior to, and no Default shall
exist as of, the date of the proposed release, and the Borrowers shall have
certified the same to the Agent in writing in form and substance acceptable to
the Agent;

(c)       the Release Property will be transferred and conveyed upon release to
a third party that is not a Borrower Related Person pursuant to a bona fide
all-cash sale on market terms and conditions established on an arms-length
basis;

(d)       not less than five (5) Business Days prior to the date on which the
prepayment is to be made, the Borrowers shall have provided to the Agent an
instrument of release of the Lien of the Mortgage for the Release Property for
review and approval by the Agent; provided that, if no Default has occurred and
remains outstanding and if no Event of Default has occurred, such approval shall
not be unreasonably withheld or delayed. Such release shall be without recourse
to or representation by the Agent or the Lender and otherwise shall be in a form
appropriate for the jurisdiction in which the Release Property is located and
otherwise reasonably satisfactory to the Agent and the Lender. In the same
manner, the Borrowers shall also prepare and provide, for the Agent’s review and
approval, all other documentation of a ministerial or administrative nature that
is necessary or that the Agent reasonably requires to be delivered by the
Borrowers in connection with such release or assignment;

(e)       after giving effect to the prepayment by the Borrowers described above
and the proposed release, (i) five (5) or more Properties shall remain as
collateral for the Loan (i.e., subject to the Liens of the Mortgages relating
thereto) and (ii) the Outstanding Principal Balance shall be equal to or greater
than $40 million.

(f)       after giving effect to the prepayment by the Borrowers described above
and the proposed release, (i) the Debt Yield for the Properties then remaining
subject to the Liens of the Mortgages (calculated based on the financial
statements most recently delivered to the Agent and after taking into account
the prepayment described in clause (a) above) shall be equal to or greater than
the higher of (x) eleven percent (11.00%) and (y) the Debt Yield (calculated
based on the financial statements most recently delivered to the Agent)
(inclusive of the Release Property) immediately prior to such release or
assignment and not taking into account the prepayments described in clause (a)
and (ii) each of the Borrowers’ representations and warranties in the Loan
Documents shall be true and correct with respect to each of the remaining
Properties;

(g)       following such release or assignment, each Borrower shall continue to
be a Special Purpose Entity and in compliance with all provisions of the Loan
Documents pertaining to a Special Purpose Entity;

(h)       the Borrowers shall have paid or reimbursed the Agent and the Lender
and Servicer for all costs and expenses incurred by any of them in connection
with any such release or assignment and, in addition, the current standard
review and processing fee being assessed by the Agent and/or the Servicer to
effect such release or assignment;

(i)       the Borrowers shall have paid to Agent, each Manager and any other
third party all transition or termination fees and all other related costs or
expenses and other fees to which each such Manager is entitled in connection
with the sale of the Release Property; and

(j)       the Borrowers shall have provided the Agent with such certifications
and other instruments or documents as it may request to verify, confirm or
implement any of the foregoing requirements.

Section 2.6 Cash Management.

2.6.1       Deposit Account and Cash Management Account.

35 

 

(a)       The Borrowers acknowledge and confirm that the Borrowers have
established, and the Borrowers covenant that they will maintain, pursuant to the
Deposit Account Control Agreement, one (1) Eligible Account with Deposit Bank
into which the Borrowers shall, and shall cause Managers to, deposit or cause to
be deposited, all Rents and other revenue from the Properties (such account, all
funds at any time on deposit therein and any proceeds, replacements or
substitutions of such accounts or funds therein, are, individually or
collectively as the context may require, referred to herein as the “Deposit
Account”). The Deposit Account shall be initially entitled with the name of the
applicable Borrower followed by “Plymouth MWG Holdings LLC, for the benefit of
Special Situations Investing Group II, LLC, as administrative agent, its
successors and/or assigns – Deposit Account”; provided that Agent shall have the
right, upon notice to Deposit Bank and such Borrower, to change the title of the
Deposit Account. Each Borrower (i) hereby grants to the Agent a first priority
security interest in the Deposit Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of the Agent a perfected first priority security interest in
the Deposit Account, including, without limitation, executing and filing UCC-1
Financing Statements and continuations thereof. The Borrowers will notify the
Agent promptly of the account number and any other relevant information
concerning the Deposit Account and will not in any way alter or modify the
Deposit Account or the terms on which it is being maintained except with the
Agent’s prior consent. The Agent shall have the sole right to make withdrawals
from the Deposit Account and all costs and expenses for establishing and
maintaining the Deposit Account shall be paid by the Borrowers. In the event
Deposit Bank ceases to qualify as an Eligible Institution, resigns as Deposit
Bank, or defaults under or terminates the Deposit Account Control Agreement, the
Borrowers shall designate a successor Eligible Institution reasonably approved
by the Agent and transfer the Deposit Account to such Eligible Institution
within thirty (30) days after request by the Agent. In addition to the
foregoing, the Agent shall have the right, and each Borrower hereby grants to
the Agent a power of attorney (which power of attorney shall be considered
coupled with an interest and irrevocable so long as any portion of the Debt
remains outstanding), to designate a successor Eligible Institution to serve as
Deposit Bank and to take such actions as are necessary to move funds into the
replacement account and otherwise cause such account to serve as the Deposit
Account hereunder (and each Borrower agrees that it will cooperate as requested
by the Agent in any such change).

(b)       The Borrowers shall establish and maintain a segregated Eligible
Account (the “Cash Management Account”) with the Cash Management Bank, which
Cash Management Account shall be under the sole dominion and control of the
Agent and shall be governed by the Cash Management Agreement. The Cash
Management Account shall initially be entitled “Plymouth MWG Holdings LLC, for
the benefit of Special Situations Investing Group II, LLC, as administrative
agent, and its successors and/or assigns – Cash Management Account”; provided
that the Agent shall have the right, upon notice to Cash Management Bank and the
Borrowers, to change the title of the Cash Management Account. The Borrowers (i)
hereby grant to the Agent, for the benefit of Lender, a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of the Agent a perfected first priority security interest in
the Cash Management Account, including, without limitation, executing and filing
UCC-1 Financing Statements and continuations thereof. The Borrowers will notify
the Agent promptly of the account number and any other relevant information
concerning the Cash Management Account and will not in any way alter or modify
the Cash Management Account or the terms on which it is being maintained except
with the Agent’s prior consent. The Agent shall have the sole right to make
withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by the
Borrowers.

(c)       The Deposit Account and Cash Management Account shall each be in the
name of the Borrowers, collectively, for the benefit of the Agent, provided that
the Borrowers shall be the owner of all funds on deposit in such accounts for
federal and applicable state and local Tax purposes.

(d)       The Deposit Account and Cash Management Account shall be subject to
the exclusive dominion and control of the Agent and, except as otherwise
expressly provided herein, neither any Borrower, any Manager nor any other party
claiming on behalf of, or through, any Borrower or any Manager, shall have any
right of withdrawal therefrom or any other right or power with respect thereto.

(e)       The Borrowers shall deliver, on or before the Closing Date, (i)
irrevocable written instructions to each Manager to deliver all Rents and other
revenues received from any of the Properties directly to the Deposit Account and
(ii) irrevocable written instructions to each of the Tenants to deliver all
amounts payable

36 

 

under the Leases directly to the Deposit Account (and shall also give the same
instructions to each new Tenant at any of the Properties in connection with the
negotiation of, and prior to the commencement of payments under, such Tenant’s
Lease).

(f)       Each Borrower hereby irrevocably authorizes the Agent to instruct
Deposit Bank to transfer, or cause to be transferred, on each Business Day by
wire transfer or other method of transfer mutually agreeable to Deposit Bank and
the Agent of immediately available funds, all collected and available balances
in each Deposit Account (subject to any minimum retained or “peg” balance that
may be required pursuant to the terms of the Deposit Account Control Agreement)
to the Cash Management Account to be held until disbursed pursuant to the terms
of the Cash Management Agreement.

(g)       Notwithstanding anything to the contrary herein, the Borrowers
acknowledge that the Borrowers are responsible for monitoring the sufficiency of
funds deposited in the Cash Management Account and that the Borrowers are liable
for any deficiency in available funds which may be necessary to pay all amounts
due from time to time under the Loan Documents, irrespective of whether any
Borrower has received any account statement, notice or demand from Cash
Management Bank.

(h)       Each Borrower hereby irrevocably authorizes the Agent, upon and
following any Event of Default, to make any and all transfers to or among, and
withdrawals from, the Deposit Account and Cash Management Account as the Agent
shall determine and also to make any and all transfers between and from any of
the Reserve Accounts as the Agent shall determine, in each case in the Agent’s
sole and absolute discretion, and the Agent may use all funds contained in any
such accounts for any purpose, including but not limited to repayment of the
Debt in such order, proportion and priority as Agent may determine in its sole
and absolute discretion. The Agent’s right to withdraw and apply funds as stated
herein shall be in addition to all other rights and remedies provided to the
Agent under this Agreement, the Note, the Mortgages and the other Loan
Documents.

(i)       Provided no Event of Default has occurred, on each Payment Date (or,
if such Payment Date is not a Business Day, on the immediately preceding
Business Day) all funds on deposit in the Cash Management Account shall be
applied by the Agent to the payment of the following items in the order
indicated, with the full amount due on such Payment Date under each sub-clause
being paid prior to any amounts being applied in respect of any subsequent
sub-clause:

(i)       First, payments in respect of the Tax and Insurance Escrow Funds in
accordance with the terms and conditions of Section 7.1 hereof;

(ii)       Second, payment to the Agent of (or reimbursement of the Agent and
the Lender for) any miscellaneous fees or expenses (including, without
limitation, any “protective advances” made by the Agent or the Lender in respect
of the Loan) then due and payable pursuant to the terms of the Loan Documents;

(iii)       Third, payments in respect of CapEx Reserve Funds in accordance with
the terms of Section 7.4.1 hereof;

(iv)       Fourth, payments in respect of Rollover Reserve Funds in accordance
with the terms of Section 7.6.1 hereof;

(v)       Fifth, into the Monthly Debt Service Payment Account until such time
as the amount on deposit in the Monthly Debt Service Payment Account equals the
Monthly Interest Payment plus the Monthly Amortization Payment (if applicable)
plus any other amounts due and payable under the Loan Documents on the next
Payment Date in accordance with Section 2.3.1 hereof; and

(vi)       Sixth,

(A)       During an Excess Cash Flow Sweep Period, (i) to the Borrowers in an
amount necessary to pay (x) the Borrowers’ Operating Expenses and the Borrowers’
Capital

37 

 

Expenditures for the current month in accordance with the Approved Annual
Operating Budget, as applicable (other than (I) Taxes and Insurance Premiums to
be paid for out of the Tax and Insurance Escrow Funds, (II) CapEx expenditures
to be paid for out of the CapEx Reserve Account, (III) Renovations to be paid
for out of the Renovations Reserve Account and (IV) Approved Leasing Expenses to
be paid for out of the Rollover Reserve Account) and (y) any Extraordinary
Expenses that have been approved pursuant to Section 5.1.10(g), and then (ii)
any amounts remaining after application and/or payment pursuant to subclauses
(i) through (vi)(A)(i) shall be deposited into the Excess Cash Flow Reserve
Account; or

(B)       So long as no Excess Cash Flow Sweep Period exists, any amounts
remaining after application and/or payment pursuant to subclauses (i) through
(v) shall be distributed to the Borrowers.

(j)       The insufficiency of funds on deposit in the Cash Management Account
shall not relieve any Borrower of the obligation to make any payments, as and
when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever. Notwithstanding the foregoing, the obligation of the
Borrowers to fund item (i)(vi) above shall be limited to the amount available
after depositing the amounts required with respect to items (i)(i) through
(i)(v).

(k)       All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by the Agent in such order and
priority as the Agent shall determine in its sole discretion.

2.6.2       Payments Received Under the Cash Management Agreements.
Notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, and provided that no Event of Default has occurred and is
continuing, each Borrower’s obligations with respect to the monthly payment of
Debt Service and amounts due for the Tax and Insurance Escrow Funds, CapEx
Reserve Funds and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account (in aggregate)
to satisfy such obligations on the dates each such payment is required,
regardless of whether any of such amounts are so applied by the Agent.

Section 2.7 Debt Yield Tests, Excess Cash Flow Sweep Period.

(a)       Debt Yield shall be tested as of each Debt Yield Test Date, and the
Borrowers shall deliver the Debt Yield Certificate as and when required pursuant
to Section 5.1.10(h). In the event of: (i) an Event of Default; (ii) a Minimum
Debt Yield Failure; or (iii) failure by the Borrowers to deliver any Debt Yield
Certificate as and when required pursuant to Section 5.1.10(h), then commencing
as of the date on which the Event of Default occurred, the Debt Yield Test Date
on which any Minimum Debt Yield Failure occurred, or the date on which the
Borrowers failed to deliver such Debt Yield Certificate, as applicable (the
“Excess Cash Flow Sweep Commencement Date”), and continuing until the occurrence
of an Excess Cash Flow Sweep Termination Event (as defined below), an Excess
Cash Flow Sweep Period shall be in effect. Each period beginning on an Excess
Cash Flow Sweep Commencement Date and ending upon the occurrence of an Excess
Cash Flow Sweep Termination Event is referred to herein as an “Excess Cash Flow
Sweep Period.” If and to the extent that the Measurement Period to be used in
calculating Debt Yield includes any quarter or portion thereof that precedes the
Closing Date, the Borrowers shall use the information set forth on Exhibit B for
that quarter or portion thereof.

(b)       As used herein, an “Excess Cash Flow Sweep Termination Event” means:
(i) in the event of an Event of Default, the cure or written waiver of such
Event of Default (which cure or written waiver shall be at the sole and absolute
discretion of the Agent); (ii) in the event of a Minimum Debt Yield Failure, the
occurrence of two (2) consecutive Debt Yield Test Dates as of which the
Borrowers shall have achieved a Debt Yield for the Measurement Period ending on
each such Debt Yield Test Date of (x) nine and one quarter percent (9.25%), if
the second (2nd) of such Debt Yield Test Dates occurs in the period from the
Closing Date to the Initial Maturity Date or (y) eleven and one quarter percent
(11.25%), if either of such Debt Yield Test Dates occurs in the period from and
after the Initial Maturity Date, and the Borrowers shall have timely delivered a
Debt Yield Certificate so certifying; and (iii) in the event the Excess Cash
Flow Sweep Period was caused solely by any

38 

 

Borrower’s failure to deliver any Debt Yield Certificate as and when required
pursuant to Section 5.1.10(h), receipt of the Debt Yield Certificate evidencing
that a Minimum Debt Yield Failure had not occurred as of the date such delivery
was required. For the avoidance of doubt, if more than one of the conditions
described in Section 2.7(a) above exists during an Excess Cash Flow Sweep
Period, all such conditions must be cured pursuant to this Section 2.7(b) before
an Excess Cash Flow Sweep Termination Event shall occur.

Section 2.8 Authorization.

(a)       Each of the Borrowers acknowledges and agrees, for the benefit of the
Agent and the Lender from time to time, that the Parent Borrower has been and
hereby is irrevocably and unconditionally appointed as an agent and
representative of each other Borrower, with full power and authority to act for
each other Borrower as it deems appropriate in the Parent Borrower’s sole
discretion, in all matters arising under this Agreement or any of the other Loan
Documents or otherwise relating to the Loan, including, without limitation, full
power and authority to sign and deliver any notice, request, consent, waiver or
other agreement or instrument for and on behalf of each other Borrower at any
time and from time to time, in each case in the capacity of “Authorized Agent”,
“Authorized Signatory” or such other similar capacity as the Parent Borrower, in
its discretion, may determine to be appropriate. In furtherance of the
foregoing, each Borrower agrees that any notice delivered by the Agent or the
Lender pursuant to or in respect of the Loan or any of the Loan Documents to the
Parent Borrower automatically will be deemed to have been delivered to and
received by each of the Borrowers for all purposes, and any consent, approval,
waiver or other action given or taken by the Parent Borrower pursuant to or in
respect of the Loan or any of the Loan Documents will, for all purposes, be as
if it was given or taken by each of the other Borrowers.

(b)       The handling of the Loan as a co-borrowing arrangement with the Parent
Borrower acting as an agent and representative of each other Borrower in the
manner set forth in this Agreement is solely as an accommodation to the
Borrowers and at their request. Neither the Agent nor the Lender shall incur
liability to the Borrowers as a result thereof. To induce the Agent and the
Lender to do so and in consideration thereof, each Borrower hereby indemnifies
the Agent and the Lender and holds the Agent and the Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against the Agent or the Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of the
Borrowers as provided herein, reliance by the Agent or the Lender on any request
or instruction from the Parent Borrower or any other action taken by the Agent
or the Lender with respect to this Section 2.8.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Funding the Loan. The obligation of the
Lender to make the Loan hereunder is subject to the fulfillment by the
Borrowers, or waiver by the Agent and the Lender, of the following conditions
precedent no later than the Closing Date:

3.1.1       Representations and Warranties; Compliance with Conditions. The
representations and warranties of the Borrowers and the Guarantors contained in
this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the Closing Date with the same effect as if made
on and as of such date, and no Default or Event of Default shall have occurred
and be continuing; and each Borrower shall be in compliance in all material
respects with all terms and conditions set forth in this Agreement and in each
other Loan Document on its part to be observed or performed.

39 

 

3.1.2       Loan Documents. The Agent shall have received a copy of this
Agreement, the Note and all of the other Loan Documents, in each case, duly
executed, notarized (if applicable) and delivered on behalf of each Borrower
and/or Guarantor, as applicable that is a party to such document.

3.1.3       Delivery of Loan Documents; Title Insurance; Encumbrances.

(a)       Mortgages, Assignments of Leases and Other Loan Documents. The Agent
shall have received from the owning Borrower (i.e., the Borrower that is taking
title to such Property concurrent with the closing of the Loan), with respect to
each Property, a fully executed and acknowledged counterpart of the Mortgage and
the related Assignment of Leases and evidence that an executed and notarized
copy of each such instrument has been delivered to the Title Company for
recording, in such form and substance as is acceptable to the Agent, so as to
effectively create upon such recording a valid and enforceable Lien upon each of
the Properties in favor of the Agent (or such trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances.

(b)       Pledge Agreements. The Agent shall have received from the Borrowers,
the final Upper-Tier Pledge Agreement, duly executed by the OP Guarantor, and
the final Lower-Tier Pledge Agreement, duly executed by the Parent Borrower,
together with the original physical Certificates (as defined in each Pledge
Agreement) evidencing the membership interests in each Borrower pledged therein,
and such Pledge Agreements and Certificates shall create valid, first priority,
perfected Liens on (i) the OP Guarantor’s interests in the Collateral (as
defined in the Upper-Tier Pledge Agreement) and (ii) the Parent Borrower’s
interests in the Collateral (as defined in the Lower-Tier Pledge Agreement).

(c)       Environmental Indemnity; Guaranty of Recourse Obligations. The Agent
shall have received from each Borrower the final Environmental Indemnity, duly
executed by each of the Guarantors and Borrowers, and the final Guaranty of
Recourse Obligations, duly executed by each of the Guarantors.

(d)       Deposit Account Control Agreement. The Agent shall have received from
the Borrowers the final Deposit Account Control Agreement, duly executed by each
Borrower and Deposit Bank.

(e)       Cash Management Agreement. The Agent shall have received from the
Borrowers the final Cash Management Agreement, duly executed by each Borrower
and the Cash Management Bank.

(f)       Other Loan Documents. The Agent shall have received final executed
originals of each of the other Loan Documents to be delivered by each Borrower
or any related Person pursuant to the terms hereof.

(g)       Title Insurance. The Agent shall have received the Title Insurance
Policies in respect of the Properties, each issued by the Title Company and
dated as of the Closing Date. The Title Insurance Policy with respect to each
Property shall be in the forms attached as Exhibits C-1 through C-15 to the
Escrow Instructions Letter. Each Title Insurance Policy shall be assignable, to
the extent permitted under applicable state law. The Agent also shall have
received evidence that all premiums in respect of each Title Insurance Policy
have been paid.

(h)       Surveys. The Agent shall have received current Surveys, certified to
the Title Company and the Agent and their successors and assigns, in form and
content reasonably satisfactory to the Agent and prepared by one or more
professional and properly licensed land surveyors reasonably satisfactory to the
Agent. The Survey for each Property shall reflect the same legal description
contained in the Title Insurance Policy for such Property and shall include,
among other things, a metes and bounds description of the real property
comprising part of such Property reasonably satisfactory to the Agent. The
surveyor’s seal shall be affixed to each Survey and the surveyor shall provide a
certification for each Survey in form and substance acceptable to the Agent.

(i)       Insurance. The Agent shall have received valid certificates of
insurance for the Policies required hereunder, satisfactory to the Agent in its
sole discretion, and evidence of the payment of all Insurance Premiums payable
for the existing policy period, which shall be for not less than one (1) year
after the Closing Date.

40 

 

(j)       Environmental Reports. The Agent shall have received, in respect of
each Property, a Phase I environmental report and, if recommended by the Phase I
environmental report, a Phase II environmental report in respect of such
Property, reasonably satisfactory in form and substance to the Agent.

(k)       Zoning. The Agent shall have received reports prepared by Bock & Clark
Zoning in form and substance reasonably satisfactory to the Agent, including
evidence that the use of each Property as an industrial property with the
proposed density is as of right.

(l)       Encumbrances. The Borrowers shall have taken or caused to be taken
such actions in such a manner so that the Agent has valid and perfected first
priority Liens as of the Closing Date with respect to the Mortgages, subject
only to Permitted Encumbrances, and the Agent shall have received satisfactory
evidence thereof.

3.1.4       Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
be in form and substance reasonably satisfactory to the Agent, and shall have
been duly authorized, executed and delivered by all parties thereto and the
Agent shall have received and approved certified copies thereof.

3.1.5       Delivery of Organizational Documents. The Borrowers shall deliver or
cause to be delivered to the Agent copies certified by the Borrowers of all
organizational documentation related to each Borrower and each Guarantor, and
certification related to their respective formation, structure, existence, good
standing and qualification to do business, as the Agent may reasonably request
in its sole discretion, including, without limitation, good standing
certificates, certificates evidencing qualification to do business in the
appropriate jurisdictions, resolutions authorizing entry into the Loan and
incumbency certificates.

3.1.6       Opinions of the Borrowers’ Counsel. The Agent shall have received
opinions from the Borrowers’ counsel with respect to non-consolidation, and the
due execution, authority, enforceability of the Loan Documents and such other
matters as the Agent may require, and, each such opinion shall be in a form
satisfactory to the Agent.

3.1.7       Budgets. The Borrowers shall have delivered the preliminary Annual
Operating Budget for each Property for the remainder of 2017 and for the 2018
Fiscal Year, and such preliminary Annual Operating Budgets shall be reasonably
acceptable to Agent.

3.1.8       Basic Carrying Costs. The Borrowers shall have paid all Basic
Carrying Costs relating to the Properties which are in arrears, including
without limitation, (a) accrued but unpaid Insurance Premiums, (b) currently due
Taxes (including any in arrears) and (c) currently due Other Charges.

3.1.9       Completion of Proceedings. All corporate and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all documents incidental thereto
shall be satisfactory in form and substance to the Agent.

3.1.10       Payments. All payments, deposits or escrows required to be made or
established by the Borrowers under this Agreement, the Note or the other Loan
Documents on or before the Closing Date shall have been paid.

3.1.11       Leases and Rent Roll. The Agent shall have received true, correct
and complete copies of all Leases, in each case certified by an authorized
officer of the Borrowers (or of the relevant Borrower, if applicable) as
requested by the Agent. The Agent shall have received a rent roll for each
Property dated not more than one (1) month prior to the Closing Date, certified
as true, correct and complete in all material respects by an authorized officer
of the applicable Borrower that owns such Property.

3.1.12       Transaction Costs. The Borrowers shall have paid or reimbursed the
Agent and the Lender for all title insurance premiums, recording and filing
fees, costs of environmental reports, Physical

41 

 

Conditions Reports, appraisals and other reports, broker fees, the fees and
costs of the Agent’s and the Lender’s counsel and all other third-party expenses
incurred in connection with the origination of the Loan.

3.1.13       Material Adverse Change. There shall have been no Material Adverse
Change. The income and expenses of each Property, the occupancy thereof, and all
other features of the transaction shall be as represented to the Agent without
material adverse change. Neither the Borrowers nor any of their constituent
Persons shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

3.1.14       Tax Lot. The Agent shall have received evidence that each Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to the Agent.

3.1.15       Physical Conditions Report. The Agent shall have received a
Physical Conditions Report for each Property, which report shall be reasonably
satisfactory in form and substance to the Agent.

3.1.16       Inspections. The Agent shall have been permitted during normal
business hours to perform an inspection of each Property prior to the Closing
Date, and the results of such inspection shall be satisfactory to the Agent.

3.1.17       Management Agreements. The Agent shall have received true, correct
and complete copies of each Management Agreement affecting (i.e., being entered
concurrently with the making of the Loan or to be entered promptly thereafter)
any Property, and each shall be satisfactory in form and substance to the Agent.
The Agent shall have received the Assignment of Management Agreements in form
and substance satisfactory to the Agent, duly executed by the Borrowers and each
Manager.

3.1.18       Estoppels. The Agent shall have received a tenant estoppel
certificate from each Tenant required by the Agent in form and substance
reasonably satisfactory to the Agent, duly executed by such Tenant.

3.1.19       Subordination, Non-Disturbance and Attornment Agreement. The Agent
shall have received a subordination, non-disturbance and attornment agreement
from each Tenant required by the Agent in form and substance reasonably
satisfactory to the Agent, duly executed by the Borrowers and such Tenant.

3.1.20       Appraisals. The Agent shall have received appraisals of the
Properties, which shall be reasonably satisfactory in form and substance to the
Agent.

3.1.21       Closing Loan to Value Ratio. The Agent, in the reasonable exercise
of its business judgment, shall have determined that the LTV Ratio on the
Closing Date shall be less than or equal to 80%.

3.1.22       Financial Statements. The Agent shall have received balance sheets
with respect to each Property and each Guarantor for the most recent Fiscal Year
and calendar quarter and statements of income and statements of cash flows with
respect to each Property and each Guarantor for the most recent Fiscal Year and
calendar quarter, each in form and substance satisfactory to the Agent.

3.1.23       Further Documents. The Agent or its counsel shall have received
such other and further approvals, opinions, documents and information as the
Agent or its counsel may have reasonably requested including the Loan Documents
in form and substance satisfactory to the Agent and its counsel.

3.1.24       Origination Fee. The Lender shall have received from the Borrowers
the origination fee set forth in the Fee Letter.

3.1.25       Litigation. The Agent shall have received a written description of
(1) all litigation or other legal or regulatory proceedings pending or, to the
Borrowers’ collective knowledge, threatened in writing against or otherwise
related to any of the Borrowers or the Properties and (2) all litigation or
other legal or regulatory proceedings of a material nature pending or, to the
Borrowers’ collective knowledge, threatened in writing against or otherwise
related to one or more of the Principals and/or any of the Guarantors and, in
each case, shall have reviewed and, in its reasonable discretion, Approved the
same.

42 

 

3.1.26       Searches. The Agent shall have received and Approved customary lien
(including uniform commercial code lien) and bankruptcy searches with respect to
each Borrower, each Principal and each Guarantor.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1 Representations of the Borrowers. The Borrowers represent and
warrant that:

4.1.1       Organization. Each Borrower has been duly organized and is validly
existing and in good standing pursuant to the laws of the State of Delaware with
requisite power and authority to own its properties and to transact the
businesses in which it is now engaged. Each Borrower is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations.
Either a relevant Borrower or relevant Manager possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged,
and the sole business of each Borrower is the ownership, management and
operation of the Properties in each case, except where the failure would not be
expected to result in any Material Adverse Change. The ownership of any Borrower
is as set forth on the organizational chart attached hereto as Schedule 4.1.1.
No Borrower owns, and no Borrower has at any time in the past owned, an equity
interest in any other Person, and no Borrower owns, and no Borrower has at any
time owned, any real property other than the Properties.

4.1.2       Proceedings. Each Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party. This Agreement and each of the
other Loan Documents to which any Borrower is a party has been duly executed and
delivered by or on behalf of each Borrower and each constitutes the legal, valid
and binding obligation of each Borrower party thereto enforceable against such
Borrower in accordance with the terms thereof, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and to general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law).

4.1.3       No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by each Borrower, each Principal and/or
each Guarantor, as applicable, will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, or result in
the creation or imposition of any Lien, charge or encumbrance (other than
pursuant to the Loan Documents) upon any of the property or assets of any
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which any Borrower is a party or by which any of any Borrower’s
property or assets is subject, except as would not be expected to result in a
Material Adverse Change, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over any Borrower or any of any Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any such Governmental Authority
required for the execution, delivery and performance by any Borrower, any
Principal and/or each Guarantor, as applicable, of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

4.1.4       Litigation. There is no action, suit or proceeding at law or in
equity by or before any court or other Governmental Authority or other agency
now pending or threatened in writing against any Borrower or any Property and
there is no action, suit or proceeding, at law or in equity, by or before any
court or other Governmental Authority or other agency now pending or threatened
in writing against any Principal or any Guarantor that has resulted in or could
be expected to result in a Material Adverse Change. No Borrower has received any
notice, and no Borrower has any knowledge, that any Borrower is in default under
the terms of, or in violation of, any order, writ, injunction, decree,
regulation or demand of any Governmental Authority.

4.1.5       Agreements. None of the Borrowers is a party to any agreement or
instrument which is reasonably likely to adversely affect any Borrower or any
Property, or any Borrower’s business, properties or assets, operations or
condition, financial or otherwise. None of the Borrowers is in default in the
performance, observance

43 

 

or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which it is a party or by which any Borrower or
any Property is bound. None of the Borrowers has any financial obligation under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which any Borrower is a party or by which any Borrower or any
Property is otherwise bound, other than (a) any obligations incurred in the
ordinary course of the operation of any Property as permitted pursuant to clause
(t) of the definition of Special Purpose Entity and (b) the obligations under
the Loan Documents.

4.1.6       Title. With respect to each Property, the Borrower identified on
Schedule 1 as being the owner thereof has good, marketable and insurable fee
simple title (or, in the case of the “Ground Lease,” as defined in two of the
Mortgages, good leasehold title) to such Property, free and clear of all Liens
whatsoever, except the Permitted Encumbrances. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
any Property (as currently used) or the ability of the Borrowers to repay the
Loan. Each Mortgage and the related Assignment of Leases, when properly recorded
in the appropriate records, together with the Uniform Commercial Code financing
statements being filed in connection therewith, will create (a) a valid,
perfected first priority Lien in and to the owning Borrower’s right, title and
interest to the Property encumbered thereby and (b) a perfected security
interest in and to, and perfected collateral assignment of, the relevant
Borrower’s right, title and interest in and to all personalty (including the
Leases) constituting any part of such Property, all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances.
There are no claims for payment for work, labor or materials affecting any
Property which are or may become a Lien prior to, or of equal priority with, the
Liens created by the Loan Documents.

4.1.7       Solvency. No Borrower has (a) entered into the transaction
contemplated by this Agreement or executed the Note, this Agreement or any other
Loan Documents with the actual intent to hinder, delay or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under such Loan Documents. Giving effect to the Loan, the fair saleable value of
the Borrowers’ collective assets exceeds and will, immediately following the
making of the Loan, exceed Borrowers’ probable aggregate liabilities, including,
without limitation, subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of the Borrowers’ collective assets is and
will, immediately following the making of the Loan be, greater than the
Borrowers’ probable aggregate liabilities, including the maximum amount of the
aggregate contingent liabilities on their respective debts as such debts become
absolute and matured. Each Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. No Borrower
intends to, and does not believe that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by such Borrower and the amounts to be
payable on or in respect of the obligations of such Borrower). No petition in
bankruptcy has been filed against any Borrower, any Principal or any Guarantor,
and none of the Borrowers, the Principals or Guarantors has ever made an
assignment for the benefit of creditors or taken advantage of any insolvency act
for the benefit of debtors. None of the Borrowers, the Principals or Guarantors
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of any Borrower’s assets or properties, and no Borrower has knowledge of
any Person contemplating the filing of any such petition against it or any
Principal or Guarantor.

4.1.8       Full and Accurate Disclosure. To each Borrower’s knowledge, no
statement of fact made by any Borrower in this Agreement or of any Borrower or
Guarantor in any of the other Loan Documents contains (or in the case of written
material, at the time supplied contained) any untrue statement of material fact
or omits (or in the case of such written material, at the time supplied omitted)
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no material fact presently known to any
Borrower which has not been disclosed to the Agent which adversely affects, nor
as far as any Borrower can foresee, might adversely affect, any Property or any
business, operations or condition (financial or otherwise) of any Borrower.

4.1.9       No Plan Assets.

(a)       None of the Borrowers sponsors, is obligated to contribute to, or is
itself an “employee benefit plan,” as defined in Section 3(3) of ERISA, subject
to Title I of ERISA, and none of the assets of any Borrower constitutes or will
constitute, during the term of the Loan, “plan assets” of one or more such plans
within

44 

 

the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA. In addition, none of the Borrowers is a “governmental plan” within the
meaning of Section 3(32) of ERISA.

(b)       Each Borrower further represents and warrants that one or more of the
following circumstances is true:

(i)       less than twenty-five percent (25%) of each outstanding class of
equity interests in each Borrower is held by “benefit plan investors” within the
meaning of Section 3(42) of ERISA; or

(ii)       each Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. § 2510.3-101(c) or (e).

(c)       Transactions by or with any Borrower or any Guarantor are not and will
not be subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans.

(d)       As of the date hereof, none of the Borrowers maintains, sponsors or
contributes to or has any obligations with respect to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA).

(e)        None of the Borrowers has engaged in any transaction in connection
with which it could be subject to either a material civil penalty assessed
pursuant to the provisions of Section 502 of ERISA or a material tax imposed
under the provisions of Section 4975 of the Code.

4.1.10       Compliance. Except as set forth in any zoning report obtained by or
delivered to the Agent in connection with the Loan, each Borrower and each
Property (including the use thereof) comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes necessary to operate each Property and carry on each
business. None of the Borrowers is in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority. To the knowledge of
each Borrower, there has not been committed by any Borrower or any other Person
in occupancy of or involved with the operation or use of any Property any act or
omission affording any Governmental Authority the right of forfeiture as against
any Property or any part thereof or any monies paid in performance of any
Borrower’s obligations under any of the Loan Documents.

4.1.11       Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered by each Borrower and by each Guarantor to the Agent in
connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of the Property to
which the report relates as of the date of such reports, and (iii) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP, consistently applied, throughout the
periods covered, except as disclosed therein. Except for Permitted Encumbrances,
none of the Borrowers has any material contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no Material Adverse Change.

4.1.12       Condemnation. No Condemnation or other proceeding has been
commenced or, to any Borrower’s knowledge, threatened or contemplated with
respect to all or any portion of any Property or for the relocation of any
roadway providing access to any Property.

4.1.13       Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by any Legal Requirements or by the terms and conditions of
this Agreement or the other Loan Documents.

45 

 

4.1.14       Utilities and Public Access. Each Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service such Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of each Property
are located either in the public right-of-way abutting such Property (which are
connected so as to serve such Property without passing over other property) or
in recorded easements serving such Property and such easements are set forth in
and insured by the Title Insurance Policies. All roads necessary for the use of
each Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.

4.1.15       Not a Foreign Person. None of the Borrowers is a “foreign person”
within the meaning of Section 1445(f)(3) of the Code. If any Borrower is a
disregarded entity for United States federal income tax purposes, the direct or
indirect owner of the interests in such Borrower that is treated as such
borrower for United States federal income tax purposes is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.

4.1.16       Separate Lots. Each Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Property.

4.1.17       Assessments. There are no pending or, to any Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any Property, nor are there any contemplated improvements to any
Property that may result in such special or other assessments.

4.1.18       Enforceability. The Loan Documents are not currently subject to any
right of rescission, set-off, counterclaim or defense by any Borrower or any
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and none of the Borrowers or Guarantors
has asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

4.1.19       No Prior Assignment. No Borrower has assigned, and to each
Borrower’s knowledge there are no prior assignments of, the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding other than the Assignment of Leases.

4.1.20       Insurance. The Borrowers have obtained and delivered to the Agent
certificates of insurance (on ACORD Forms 25 & 28), together with proof that all
premiums have been paid thereunder, reflecting the insurance coverages, amounts
and other requirements set forth in this Agreement. No claims have been made
under any such Policies, and no Borrower has done, by act or omission, anything
which would impair the coverage of any such Policies.

4.1.21       Use of Property. Each of the Properties is used exclusively as an
industrial property and other appurtenant and related uses.

4.1.22       Certificate of Occupancy; Licenses. To each Borrower’s knowledge,
all material certifications, permits, licenses and approvals required for the
legal use, occupancy and/or operation of each Property for industrial purposes
(collectively, the “Licenses”), have been obtained and are in full force and
effect.

4.1.23       Flood Zone. None of the Improvements on any Property are located in
an area identified by the Federal Emergency Management Agency as an area having
special flood hazards. The flood insurance, if any, required pursuant to Section
6.1(a)(i) is in full force and effect with respect to each Property.

4.1.24       Physical Condition. Except as set forth in the Physical Conditions
Report, each Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components relating to such Property are in good
condition, order and repair in all material respects. Except as set forth in the
Physical Conditions Report, there exists no structural or other material defects
or damages in any Property, whether latent or otherwise, and none of the
Borrowers has received notice from any insurance company or bonding company of
any defects or inadequacies

46 

 

in any Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

4.1.25       Boundaries. Except as set forth on the Surveys, all of the
Improvements which were included in determining the appraised value of each
Property lie wholly within the boundaries and building restriction lines of such
Property, and no improvements on adjoining properties encroach upon such
Property, and no easements or other encumbrances upon such Property encroach
upon any of the Improvements on such Property, so as to affect the value or
marketability of such Property except those which are insured against by the
applicable Title Insurance Policy or are Permitted Encumbrances.

4.1.26       Leases. None of the Properties is subject to any Lease, other than
the Leases set forth on Schedule 4.1.26 hereto. With respect to each Property,
the Borrower that owns the Property also is the owner and lessor of all of the
landlord’s interest in each of the Leases at that Property. No Person has any
possessory interest in any Property or right to occupy the same except under and
pursuant to the provisions of one of the Leases or a sublease, license,
assignment or occupancy agreement thereunder. Each of the current Leases is in
full force and effect and, to each Borrower’s knowledge, there are no defaults
thereunder by any party thereto and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. The copies of the Leases delivered to the Agent are true and
complete, and there are no oral agreements with respect thereto. No Rent
(including security deposits) has been paid more than one (1) month in advance
of its due date. All work to be performed by any Borrower prior to the date
hereof under each Lease has been performed as required in such Lease and has
been accepted by the applicable Tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements,
except as expressly set forth in such Leases, required to be given by any
Borrower to any Tenant prior to the date hereof has already been received by
such Tenant. No Tenant under any Lease has assigned its Lease or sublet all or
any portion of the premises demised thereby. No Tenant holds its leased premises
under assignment, nor, to each Borrower’s knowledge, does anyone except such
Tenant and its employees occupy such leased premises. No Tenant under any Lease
has a right or option pursuant to such Lease or otherwise to purchase all or any
part of any Property of which the leased premises are a part. No Tenant under
any Lease has any right or option for additional space in any Improvements. Each
Borrower is in compliance with all Legal Requirements relating to security
deposits. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of any Rents to be received thereunder that remains in
effect.

4.1.27       Material Contracts. None of the Borrowers has entered into any
Material Contract, other than the Material Contracts set forth on Schedule
4.1.27 hereto. Each of the Material Contracts is in full force and effect and
there are no defaults thereunder by any Borrower or any other party thereto that
is resulting in or could be expected to cause a Material Adverse Change.

4.1.28       Surveys. To the knowledge of each Borrower, the Surveys delivered
to the Agent in connection with this Agreement have been prepared in accordance
with the provisions of Section 3.1.3(h) hereof, and do not fail to reflect any
material matter affecting any Property or the title thereto.

4.1.29       Principal Place of Business; State of Organization. Each Borrower
is organized under the laws of the State of Delaware and has its principal place
of business in the State of Massachusetts.

4.1.30       Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of any Property to any Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgages, have been paid or are being paid simultaneously
herewith or upon recordation, and, under current Legal Requirements, the
Mortgages are enforceable in accordance with their terms by the Agent (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.

4.1.31       Special Purpose Entity/Separateness.

47 

 

(a)       Until the Obligations have been paid in full, each Borrower hereby
represents, warrants and covenants that each Borrower is, shall be and shall
continue to be a Special Purpose Entity.

(b)       The representations, warranties and covenants set forth in
Section 4.1.31(a) shall survive for so long as any amount remains payable to the
Agent or the Lender under this Agreement or any other Loan Document.

(c)       All of the assumptions made in the Insolvency Opinion, including, but
not limited to, any exhibits attached thereto, are true and correct in all
respects, each Borrower has complied and will comply with, and each Principal
and each Guarantor have complied with and each Borrower will cause each
Principal and each Guarantor to comply with, all of the assumptions made with
respect to each Borrower, each Principal and Guarantor in the Insolvency
Opinion. Each entity other than each Borrower and each Guarantor with respect to
which an assumption shall be made in any Additional Insolvency Opinion will have
complied and will comply with all of the assumptions made with respect to it in
any Additional Insolvency Opinion.

4.1.32       Management Agreements. As of the date hereof, each Management
Agreement is in full force and effect and there is no default thereunder by any
party thereto and no event has occurred that, with the passage of time and/or
the giving of notice would constitute a default by any Borrower thereunder.
Neither the execution and delivery of the Loan Documents nor any Borrower’s
performance thereunder will adversely affect any Borrower’s rights under any
Management Agreement. None of the Borrowers nor any Manager has exercised any
termination option under any Management Agreement, none of the Borrowers has
given any notice to any Manager of any Borrower’s election to terminate any
Management Agreement effective as of a date after the date hereof, none of the
Borrowers has received from any Manager such Manager’s notice of its election to
terminate any Management Agreement effective as of a date after the date hereof.
The copies of the Management Agreements delivered to the Agent are true and
complete, and there are no oral agreements with respect thereto. There is
currently no project improvement plan or similar requirement imposed under any
Management Agreement.

4.1.33       Illegal Activity. No portion of any Property has been or will be
purchased by any Borrower with proceeds of any illegal activity.

4.1.34       No Change in Facts or Circumstances; Disclosure. To each Borrower’s
knowledge, all written information submitted by the Borrowers to the Agent
including, but not limited to, all financial statements, rent rolls, reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by the
Borrowers in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. To each Borrower’s knowledge,
there has been no change in any condition, fact, circumstance or event that
would make any such information inaccurate, incomplete or otherwise misleading
in any material respect or that otherwise materially and adversely affects or
might materially and adversely affect the use, operation or value of any
Property or the business operations and/or the financial condition of any
Borrower or any Guarantor. To each Borrower’s knowledge, the Borrowers and the
Guarantors have disclosed to the Agent all material facts and have not failed to
disclose any material fact that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

4.1.35       Investment Company Act. None of the Borrowers is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

4.1.36       Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of any Borrower, any Principal
or any Guarantor shall constitute property of, or shall be beneficially owned,
directly or indirectly, by any Person subject to trade restrictions under the
Prescribed Laws (each such Person, an “Embargoed Person”) with the result that
the Loan made by the Lender is or would be in violation of law; (b) no Embargoed
Person shall have any interest of any nature whatsoever in any Borrower, any
Principal or any Guarantor, as applicable, with the result that the Loan is or
would be in violation of law; and (c) none of the funds of any

48 

 

Borrower, any Principal or any Guarantor, as applicable, shall be derived from
any unlawful activity with the result that the Loan is or would be in violation
of law.

4.1.37       Cash Management Arrangements.

(a)       This Agreement and the Cash Management Agreement and the Deposit
Account Control Agreement, collectively, create a valid and continuing security
interest (as defined in the Uniform Commercial Code of the State of New York) in
the Cash Management Account and the Deposit Account in favor of the Agent for
the benefit of the Lender, and each such security interest is prior to all other
Liens, other than Permitted Encumbrances, and is enforceable as such against
creditors of each Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, none of the Borrowers has sold, pledged or
otherwise transferred or conveyed any of its rights or interests in the Cash
Management Account or the Deposit Account;

(b)       Each of the Cash Management Account and the Deposit Account
constitutes a “deposit account” within the meaning of the Uniform Commercial
Code of the State of New York;

(c)       Pursuant and subject to the terms hereof and of the other applicable
Loan Documents, the Cash Management Bank has agreed to comply with all
instructions originated by the Agent, without further consent by any Borrower,
directing disposition of the Cash Management Account and all sums at any time
held, deposited or invested therein, together with any interest or other
earnings thereon, and all proceeds thereof (including proceeds of sales and
other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities;

(d)       Pursuant and subject to the terms hereof and of the other applicable
Loan Documents, Deposit Bank has agreed to comply with all instructions
originated by the Agent, without further consent by any Borrower, directing
disposition of the Deposit Account and all sums at any time held, deposited or
invested therein, together with any interest or other earnings thereon, and all
proceeds thereof (including proceeds of sales and other dispositions), whether
accounts, general intangibles, chattel paper, deposit accounts, instruments,
documents or securities; and

(e)       Neither the Cash Management Account nor the Deposit Account is in the
name of any Person other than the Borrowers, as pledgors, or the Agent, as
pledgee.

4.1.38       No Default. No Default or Event of Default exists or will exist
immediately following the making of the Loan.

4.1.39       Taxes. Each Borrower has filed, or caused to be filed, all tax
returns required to be filed by such Borrower and paid all amounts of Taxes due
(and any interest or penalties thereon) except for Taxes that are not yet due
and has paid all other fees, assessments and other governmental charges owing by
it.

4.1.40       ADA Compliance. Each of the Properties is in compliance with the
Americans with Disabilities Act of 1990.

4.1.41       Tenant Estoppels. The Borrowers have delivered to the Agent true,
correct, accurate and complete copies of (a) each form of estoppel certificate
sent to a Tenant of any Property and (b) each estoppel certificate received from
a Tenant of any Property prior to the Closing Date.

4.1.42       No Purchase Option. None of the Properties nor any part thereof is
subject to any purchase options, rights of first refusal to purchase, rights of
first offer to purchase or other similar rights of purchase in favor of any
parties.

4.1.43       Operations Agreement. Each Operations Agreement is in full force
and effect and none of the Borrowers nor, to each Borrower’s knowledge, any
other party to any Operations Agreement, is in material default thereunder, and,
to each Borrower’s knowledge, there are no conditions which, with the passage of
time or the giving of notice, or both, would constitute a material default
thereunder. Except as described herein (including

49 

 

the Exhibits and Schedules attached hereto), no Operations Agreement has been
modified, amended or supplemented.

4.1.44       Equity Interests. Each Pledge Agreement, together with the Uniform
Commercial Code financing statements to be filed in connection therewith as
provided therein, is in form sufficient to, and upon such filing and delivery as
provided in the Pledge Agreement will, create in favor of the Agent a valid,
perfected, first priority Lien and security interest upon and in respect of the
Collateral (as defined in such Pledge Agreement) enforceable by the Agent in
accordance with the terms thereof.

4.1.45       Bank Holding Company. None of the Borrowers is a “bank holding
company” or a direct or indirect subsidiary of a “bank holding company” as
defined in the Bank Holding Company Act of 1956, as amended, and Regulation Y
thereunder of the Board of Governors of the Federal Reserve System.

4.1.46       Intellectual Property/Websites. As of the date hereof, except as
set forth on Schedule 4.1.46, none of the Borrowers nor any Borrower Related
Person owns or has rights to (i) any tradenames, trademarks, servicemarks,
logos, copyrights, patents or other intellectual property with respect to any
Property or the use or operations thereof or (ii) any website with respect to
any Property (other than Tenant websites).

Section 4.2 Survival of Representations. Each Borrower agrees that all of the
representations and warranties of any Borrower set forth in Section 4.1 hereof
and elsewhere in this Agreement and in the other Loan Documents have been made
as of the date of this Agreement and again as of the Closing Date (if different)
and shall survive for so long as any amount remains owing to the Agent or the
Lender under this Agreement or any of the other Loan Documents by any Borrower.
All representations, warranties, covenants and agreements made in this Agreement
or in the other Loan Documents by any Borrower shall be deemed to have been
relied upon by the Agent and the Lender notwithstanding any investigation
heretofore or hereafter made by or on behalf of the Agent or the Lender.

ARTICLE 5

BORROWERS’ COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of each Borrower under the Loan Documents
in accordance with the terms of this Agreement and the other Loan Documents,
each Borrower hereby covenants and agrees with the Agent and the Lender that:

5.1.1       Existence; Compliance with Legal Requirements. The Borrowers shall
do or cause to be done with reasonable promptness all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and comply in all material respects with all
Legal Requirements applicable to any Borrower or any Property. There shall never
be committed by any Borrower, and each Borrower shall not permit any other
Person in occupancy of or involved with the operation or use of any Property to
commit, any act or omission affording the federal government or any state or
local government the right of forfeiture against such Property or any part
thereof or any monies paid in performance of such Borrower’s obligations under
any of the Loan Documents. The Borrowers shall at all times maintain, preserve
and protect all franchises and trade names, preserve all the remainder of their
property used in the conduct of their respective businesses, and shall keep the
Properties in good working order and repair, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the
Mortgages. After prior notice to the Agent, the Borrowers, at their own expense,
may contest by appropriate legal proceeding timely initiated and conducted in
good faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to any Borrower or any Property or any
alleged violation of any Legal Requirement, provided that (a) no Default or
Event of Default has occurred and remains uncured; (b) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which any Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with Legal
Requirements; (c) none of the Properties nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) the Borrowers shall, upon final determination thereof, timely comply
with any such Legal Requirement determined to be valid or applicable or cure

50 

 

any violation of any Legal Requirement; (e) such proceeding shall suspend the
enforcement of the contested Legal Requirement against any Borrower and any
Property; and (f) the Borrowers shall furnish to the Agent such security as may
be required in the proceeding, or as may be requested by the Agent, to ensure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. The Agent may apply any such security, as
necessary to cause compliance with such Legal Requirement at any time when, in
the judgment of the Agent, the validity, applicability or violation of such
Legal Requirement is finally established or any Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

5.1.2       Taxes and Other Charges. The Borrowers shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Properties,
or any part thereof, prior to the same becoming due and payable; provided,
however, the Borrowers’ obligation to directly pay Taxes shall be suspended for
so long as the Borrowers comply with the terms and provisions of Section 7.1
hereof. The Borrowers shall furnish to the Agent receipts for the payment of the
Taxes and the Other Charges no later than ten (10) days prior to the date the
same shall become delinquent; provided, however, none of the Borrowers is
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by the Agent pursuant to Section 7.1 hereof. None of the
Borrowers shall suffer or permit and shall timely cause to be paid and
discharged any Lien or charge whatsoever which may be or become a Lien or charge
against any Property and that is prohibited in accordance with Section 5.2.2
hereof, and shall promptly pay for all utility services (a) required under any
Lease, (b) required by applicable Legal Requirements or (c) reasonably necessary
to prevent damage or deterioration to any Property. After prior notice to the
Agent, the Borrowers, at their own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges pertaining to any Property, provided that (a) no Default
or Event of Default has occurred and remains uncured; (b) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which such Borrower is subject and shall not constitute a
default thereunder and such proceeding shall be conducted in accordance with
Legal Requirements; (c) none of the Properties nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (d) the Borrowers shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (e) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from any
Property; and (f) the Borrowers shall furnish such security as may be required
in the proceeding, or as may be requested by the Agent, to ensure the payment of
any such Taxes or Other Charges, together with all interest and penalties
thereon. The Agent may pay over any such cash deposit or part thereof held by
the Agent to the claimant entitled thereto at any time when, in the judgment of
the Agent, the entitlement of such claimant is established or any Property (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Liens of the Mortgages being primed by any related Lien.

5.1.3       Litigation. The Borrowers shall give prompt notice to the Agent of
any litigation or governmental proceedings of a material nature pending or
threatened in writing against any Property, any Borrower or any Guarantor,
which, in the case of any action, suit or proceeding against any Guarantor, is
reasonably likely to affect such Guarantor’s ability to perform its obligations
under the Loan Documents.

5.1.4       Access to the Properties. Subject to the rights of Tenants under the
terms of Leases, the Borrowers shall permit agents, representatives and
employees of the Agent or the Lender to inspect any Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given
verbally), provided such inspections do not materially interfere with the use
and operation of such Property.

5.1.5       Notice of Default. The Borrowers shall promptly advise the Agent of
any Material Adverse Change, or of the occurrence of any Default or Event of
Default of which any Borrower has actual knowledge.

5.1.6       Cooperate in Legal Proceedings. The Borrowers shall cooperate fully
with the Agent and the Lender with respect to any proceedings before any court,
board or other Governmental Authority which may in any way adversely affect the
rights of the Agent or the Lender hereunder or any rights obtained by the Agent
or the Lender under any of the other Loan Documents and, in connection
therewith, permit the Agent and/or the Lender, at its election, to participate
in any such proceedings.

51 

 

5.1.7       Perform Loan Documents. The Borrowers shall pay when due all costs,
fees and expenses to the extent required under the Loan Documents executed and
delivered by, or applicable to, each Borrower. Payment of the costs and expenses
associated with any of the foregoing shall be in accordance with the terms and
provisions of this Agreement, including, without limitation, the provisions of
Section 10.13 hereof.

5.1.8       Award and Insurance Benefits. The Borrowers shall cooperate with the
Agent in obtaining for the Agent the benefits of any Awards or Insurance
Proceeds lawfully or equitably payable in connection with any Property to the
extent the Agent is entitled to same under the terms of this Agreement or the
Mortgages, and the Agent shall be reimbursed for any expenses incurred in
connection therewith (including attorneys’ fees and disbursements, and the
payment by such Borrower of the expense of an appraisal on behalf of the Agent
in case of Casualty or Condemnation affecting such Property or any part thereof)
out of such Insurance Proceeds.

5.1.9       Further Assurances. The Borrowers shall, at the Borrowers’ sole cost
and expense:

(a)       furnish to the Agent all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by such Borrower pursuant to the terms of the Loan Documents or which are
reasonably requested by the Agent in connection therewith;

(b)       execute and deliver to the Agent such documents, instruments,
certificates, assignments and other writings, and do such other acts reasonably
necessary, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the obligations of such Borrower under the Loan
Documents, as the Agent may reasonably require; and

(c)       do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as the
Agent shall reasonably require from time to time.

5.1.10       Financial Reporting.

(a)       Each Borrower will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with GAAP, subject to year-end
adjustments, consistently applied (or such other accounting basis reasonably
acceptable to the Agent), proper and accurate books, records and accounts
reflecting all of the financial affairs of such Borrower and all items of income
and expense in connection with the operation of any Property owned or leased by
such Borrower. The Agent shall have the right from time to time at reasonable
times during normal business hours upon reasonable prior notice (which may be
verbal) to examine such books, records and accounts where same are ordinarily
maintained, which shall be at any Property or at the office of any Borrower or
any other Person maintaining such books, records and accounts or its managing
agent, and to make such copies or extracts thereof as the Agent may reasonably
require. From and after any Event of Default, the Borrowers shall pay any costs
and expenses incurred by the Agent to examine any Borrower’s accounting records
with respect to the Property owned by such Borrower, as the Agent shall
determine to be necessary or appropriate in the protection of the Agent’s and
the Lender’s interest.

(b)       The Borrowers will furnish, or cause to be furnished, to the Agent
annually, within ninety (90) days following the end of each Fiscal Year of the
Borrowers, a complete copy of the Borrowers’ annual financial statements
consolidated at the Parent Borrower level, prepared in accordance with GAAP,
consistently applied (or such other accounting basis acceptable to the Agent)
and audited by Marcum LLP or another certified public accounting firm reasonably
acceptable to the Agent, covering the Properties owned or leased by the
Borrowers for such Fiscal Year and containing statements of profit and loss for
the Borrowers and the Properties and a balance sheet for the Borrowers, in each
case consolidated at the Parent Borrower level; provided, however, that the
annual financial statements required to be furnished by the Borrowers for the
Fiscal Year 2017 may be unaudited. Such statements shall set forth the financial
condition and the results of operations for the Properties for such Fiscal Year.
The Borrowers’ annual financial statements shall be accompanied by (i) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (ii) operational reports for each Property
owned or leased by the Borrowers and (iii) an Officer’s Certificate certifying
that each annual

52 

 

financial statement presents fairly, in all material respects, the financial
condition and the results of operations of the Borrowers and the Properties
being reported upon and that such financial statements have been prepared in
accordance with GAAP, consistently applied, and as of the date thereof, to such
Person’s knowledge, whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, such Borrower, and if such Default or an Event
of Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same. In addition, the Borrowers will
furnish, or cause to be furnished, to the Agent within ninety (90) days
following the end of each Fiscal Year of the Borrowers, annual operating
statements (including Capital Expenditures) prepared in accordance with GAAP,
consistently applied, for the Fiscal Year, accompanied by an Officer’s
Certificate stating that such statements were prepared in accordance with GAAP,
consistently applied, and that such statements are true, correct, accurate and
complete in all material respects and fairly present the financial condition and
results of the operations of such Borrower and each Property owned by such
Borrower and, upon the Agent’s reasonable request, other information necessary
and sufficient to fairly represent the financial position and results of
operation of such Property during such period, and containing a comparison of
budgeted income and expenses and the actual income and expenses together with a
detailed explanation of any variances of ten percent (10%) or more between
budgeted and actual amounts for such Fiscal Year and operational reports for the
Property owned or leased by such Borrower, all in form satisfactory to the
Agent.

(c)       The Borrowers will furnish, or cause to be furnished, to the Agent on
or before forty-five (45) days after the end of each calendar quarter, quarterly
and year-to-date operating statements (including Capital Expenditures) prepared
in accordance with GAAP, consistently applied, for each calendar quarter and a
rent roll for the subject quarter, accompanied by an Officer’s Certificate
stating that such statements were prepared in accordance with GAAP, consistently
applied, and that such statements and such rent roll are true, correct, accurate
and complete in all material respects and fairly present the financial condition
and results of the operations of such Borrower and each Property owned by such
Borrower (subject to normal year-end adjustments) as applicable, and, upon the
Agent’s reasonable request, other information necessary and sufficient to fairly
represent the financial position and results of operation of such Property
during such period, and containing a comparison of budgeted income and expenses
and the actual income and expenses together with a detailed explanation of any
variances of ten percent (10%) or more between budgeted and actual amounts for
such periods and operational reports for the Property owned or leased by such
Borrower, all in form satisfactory to the Agent. In addition, the Borrowers will
furnish, or cause to be furnished, to the Agent on or before forty-five (45)
days after the end of each calendar quarter, consolidated quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
such calendar quarter.

(d)       Each Borrower will furnish, or cause to be furnished, to the Agent on
or before thirty (30) days after the end of each calendar month, monthly and
year-to-date operating statements (including Capital Expenditures) prepared in
accordance with GAAP, consistently applied, for the subject calendar month and a
rent roll for the subject calendar month, accompanied by an Officer’s
Certificate stating that such statements were prepared in accordance with GAAP,
consistently applied, and that such statements and such rent roll are true,
correct, accurate and complete in all material respects and fairly present the
financial condition and results of the operations of such Borrower and each
Property owned by such Borrower (subject to normal year-end adjustments) as
applicable, and, upon the Agent’s reasonable request, other information
necessary and sufficient to fairly represent the financial position and results
of operation of such Property during such period, and containing a comparison of
budgeted income and expenses and the actual income and expenses together with a
detailed explanation of any variances of ten percent (10%) or more between
budgeted and actual amounts for such periods and operational reports for the
Property owned or leased by such Borrower, all in form satisfactory to the
Agent. In addition, the Borrowers will furnish, or cause to be furnished, to the
Agent on or before thirty (30) days after the end of each calendar month,
consolidated monthly and year-to-date operating statements (including Capital
Expenditures) prepared for such calendar month.

(e)       The Borrowers will furnish to the Agent (i) within ninety (90) days
following the end of each Fiscal Year, a complete copy of each Guarantor’s
annual financial statements prepared in accordance with GAAP, consistently
applied (or such other accounting basis acceptable to the Agent) and audited by
Marcum LLP or another certified public accounting firm reasonably acceptable to
the Agent and containing statements of profit and loss for such Guarantor and a
balance sheet for such Guarantor and (ii) on or before forty-five (45) days
after the end of each calendar quarter, quarterly and year-to-date operating
statements (including Capital Expenditures) prepared

53 

 

in accordance with GAAP, consistently applied, for each calendar quarter, and in
the case of each of the foregoing clauses (i) and (ii), accompanied by an
Officer’s Certificate stating that such financial statements were prepared in
accordance with GAAP, consistently applied, and are true, correct, accurate and
complete in all material respects and fairly present the financial condition and
results of the operations of such Guarantor (subject to normal year-end
adjustments) and, upon the Agent’s reasonable request, other information
necessary and sufficient to fairly represent the financial position and results
of operation of each Guarantor during such period;

(f)       The Borrowers shall submit to the Agent proposed Annual Operating
Budgets for the succeeding Fiscal Year (broken out by Property) not later than
thirty (30) days prior to the commencement of such Fiscal Year, in each case in
form and substance reasonably satisfactory to the Agent; provided, however, that
the Annual Operating Budget for the Fiscal Year 2018 shall be the budget
attached hereto as Exhibit F until such time as the Borrowers submit a revised
Annual Operating Budget for the Fiscal Year 2018 and such budget is Approved by
the Agent in accordance with the procedures set forth in this Section 5.1.10(f).
At all times during the term of the Loan, the Annual Operating Budget so
submitted to the Agent shall be subject to the Agent’s Approval (each such
Annual Operating Budget, an “Approved Annual Operating Budget”); provided that,
subject to Section 5.1.10, if no Default has occurred and remains outstanding
and if no Event of Default has occurred, such Approval shall not be unreasonably
withheld, conditioned or delayed. In the event that the Agent objects to a
proposed Annual Operating Budget submitted by the Borrowers which requires the
Approval of the Agent hereunder, the Agent shall advise the Borrowers of such
objections within ten (10) Business Days after receipt thereof (and deliver to
the Borrowers a reasonably detailed description of such objections) and the
Borrowers shall promptly revise such Annual Operating Budget and resubmit the
same to the Agent. The Agent shall advise the Borrowers of any objections to
such revised Annual Operating Budget within ten (10) Business Days after receipt
thereof (and deliver to the Borrowers a reasonably detailed description of such
objections) and the Borrowers shall promptly revise the same in accordance with
the process described in this subsection until the Agent Approves a proposed
Annual Operating Budget. Until such time that the Agent approves a proposed
Annual Operating Budget, the most recently prior Approved Annual Operating
Budget for the Borrowers shall apply (or, in the case of the Annual Operating
Budget for the Fiscal Year 2018, the draft budget attached hereto as Exhibit F
shall apply); provided that such Approved Annual Operating Budget shall be
adjusted to reflect actual amounts owing for Taxes, Insurance Premiums,
utilities expenses, fixed increases (or decreases) under previously executed
agreements and increases (or decreases) in variable expenses as a result of
changes in occupancy levels at the Properties from the prior Fiscal Year.

(g)       In the event that any Borrower wishes to incur an extraordinary
Operating Expense not set forth in the Approved Annual Operating Budget (each,
an “Extraordinary Expense”) and such Extraordinary Expense, taken together with
any other Extraordinary Expense incurred for the same purpose, exceeds the least
of (i) five percent (5%) of the Approved Annual Operating Budget allocable to
the Property or Properties impacted by such Extraordinary Expense, (ii) twenty
percent (20%) of the total expense incurred by the Borrowers in the same
category (as such categories are depicted in the draft budget attached hereto as
Exhibit F) allocable to the Property or Properties impacted by such
Extraordinary Expense or (iii) TWENTY-FIVE THOUSAND DOLLARS ($25,000.00), then
the Borrowers shall promptly deliver to the Agent a reasonably detailed
explanation of such proposed Extraordinary Expense and shall not incur such
Extraordinary Expense unless and until the same has been Approved by the Agent.

(h)       On or before the forty-fifth (45th) day following each Debt Yield Test
Date, the Borrowers shall deliver to, or cause to be delivered to the Agent, an
Officer’s Certificate from the Borrowers in the form of Exhibit C (a “Debt Yield
Certificate”), certifying the Debt Yield on such Debt Yield Test Date.

(i)       The Borrowers shall deliver to the Agent, within five (5) Business
Days of its receipt thereof from any Manager, copies of (x) any written default
notices under any Management Agreement or other material notices with respect to
the condition or operation of any Property and (y) monthly reports prepared by
any Manager in accordance with its obligations under any Management Agreement,
including, without limitation, reports with respect to tax and insurance
reserves and payments.

(j)       Any reports, statements or other information required to be delivered
under this Agreement shall be delivered in paper or electronic form.

54 

 

5.1.11       Business and Operations. The Borrowers will continue to engage in
the businesses presently conducted by it as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Properties for industrial and other uses ancillary thereto. Each Borrower will
qualify to do business and will remain in good standing under the laws of the
state of its formation and the state of Illinois or Wisconsin, as applicable, as
and to the extent the same are required for the ownership, maintenance,
management and operation of any Property. The Borrowers shall keep and maintain
all Licenses necessary for the operation of the Properties as of the date hereof
for industrial and other appurtenant and related uses.

5.1.12       Title to the Properties. The Borrowers will warrant and defend (a)
the title to the Properties and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances), and (b) the validity and
priority of the Liens of the Mortgages and the Assignments of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. The Borrowers shall reimburse
the Agent and the Lender for any losses, costs, damages or expenses (including
attorneys’ fees and court costs) incurred by the Agent or the Lender if an
interest in the Properties, other than as permitted hereunder, is claimed by
another Person.

5.1.13       Costs of Enforcement. In the event (a) that any Mortgage is
foreclosed in whole or in part or that any Mortgage is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any mortgage prior to or subsequent to any Mortgage in which proceeding the
Agent or the Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of any Borrower, any
Principal or any Guarantor or an assignment by any Borrower, any Principal or
any Guarantor for the benefit of its creditors, each Borrower, on behalf of
itself and its successors and assigns, agrees that it/they shall be chargeable
with and shall pay all costs of collection and defense, including attorneys’
fees and costs, incurred by the Agent, the Lender or such Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

5.1.14       Estoppel Statement.

(a)       The Borrowers shall, within thirty (30) days of a written request from
the Agent or a third party, furnish the Agent or such third party, as
applicable, with a statement, duly acknowledged and certified, setting forth (i)
the Outstanding Principal Balance, (ii) the Applicable Interest Rate, (iii) the
date installments of interest and/or principal were last paid, (iv) any offsets
or defenses to the performance of the Obligations, if any, and (v) that the
Note, this Agreement, the Mortgages and the other Loan Documents have not been
modified or if modified, giving the particulars of such modification.

(b)       At the Agent’s request, the Borrowers shall request Tenant estoppel
certificates from each Tenant under a Lease, each in the form required by such
Tenant’s lease or in a form acceptable by the Agent. The Agent agrees to limit
such requests to not more than two (2) times in any Fiscal Year, provided that
the foregoing limitation (i) shall be suspended following the occurrence of any
Default (subject to reinstatement following the cure of such Default to the
satisfaction of the Agent or the Agent’s express waiver of such Default) and
(ii) will terminate upon the occurrence of any Event of Default (it being
agreed, however, that if the Agent subsequently grants a full waiver thereof and
reinstates the Borrower to good standing hereunder, then the limitation will be
considered reinstated on a prospective basis pending the occurrence of a further
Event of Default, provided that, for the avoidance of doubt, in the event of a
reinstatement following an Event of Default, any Tenant estoppel certificate
requested by the Agent prior to or during the continuance of such Event of
Default shall not count towards the limitation).

5.1.15       Loan Proceeds. The Borrowers shall use the proceeds of the Loan
only for the purposes set forth in Section 2.1.4 hereof.

5.1.16       Performance by Each Borrower. The Borrowers shall in a timely
manner observe, perform and fulfill each and every covenant, term and provision
of each Loan Document executed and delivered by any Borrower, subject to all
applicable notice, grace and cure periods therein.

55 

 

5.1.17       Confirmation of Good Standing. The Borrowers shall deliver, upon a
request from the Agent, certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of the
Borrowers and Guarantors.

5.1.18       No Joint Assessment. The Borrowers shall not suffer, permit or
initiate the joint assessment of any Property (a) with any other real property
constituting a tax lot separate from such Property, and (b) which constitutes
real property with any portion of such Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of such Property.

5.1.19       Leasing Matters.

(a)       None of the Borrowers shall cause or permit any new Lease, or any
amendment, renewal or expansion of any existing Leases (except for renewals or
expansions of Major Leases pursuant to renewal or expansion options expressly
contained in the Major Leases that have been Approved by the Agent in accordance
with this Agreement), with respect to any Property to be executed after the date
hereof without the prior Approval of the Agent (provided, however, that (x) if
such Lease is not a Major Lease and (y) if the terms of the Lease or the
amendment or expansion thereof (I) are such as will not cause it to become a
Major Lease, (II) conform to the Minimum Leasing Guidelines and (III) comply
with the remainder of this Section, then the Borrowers shall be permitted to
enter into the same without the Agent’s prior Approval), nor shall any Borrower
consent to the assignment of any Lease or subletting by any Tenant under a
Lease, or grant any consent, approval or waiver under or in respect of any
Lease, in each case without the prior Approval of the Agent. To the extent the
Agent’s written approval is required pursuant to this Section 5.1.19, the
Borrowers’ written request therefor shall be delivered together with such
materials reasonably requested by the Agent in order to evaluate such request
(it being acknowledged and agreed that no request for consent shall be effective
unless and until such materials have been delivered to the Agent and shall
conspicuously state, in large bold type, that “PURSUANT TO SECTION 5.1.19 OF THE
LOAN AGREEMENT, THIS IS THE BORROWERS’ REQUEST FOR the Agent’S CONSENT. THE
AGENT’S RESPONSE IS REQUESTED WITHIN SEVEN (7) BUSINESS DAYS. THE LEASE SHALL BE
DEEMED APPROVED IF THE AGENT DOES NOT RESPOND TO THE CONTRARY WITHIN SEVEN (7)
BUSINESS DAYS OF THE AGENT’S RECEIPT OF THIS WRITTEN NOTICE.”). In the event the
Agent fails to approve or disapprove such request (or fails to deliver notice
that additional materials are being reasonably requested) within seven (7)
Business Days of the effective date of such request, then the Agent’s consent
shall be deemed to have been granted. The Borrowers shall furnish the Agent with
executed copies of all Leases and all amendments, renewals and expansions
thereof promptly upon effectiveness thereof. All proposed Leases executed after
the date hereof shall provide that they are subordinate to the related Mortgage
and that the lessee agrees, upon request, to attorn to the Agent or any
purchaser at a sale by foreclosure or power of sale, and that neither the Agent
nor any such purchaser shall be liable for any tenant improvement costs or other
obligations of any Borrower or other predecessor-in-interest, nor shall the
Agent or any such purchaser be responsible for any defaults by any Borrower or
other predecessor-in-interest or be bound by any amendments, modifications or
supplements of any Lease made without the Agent’s prior Approval (if such prior
Approval is required pursuant to the Loan Documents). Each Borrower (i) shall
observe and perform, or cause to be performed, the obligations imposed upon the
lessor under the Leases; (ii) shall enforce the terms, covenants and conditions
contained in the Leases upon the part of the lessee thereunder to be observed or
performed; provided that none of the Borrowers shall terminate or accept a
surrender of any Lease or take any action that would permit any Tenant under a
Lease to terminate its Lease with respect to, or otherwise surrender, all or any
portion of its premises, or recapture all or any portion of a Tenant’s premises
whether by termination, subleasing from the Tenant or otherwise, without the
prior Approval of the Agent (provided, however, that if the Lease is not a Major
Lease, the relevant Borrower may terminate said lease following a default
thereunder in the exercise of its remedies in the ordinary course); (iii) shall
not collect any rent under any of the Leases more than one (1) month in advance
of the due date; (iv) shall not execute any other assignment of lessor’s
interest in any of the Leases or the Rents (except to the Agent or as directed
by the Agent as contemplated by the Loan Documents); (v) shall not alter, amend,
modify, supplement or change the terms of any Lease in any material respects, or
grant any material waivers or material consents in respect of any Lease, in each
case without the prior Approval of the Agent (unless expressly permitted above);
and (vi) shall execute and deliver at the request of the Agent all such further
assurances, confirmations and assignments in connection with the Leases as the
Agent shall from time to time reasonably require.

56 

 

(b)       The Borrowers shall cause all Security Deposits to be delivered to the
Agent, to be held by the Agent in one of the Security Deposit Accounts and
applied or returned, as applicable, pursuant to Section 7.2.

5.1.20       Alterations.

(a)       None of the Borrowers shall alter or cause or permit the alteration of
any Improvements at any Property without the Agent’s prior Approval; provided,
however, that if no Default has occurred and remains outstanding and if no Event
of Default has occurred, such Approval shall not be unreasonably withheld,
conditioned or delayed in connection with any alteration that (A) is not
reasonably likely to result in a Material Adverse Change or an adverse effect of
a material nature on the Net Cash Flow from the relevant Property, (B) complies
with all Legal Requirements, including without limitation, Legal Requirements
regarding environmental matters, landmarks and zoning, (C) is not reasonably
likely to affect any structural component of the Improvements or the exterior of
any building constituting a part of any Improvements or materially affect any
utility or HVAC system contained in any Improvements, (D) have an aggregate
cost, for all alterations pending or being actively pursued in respect of a
Property at any time, of less than SEVEN HUNDRED FIFTY THOUSAND DOLLARS AND ZERO
CENTS ($750,000.00) and (E) have an aggregate cost, with respect to all the
Properties undergoing alterations at any time, of less than five percent (5%) of
the Outstanding Principal Balance (each of clauses (D) and (E), a “Major
Alteration Threshold”). For the avoidance of doubt, the Agent may require that
the Borrowers deliver additional security to the Agent for the Borrowers’
obligations under the Loan Documents as a condition to the Agent’s approval of
any alteration that would exceed either Major Alteration Threshold.

(b)       The Borrowers shall complete and pay for in full any alterations in a
good, workmanlike and Lien-free manner in accordance with the Leases, if
applicable. The Borrowers shall provide the Agent evidence of the Lien-free
completion of any such improvements in such form as the Agent shall request,
including, but not limited to: (i) a written Lien waiver acceptable to the Agent
from each party to be paid (to the extent that the same would be obtained in the
ordinary course) and (ii) a search of title to each Property to which the
alteration relates effective to the date of the disbursement which shows no
Liens other than Permitted Encumbrances.

5.1.21       Operation of the Properties.

(a)       The Borrowers shall cause the Properties to be operated, in all
material respects, in accordance with the applicable Management Agreement or
Replacement Management Agreement. In the event that any Management Agreement
expires or is terminated (without limiting any obligation of any Borrower to
obtain the Agent’s consent to any termination or modification of such Management
Agreement in accordance with the terms and provisions of this Agreement), the
Borrower that was a party to such Management Agreement shall promptly, after
obtaining the Agent’s Approval, enter into a Replacement Management Agreement
with any Manager or a Qualified Manager, as applicable.

(b)       The Borrowers shall: (i) use commercially reasonable efforts to
perform and/or observe in all material respects all of the covenants and
agreements required to be performed and observed by it under any Management
Agreement and do all things necessary to preserve and to keep unimpaired their
material rights thereunder; (ii) promptly notify the Agent of any material
default under any Management Agreement of which it is aware; (iii) promptly
deliver to the Agent a copy of each financial statement, business plan, capital
expenditures plan, notice, report and estimate received by it under any
Management Agreement; and (iv) use commercially reasonable efforts to enforce
the performance and observance of all of the covenants and agreements required
to be performed and/or observed by Manager under such Management Agreement, in a
commercially reasonable manner.

5.1.22       Inspection. Subject to the rights of Tenants under the terms of
Leases, the Borrowers shall permit the Agent and its representatives to enter
upon the Properties on reasonable prior notice, during reasonable business
hours, except that during an emergency, the foregoing requirements shall not
apply, to inspect the Improvements.

5.1.23       Physical Waste. None of the Borrowers shall commit or suffer any
physical waste of any Property or make any change in the use of any Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of such Property, or take any action that might
invalidate or allow the cancellation of any insurance policy required hereunder,
or do or permit to be done thereon anything that may in any

57 

 

way materially and adversely impair the value of such Property or the security
of the Mortgage encumbering such Property.

5.1.24       Drilling. None of the Borrowers shall permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any land under any Properties, regardless of the
depth thereof or the method of mining or extraction thereof.

5.1.25       Cash Management. The Borrowers shall (a) establish (or shall have
established) the Deposit Account and the Cash Management Account in accordance
with Section 2.6, (b) deposit all funds received by them following the date
hereof into the Deposit Account and (c) direct each Manager to deposit all funds
received by each Manager following the date hereof pertaining to the Properties
into the Deposit Account.

5.1.26       Renovations. The Borrowers shall complete the Renovations (or
otherwise resolve the items relating to the Renovations in a manner reasonably
satisfactory to the Agent) on or before the Renovation Completion Date;
provided, however that no Borrower shall commence any of the Renovations until
such time as the Borrowers have delivered to the Agent the information and
materials set forth in Section 7.5.2 hereof and the same have been approved by
the Agent in its sole discretion. Upon completion of all Renovations, the
Borrowers shall submit to the Lender an Officer’s Certificate stating that all
Renovations at the Properties have been paid in full and completed Lien-free, in
a good and workmanlike manner and in accordance with all Legal Requirements.

5.1.27       Environmental Compliance. The Borrowers shall, at their sole cost
and expense, comply with (and cause any Tenant and other user of any Property to
comply with) any directive applicable to or relating to any Property from any
Governmental Authority, including, without limitation, the obligations set forth
on Schedule 5.1.27 attached hereto.

5.1.28       Appraisals. The Agent may obtain from time to time, an M.A.I.
appraisal of any Property prepared in accordance with written instructions from
the Agent by an independent appraiser engaged directly by or otherwise
reasonably acceptable to the Agent and in form reasonably satisfactory to the
Agent (including satisfaction of applicable regulatory requirements) (each, an
“Appraisal”). Subject to the next succeeding sentence, the cost of any such
Appraisal shall be borne by the Borrowers (i) if such Appraisal is the first
Appraisal for a given Property in any calendar year and (ii) in all events if
(w) the Agent orders such Appraisal after the occurrence of an Event of Default,
(x) there is, in the Agent’s reasonable judgment, a Material Adverse Change, (y)
in connection with a proposed extension pursuant to Section 2.1.5 hereof, or (z)
at any time such Appraisal is required by applicable law or regulatory
requirements, and, in each such case, such cost is due and payable by the
Borrowers upon demand and shall be secured by the Loan Documents. The Borrowers’
obligation to bear the cost of Appraisals of each Property obtained pursuant to
clause (i) and subclause (ii)(z) above shall be limited to not more than one (1)
Appraisal per Property per Fiscal Year, provided that the foregoing limitation
(A) will be suspended following the occurrence and during the continuation of
any Default and (B) will terminate upon the occurrence of any Event of Default
(it being agreed, however, that if the Agent subsequently grants a full waiver
thereof and reinstates the Borrower to good standing hereunder, then the
limitation will be considered reinstated on a prospective basis pending the
occurrence of a further Event of Default, provided that, for the avoidance of
doubt, in the event of a reinstatement following an Event of Default, any
Appraisal obtained by the Agent prior to or during the continuance of such Event
of Default shall not count towards the limitation).

5.1.29       Asbestos Containing Materials. Prior to the commencement of any
Renovations or alterations at any Property, any asbestos containing materials or
suspect/presumed asbestos containing materials (collectively, “ACM”) located at
such Property that has not previously been sampled and that will be subject to
the Renovations or alterations shall be sampled, or, in the absence of sampling,
shall be presumed to be ACM and handled and managed as such. Prior to the
Renovations or alterations, any and all friable ACM and ACM that will be subject
to the Renovations or alterations and is damaged or in poor condition, shall be
removed by a licensed asbestos abatement contractor and disposed of off-site in
compliance with applicable Environmental Laws or be sealed and fully
encapsulated (if the ACM is capable of being encapsulated without further damage
to the ACM) by a licensed asbestos abatement contractor, all in compliance with
all applicable Environmental Laws, including all applicable ACM notice and
disclosure requirements required by applicable Environmental Laws, and shall
maintain all other ACM present on such Property in compliance with Environmental
Laws (collectively, the “ACM Abatement Activities”). In addition, ACM Abatement
Activities shall be followed for any ACM that could be

58 

 

disturbed by any Renovations or alterations. Asbestos post-abatement air
clearance samples shall be collected following the completion of the ACM
Abatement Activities involving the disturbance of more than 25 linear feet or
more than 10 square feet of ACM to document that airborne ACM levels at the
property are below the applicable re-occupancy clearance level (either less than
or equal to 0.01 fibers per cubic centimeter or less than the ambient
concentration not in excess of OSHA Permissible Exposure Limits, whichever is
larger, if the phase contract microscopy monitoring and analysis method is used
or the average number of asbestos structures on samples inside the abatement
area is no greater than 70 structures per square millimeter (S/MM2) if the
transmission electron microscopy monitoring and analysis method is used).
Documentation related to asbestos surveys, abatement activities and regulatory
forms shall be provided to the Agent upon request of the Agent following
completion of work.

5.1.30       Reserved.

5.1.31       Fees. The Borrowers shall pay to the Agent, for its own account,
the agency fees set forth in the Fee Letter at the times specified therein.

5.1.32       Patriot Act Compliance.

(a)       The Borrowers shall use their good faith and commercially reasonable
efforts to comply with the Prescribed Laws. The Agent shall have the right to
audit the Borrowers’ compliance with the Prescribed Laws. If any Borrower fails
to comply with the Prescribed Laws, the Agent may, at its option, cause such
Borrower to comply therewith and any and all costs and expenses incurred by the
Agent and the Lender in connection therewith shall be secured by the Mortgage
and the other Loan Documents and shall be immediately due and payable.

(b)       None of the Borrowers or any owner of a direct or indirect interest in
any Borrower (i) is listed on any Government Lists, (ii) is a person who has
been determined by competent authority to be subject to the prohibitions
contained in Presidential Executive Order No. 13224 (Sept. 23, 2001) or any
other similar prohibitions contained in the rules and regulations of OFAC or in
any enabling legislation or other Presidential Executive Orders in respect
thereof, (iii) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense,
or (iv) is currently under investigation by any Governmental Authority for
alleged criminal activity. For purposes hereof, the term “Patriot Act Offense”
means any violation of the criminal laws of the United States of America or of
any of the several states, or that would be a criminal violation if committed
within the jurisdiction of the United States of America or any of the several
states, relating to terrorism or the laundering of monetary instruments,
including any offense under (A) the criminal laws against terrorism; (B) the
criminal laws against money laundering, (C) the Bank Secrecy Act, as amended,
(D) the Money Laundering Control Act of 1986, as amended, or (E) the Patriot
Act. “Patriot Act Offense” also includes the crimes of conspiracy to commit, or
aiding and abetting another to commit, a Patriot Act Offense. For purposes
hereof, the term “Government Lists” means (1) the Specially Designated Nationals
and Blocked Persons Lists maintained by the Office of Foreign Assets Control
(“OFAC”), (2) any other list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the Rules and Regulations of OFAC that
the Agent notified the Borrowers in writing is now included in “Government
Lists”, or (3) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other Governmental
Authority or pursuant to any Executive Order of the President of the United
States of America that the Agent notified the Borrowers in writing is now
included in “Government Lists”.

(c)       At all times throughout the term of the Loan, including after giving
effect to any Transfers permitted pursuant to the Loan Documents, (a) none of
the funds or other assets of any Borrower or any Guarantor shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Embargoed Person, or the Loan made by the Agent and the Lender would be in
violation of law, (b) no Embargoed Person shall have any interest of any nature
whatsoever in any Borrower or any Guarantor, as applicable, with the result that
the investment in such Borrower or such Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law, and (c) none of the funds of any Borrower or any Guarantor, as
applicable, shall be derived from any unlawful activity with the result that the
investment in such Borrower or such Guarantor, as applicable (whether directly
or indirectly), would be prohibited by law or the Loan would be in violation of
law.

59 

 

5.1.33       Interests in Each Borrower Certificated. The limited liability
company interests in each Borrower are and shall at all times be evidenced by a
“certificated security” governed by Article 8 of the UCC. Each Borrower has
“opted in” to Article 8 of the UCC, has not opted out and shall not opt out of
such Article 8 of the UCC, and shall cause a registry of the holders of limited
liability company interests in such Borrower to be maintained at all times.

Section 5.2 Negative Covenants. From the date hereof until payment and
performance in full of all obligations of each Borrower under the Loan Documents
or the earlier release of the Liens of the Mortgages in accordance with the
terms of this Agreement and the other Loan Documents, each Borrower covenants
and agrees with the Agent and the Lender that it will not, without the Agent’s
prior written consent, do, directly or indirectly, any of the following:

5.2.1       Operation of the Properties. No Borrower, without the Agent’s prior
Approval, shall: (i) surrender, terminate or cancel any Management Agreement
(including any termination in connection with any Borrower electing to enter
into a replacement Management Agreement or any Borrower electing not to enter
into a replacement Management Agreement and operate any Property unbranded);
(ii) reduce or consent to the reduction of the term of any Management Agreement
other than as a result of a termination permitted hereunder or consented to by
the Agent; (iii) increase or consent to the increase of the amount of any
charges or fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under any Management Agreement in any material respect.

5.2.2       Liens. No Borrower shall create, incur, assume or suffer to exist
any Lien on any portion of any Property or permit any such action to be taken,
except for Permitted Encumbrances pertaining to such Property.

5.2.3       Dissolution. No Borrower shall (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
any Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of any Borrower except to the extent permitted by the Loan Documents,
(d) modify, amend, waive or terminate its organizational documents in any
material respect or its qualification and good standing in any jurisdiction
where such qualification is required for such Borrower to own its assets or
conduct its business, or (e) suffer any Principal or any Guarantor to
(i) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which any Principal or any Guarantor would be dissolved,
wound up or liquidated in whole or in part, or (ii) amend, modify, waive or
terminate the organizational documents of any Principal in any material respect,
in each case, without obtaining the prior Approval of the Agent, other than in
connection with any Transfer permitted pursuant to Section 5.2.10 hereof.

5.2.4       Employees. None of the Borrowers or any Principal shall have any
employees at any time, nor shall any Borrower enter into, or assume any
obligations under, any collective bargaining agreement or other similar
agreement. None of the Borrowers shall cause the termination of the employment
of any employees of a Manager that would result in a “mass layoff” or “plant
closing” as those terms are defined in the WARN Act, unless providing the
required notifications in accordance with the WARN Act notification procedures
(and related exceptions) such that no liability for severance is incurred.

5.2.5       Debt Cancellation. No Borrower shall cancel or otherwise forgive or
release any claim or debt (other than in connection with termination of Leases
in accordance herewith or with Transfers permitted hereunder) owed to any
Borrower by any Person, except in the ordinary course of such Borrower’s
business.

5.2.6       Zoning. No Borrower shall (a) initiate or consent to any zoning
reclassification of any portion of any Property or seek any variance under
applicable zoning laws that would limit the permitted uses on any portion of
such Property under applicable zoning laws, or (b) use or permit the use of any
portion of such Property in any manner that would not be permitted under
applicable zoning laws or any other applicable land use law, rule or regulation,
in each case, without the prior Approval of the Agent.

5.2.7       No Joint Assessment. No Borrower shall suffer, permit or initiate
the joint assessment of all or any portion of any Property with (a) any other
real property constituting a tax lot separate from such Property,

60 

 

or (b) any portion of such Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Property.

5.2.8       Principal Place of Business and Organization. No Borrower shall
change its principal place of business set forth in the introductory paragraph
of this Agreement without first giving the Agent at least thirty (30) days’
prior notice. No Borrower shall change the place of its organization as set
forth in Section 4.1.29 without the Approval of the Agent; provided that if no
Default has occurred and remains outstanding and if no Event of Default has
occurred, such Approval shall not be unreasonably withheld, conditioned or
delayed. Upon the Agent’s request of any Borrower, such Borrower shall execute
and deliver additional financing statements, security agreements and other
instruments which may be necessary to effectively evidence or perfect the
Agent’s security interest in any Property as a result of such change of
principal place of business or place of organization.

5.2.9       ERISA. No Borrower shall engage in any transaction which would cause
any obligation hereunder or the exercise by the Agent and/or the Lender of any
of its rights under the Note, this Agreement or the other Loan Documents to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA, assuming that no portion of the Loan was funded with
“plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA.

5.2.10       Transfers.

(a)       Each Borrower acknowledges that each of the Agent and the Lender has
examined and relied on the experience of such Borrower and its general partners,
members and (if such Borrower is a trust) beneficial owners, as applicable, in
owning and operating properties such as the Properties in agreeing to make the
Loan, and will continue to rely on the ownership of the Properties by the
Borrowers as a means of maintaining the value of the Properties as security for
repayment of the Debt and the performance of the Other Obligations. Each
Borrower acknowledges that each of the Agent and the Lender has a valid interest
in maintaining the value of the Properties so as to ensure that, should any
Borrower default in the repayment of the Debt or the performance of the Other
Obligations, the Lender can recover the Debt by a sale of one or more of the
Properties.

(b)       Without the prior consent of the Agent and except to the extent
otherwise set forth in this Section 5.2.10, no Borrower shall cause or permit
any Restricted Party to, (i) assign, lease, sublease, license, sell, convey,
mortgage, grant, bargain, encumber, pledge, grant options with respect to, or
otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) any Property or any part thereof or any legal or
beneficial interest therein, or (ii) permit a Sale or Pledge of any direct or
indirect interest in any Property or in any Restricted Party (collectively, a
“Transfer”), other than (x) pursuant to Leases of space in the Improvements to
Tenants in accordance with the provisions of the Loan Documents, (y) the
disposition of Equipment and other Personal Property pursuant to the replacement
thereof with similar property of equal or better quality in the ordinary course
of the operation of any Property and (z) the security interests created by the
Loan Documents (collectively, “Permitted Transfers”).

(c)       A Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein any Borrower agrees to sell any Property, or any part
thereof, for a price to be paid in installments; (ii) an agreement by any
Borrower leasing all or substantially all of any Property for other than actual
occupancy by a space tenant thereunder, or a sale, assignment or other transfer
of, or the grant of a security interest in, any Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) if a Restricted Party is a
corporation, any merger, consolidation or direct or indirect Sale or Pledge of
such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
direct or indirect Sale or Pledge of limited partnership interests or any
profits or proceeds relating to such limited partnership interest or the
creation or issuance of new limited partnership interests; (v) if a Restricted
Party is a limited liability company, any merger or consolidation or the change,
removal, resignation or addition of a managing member or non-member manager (or
if no managing member, any member) or the Sale or Pledge of the membership
interest of a managing member (or if no managing member, any member) or any
profits or proceeds relating to such membership interest, or the direct or
indirect Sale or Pledge of non-managing membership interests or the creation or
issuance of new

61 

 

non-managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the direct or indirect Sale or
Pledge of the legal or beneficial interest in a Restricted Party or the creation
or issuance of new legal or beneficial interests.

(d)       Notwithstanding the other provisions of this Section 5.2.10, the
Agent’s consent shall not be required for or in connection with the following
Transfers:

(i)       if the REIT Guarantor’s shares of common equity are listed for trading
on The New York Stock Exchange or another nationally or internationally
recognized securities exchange, Transfer of publicly traded shares of the REIT
Guarantor on any such exchange, so long as such Transfer does not result in a
Change of Control; and

(ii)       any Transfer of limited partnership interests in the OP Guarantor,
provided that, (A) if such Transfer meets or exceeds the Transfer Notice
Threshold, the Agent shall receive not less than twenty (20) days’ prior written
notice of such Transfer and the Agent shall be in receipt of Satisfactory Search
Results prior to such Transfer, at the Borrowers’ cost and expense, (B) such
Transfer shall not result in a Change of Control, (C) all applicable net worth
and liquidity covenants set forth in the Guaranty of Recourse Obligations with
respect to any Guarantor shall remain satisfied after such Transfer and (D) if
after giving effect to such Transfer, more than forty-nine percent (49%) in the
aggregate of direct or indirect interests in any Borrower or any Principal are
owned by any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in such Borrower or such Principal (as
applicable) as of the Closing Date, the Borrowers shall, no less than thirty
(30) days prior to the effective date of such Transfer, deliver to the Agent an
Additional Insolvency Opinion.

(e)       Each Borrower acknowledges and agrees that any Transfer of development
rights, grant of an easement, or recordation of a zoning lot development
agreement (ZLDA) or declaration of zoning lot restrictions or restrictive
declaration in respect of any Property hereafter granted or otherwise
consummated shall constitute a Transfer of such Property.

(f)       Neither the Agent nor the Lender shall be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Obligations immediately due and payable upon a Transfer not
permitted hereunder without the Agent’s consent. This provision shall apply to
every Transfer not permitted hereunder without the Agent’s consent regardless of
whether voluntary or not, or whether or not the Agent has consented to any
previous Transfer.

(g)       The Borrowers shall pay or cause to be paid any transfer taxes
incurred as a result of any Transfer permitted hereunder and shall provide
evidence of any required payment as a condition to the consummation of any
Transfer consented to or otherwise permitted hereunder.

5.2.11       Use of Funds and Distributions and Payments to Affiliates;
Affiliate Agreements.

(a)       Upon commencement of, and at any time during, any Excess Cash Flow
Sweep Period, the Borrowers shall not (i) use any amounts deposited in the
Excess Cash Flow Reserve Account for any purpose other than (A) for costs,
expenses and payments related to or in connection with (1) Approved Operating
Expenses, (2) Capital Expenditures that are Approved by the Agent, (3) costs
associated with existing Leases or any new Leases at such Property entered into
pursuant to the terms of this Agreement, (4) costs incurred in connection with
the purchase of any Interest Rate Cap (or extension or replacement thereof) and
(5) deposits with respect to any Reserve Funds (or shortfalls with respect
thereto) and (B) application toward the reduction of the Outstanding Principal
Balance or (ii) make any Permitted Distributions or other distributions to, or
otherwise pay any dividends or make any payments to, any Borrower Related
Person, any Restricted Party, any Guarantor or any Affiliate of any of the
foregoing (except pursuant to a contract expressly permitted by the terms of
Section 5.2.11(c)).

(b)       If no Excess Cash Flow Sweep Period is then in existence, any amounts
previously deposited into the Excess Cash Flow Reserve Account shall be
disbursed to the Borrowers for use or distribution by

62 

 

the Borrowers (including, without limitation, to make Permitted Distributions
to, or otherwise pay dividends to, any Borrower Related Person, any Restricted
Party, any Guarantor or any Affiliate of any of the foregoing).

(c)       At any time during an Excess Cash Flow Sweep Period or following any
Event of Default, no Borrower shall make any distributions (including Permitted
Distributions) to, or otherwise pay any dividends or make any payments to, any
Restricted Party, any Guarantor, any Borrower Related Person or any Affiliate of
any of the foregoing in each case unless (1) such payment is a distribution from
a Borrower to the Parent Borrower and is being made to permit the Parent
Borrower to pay, or to contribute the funds to another Borrower for payment of,
Approved Operating Expenses owing by that other Borrower or (2) such
distribution or other dividend or payment has been Approved by the Agent in its
sole and absolute discretion.

(d)       No Borrower shall enter into any contract or agreement with any
Borrower Related Person unless it has obtained the Agent’s prior written
Approval, provided that if no Default has occurred and remains outstanding and
if no Event of Default has occurred, such Approval shall not be unreasonably
withheld, conditioned or delayed if such agreement is on terms that are
intrinsically fair, commercially reasonable, and are substantially similar to
those which such Borrower would obtain in a comparable arm’s-length transaction
with an unrelated third party.

(e)       Upon the written request of the Agent, the Borrowers shall deliver to
the Agent within five (5) Business Days a certificate signed by an officer of
the Borrowers attesting to each Borrower’s compliance with the covenants,
agreements and obligations of this Section 5.2.11.

ARTICLE 6

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance.

(a)       Each Borrower (the “Insured Borrower”) shall, at its sole costs and
expense, obtain and maintain, or cause to be maintained, the following insurance
in respect of each Property owned by such Borrower (the “Insured Property”)
providing at least the following coverages:

(i)       Property Insurance insuring against loss or damage customarily
included under so called “All Risk” or “Special Risk” form policies including,
without limitation, coverage against riot and civil commotion, vandalism,
malicious mischief, water, mold (based on a covered period, if obtainable),
fire, lightning, burglary, theft, boiler and machinery/mechanical breakdown, and
coverage for damage or destruction caused by the acts of “Terrorists” both
foreign and domestic (or such policies shall have no exclusion from coverage
with respect thereto) on the Improvements and the Personal Property pertaining
to the Insured Property, in each case (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” as determined by regular
analysis/valuation, with the exception of the perils of windstorm/hail and
earthquake, which shall be insured to limits not less than one hundred and ten
percent (110%) of probable maximum loss (PML) estimated at 500 year recurrence
(i.e., .002 probability), as determined by an independent expert; (B) with no
co-insurance, which for purposes of this Agreement shall mean actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (C) containing an agreed amount
endorsement with respect to the Improvements and Personal Property pertaining to
the Insured Property waiving all co-insurance provisions; (D) providing for no
deductible in excess of Twenty-Five Thousand Dollars ($25,000.00) for all such
insurance coverage except the insurance shall have a deductible of no more than
Fifty-Thousand Dollars ($50,000.00) for Flood; (E) containing an “Ordinance or
Law Coverage” or “Enforcement” endorsement if any of the Improvements or the use
of the Property shall at any time constitute legal non-conforming structures or
uses, such “Ordinance or Law Coverage” or “Enforcement” endorsement to the
insurance required under clause (A) of this subjection equal to building limit
and such “Ordinance or Law Coverage” or “Enforcement” endorsement to the
insurance required under clause (C) and clause (D) of this subsection each no
less than ten percent (10%) of building limit; and (F) permit that the
improvements and other property covered by such insurance be rebuilt at another
location in the event that such improvements

63 

 

and other property cannot be rebuilt at the location on which they are situated
as of the date hereof. In addition, the Borrowers shall obtain: (x) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the maximum limit of coverage available under the National Flood
Insurance Program plus such greater amount as the Agent shall reasonably
require; (y) earthquake insurance in amounts and in form and substance
satisfactory to the Agent in the event the Property is located in an area with a
high degree of seismic activity with deductibles no more than five percent (5%)
TIV; and (z) coastal windstorm insurance in amounts and in form and substance
satisfactory to the Agent in the event the Property is located in any coastal
region with a deductible no more than five percent (5%) TIV, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i). If such insurance excludes mold, the Borrowers shall implement a
mold prevention program satisfactory to the Lender;

(ii)       Commercial General Liability insurance, including coverages against
claims for personal injury, bodily injury, death or property damage occurring
upon, in or about the Insured Property, such insurance (A) to be on an
“occurrence” form with worldwide defense and indemnity, a combined limit of not
less than Two Million Dollars ($2,000,000.00) in the aggregate and One Million
Dollars ($1,000,000.00) per occurrence with no deductible or self-insured
retention (and, if on a blanket policy, containing an “Aggregate Per Location”
endorsement); (B) to continue at not less than the aforesaid limit until
required to be changed by the Agent in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) property and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; and (4)
contractual liability for all insured contracts to the extent the same is
available;

(iii)       Rental loss and/or Business Interruption/Extra Expense (A) with loss
payable to the Agent; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
any Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
such Property is repaired or replaced and operations are resumed, whichever
first occurs, and notwithstanding that the policy may expire prior to the end of
such period; and (D) written on an “Actual Loss Sustained” basis or with a
period of indemnity of not less than eighteen (18) months, covering Gross Income
from Operations, and notwithstanding that the policy may expire at the end of
such period. The amount of such business income insurance shall be determined
prior to the date hereof and at least once each year thereafter based on the
Insured Borrower’s reasonable estimates of the Gross Income from Operations for
the succeeding eighteen (18) month period. Notwithstanding anything to the
contrary in Section 2.6 hereof, all proceeds payable to the Agent pursuant to
this subsection shall be held by the Agent and shall be applied at the Agent’s
sole discretion to (I) the obligations secured by the Loan Documents from time
to time due and payable hereunder and under the Note or (II) Operating Expenses
Approved by the Agent; provided, however, that nothing herein contained shall be
deemed to relieve any Borrower of its obligations to pay the obligations secured
by the Loan Documents on the respective dates of payment provided for in the
Note and the other Loan Documents except to the extent such amounts are actually
paid out of the proceeds of such business income insurance;

(iv)       at all times during which structural construction, repairs or
alterations are being made with respect to any Improvements, and only if the
Insured Property coverage form does not otherwise apply, (A) owner’s contingent
or protective liability insurance covering claims not covered by or under the
terms or provisions of the above-mentioned commercial general liability
insurance policy; and (B) the insurance provided for in subsection (i) above
written on a builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Insured Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;

(v)       if the Insured Property includes commercial property, worker’s
compensation insurance with respect to any employees of the Insured Borrower, as
required by any Governmental Authority or Legal Requirement;

64 

 

(vi)       comprehensive boiler and machinery/equipment breakdown insurance
(without exception for explosion), covering all steam boilers and air
conditioning equipment, high pressure piping, machinery and equipment, sprinkler
systems, pressure vessels, refrigeration equipment and piping or similar
apparatus now or hereafter installed in the Improvements (including system
breakdown coverage) and insuring against loss of occupancy or use arising from
any breakdown, in an amount at least equal to one hundred percent (100%) of the
“Full Replacement Cost”, if applicable;

(vii)       umbrella liability insurance in an amount not less than Twenty-Five
Million Dollars ($25,000,000.00) per occurrence, per location, subject to a cap
in an amount not less than One Hundred Seventy Five Million ($175,000,000.00)
per location in the aggregate, on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above;

(viii)       if the Insured Property is or becomes a legal “non-conforming” use,
ordinance or law coverage and insurance coverage to compensate for the cost of
demolition or rebuilding of the undamaged portion of the Insured Property along
with any reduced value and the increased cost of construction in amounts as
requested by the Lender;

(ix)       the commercial property and business income insurance required under
Sections 6.1(a)(i) and (iii) above shall cover perils of terrorism and acts of
terrorism (whether caused by a foreign or domestic source) and the Insured
Borrower shall maintain commercial property and business income insurance for
loss resulting from perils and acts of terrorism (whether caused by a foreign or
domestic source) on terms (including amounts) consistent with those required
under Sections 6.1(a)(i) and (iii) above at all times during the term of the
Loan; provided, however, that notwithstanding the foregoing the Insured Borrower
shall only be required to provide coverage in an amount of one hundred percent
(100%) of the “Full Replacement Cost”;

(x)       (A) if the Tenant at the Insured Property operates a garage, a
Garagekeeper’s Liability coverage and (B) if the Tenant at the Insured Property
operates automobiles, automobile insurance coverage;

(xi)       [intentionally omitted]; and

(xii)       upon not less than sixty (60) days’ notice, such other reasonable
insurance and in such reasonable amounts as the Agent from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for properties similar to the Insured Property located
in or around the region in which the Insured Property is located.

(b)       All insurance provided for in Section 6.1 shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of the Agent as to insurance
companies, amounts, deductibles, loss payees and insureds. Complete copies of
such Policies shall be provided to Agent upon request (information regarding
non-collateral properties may be redacted). Each issuer of a Policy shall have a
claims paying ability rating of at least “A-X” by A.M. Best and “A” by S&P. The
Policies described in Section 6.1 (other than those strictly limited to
liability protection) shall designate the Agent as mortgagee and loss payee. Not
less than thirty (30) days prior to the expiration dates of the Policies
theretofore furnished to the Agent, certificates of insurance evidencing the
Policies accompanied by evidence satisfactory to the Agent of payment of the
premiums due thereunder (the “Insurance Premiums”), shall be delivered by the
Borrowers to the Agent.

(c)       Any blanket insurance Policy covering a particular Property shall
specifically allocate to such Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only that Property in compliance with the provisions of
Section 6.1.

(d)       All Policies provided for or contemplated by Sections 6.1(a)(ii),
(vii) and (x) shall name the Insured Borrower under such Policy as the named
insured and the Agent, the Lender and their respective successors and assigns as
their interests may appear as additional insureds, with respect to liability
policies, and in

65 

 

the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a standard non-contributing mortgagee clause in favor
of the Agent providing that the loss thereunder shall be payable to the Agent.
All Policies:

(i)       may contain deductibles only to the extent Approved by the Agent
(provided that if no Default has occurred and remains outstanding and if no
Event of Default has occurred, such Approval shall not be unreasonably withheld,
conditioned or delayed);

(ii)       with respect to rental or business interruption insurance policies,
shall name the Agent and its successors and assigns as their interests may
appear as loss payee; and

(iii)       shall contain a waiver of subrogation against the Agent.

(e)       All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

(i)       no act or negligence of the Insured Borrower, or anyone acting for the
Insured Borrower, or of any tenant or other occupant, or failure to comply with
the provisions of any Policy, which might otherwise result in a forfeiture of
the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as the Agent is concerned;

(ii)       the Policies shall not be materially changed (other than to increase
the coverage provided thereby) or cancelled without at least thirty (30) days’
notice (ten (10) days’ notice for non-payment of any premium) to the Agent and
any other party named therein as an additional insured;

(iii)       the issuers thereof shall give notice to the Agent if the Policies
have not been renewed fifteen (15) days prior to its expiration; and

(iv)       the Agent shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

(f)       If at any time the Agent is not in receipt of written evidence that
all Policies are in full force and effect, the Agent shall have the right,
without notice to any Borrower, to take such action as the Agent deems necessary
to protect its interest in any Property, including, without limitation, the
obtaining of such insurance coverage as required hereunder. All premiums
incurred by the Agent in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by the Borrowers to the Agent
upon demand and, until paid, shall be secured by the Mortgages and shall bear
interest at the Default Rate.

Section 6.2 Casualty. If any Property (the “Impaired Property”) shall be damaged
or destroyed, in whole or in part, by fire or other casualty (a “Casualty”), the
Borrowers shall (a) give prompt notice of such damage to the Agent upon
obtaining knowledge thereof, and (b) at the Borrowers’ option, either
(x) promptly commence and diligently prosecute the completion of the Restoration
so that the Impaired Property resembles, as nearly as possible, the condition
the Impaired Property was in immediately prior to such Casualty, with such
alterations as may be reasonably Approved by the Agent and otherwise in
accordance with Section 6.4, or (y) prepay the Loan in whole. In the event that
the option in clause (x) of the immediately preceding sentence is elected, the
Borrowers shall pay all costs of such Restoration whether or not such costs are
covered by insurance. The Agent may, but shall not be obligated to make proof of
loss if not made promptly by the Borrowers. In addition, the Agent may
participate in any settlement discussions with any insurance companies with
respect to any Casualty, and the Borrowers shall deliver to the Agent all
instruments required by the Agent to permit such participation. Notwithstanding
any Casualty, the Borrowers shall continue to perform the Obligations at the
time and in the manner provided in this Agreement and the other Loan Documents
and the Outstanding Principal Balance shall not be reduced until any Award shall
have been actually received and applied by the Agent in accordance with this
Agreement and the other Loan Documents.

66 

 

Section 6.3 Condemnation. The Borrowers shall promptly give the Agent notice of
the actual or threatened commencement of any proceeding in respect of
Condemnation and shall deliver to the Agent copies of any and all papers served
in connection with such proceedings. The Agent may participate in any such
proceedings, and the Borrowers shall from time to time deliver to the Agent all
instruments requested by the Agent to permit such participation. The Borrowers
shall, at their expense, diligently prosecute any such proceedings and shall
consult with the Agent, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), the Borrowers shall continue to perform the
Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Outstanding Principal Balance shall not be reduced
until any Award shall have been actually received and applied by the Agent,
after the deduction of expenses of collection, to the reduction or discharge of
the Obligations. The Agent shall not be limited to the interest paid on the
Award by the applicable Governmental Authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Notes.
If any Property or any portion thereof is taken by a Governmental Authority,
such Borrower who owns such Property shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If any Property is sold, through foreclosure or otherwise, prior to the receipt
by the Agent of the Award, the Agent shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration:

(a)       If (i) the Net Proceeds shall be less than (A) the Major Restoration
Threshold with respect to such individual Property and (B) when aggregated with
the costs of all other alterations and Restorations affecting the Properties,
the aggregate Major Restoration Threshold and (ii) the costs of completing the
Restoration shall be less (A) than the Major Restoration Threshold with respect
to such individual Property and (B) when aggregated with the costs of all other
alterations and Restorations affecting the Properties, the aggregate Major
Restoration Threshold, the Net Proceeds will be disbursed by the Agent to the
Borrower that owns the Property that is undergoing the Restoration (the
“Restoring Borrower”) upon receipt, provided that all of the conditions set
forth in Section 6.4(b)(i) are met and the Restoring Borrower delivers to the
Agent a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

(b)       If (i) the Net Proceeds are equal to or greater than (A) the Major
Restoration Threshold with respect to such individual Property or (B) when
aggregated with the costs of all other alterations and Restorations affecting
the Properties, the aggregate Major Restoration Threshold or (ii) the costs of
completing the Restoration is equal to or greater than (A) the Major Restoration
Threshold with respect to such individual Property or (B) when aggregated with
the costs of all other alterations and Restorations affecting the Properties,
the aggregate Major Restoration Threshold, the Net Proceeds will be held by the
Agent and the Agent shall make the Net Proceeds available for the Restoration in
accordance with all of the provisions of this Section 6.4. The term “Net
Proceeds” for purposes of this Section 6.4 shall mean: (i) the net amount of all
insurance proceeds received by the Agent pursuant to Sections 6.1(a)(i), (iv),
(vi), (ix) and (x) as a result of such damage or destruction, after deduction of
its costs and expenses (including, but not limited to, counsel fees), if any, in
collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of the Agent’s costs and expenses (including, but not limited
to, counsel costs and fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i)       The Net Proceeds shall be made available to the Restoring Borrower for
Restoration upon the satisfaction of the Agent in its reasonable discretion that
the following conditions are met:

(A)       no Event of Default shall have occurred and be continuing;

(B)       (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property that is undergoing the Restoration (such Property, the “Restoring
Property”) has been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Restoring

67 

 

Property is taken, and such land is located along the perimeter or periphery of
the Restoring Property, and no material portion of the Improvements relating to
the Restoring Property is located on such land;

(C)       subject to excusable delays due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages or shortages of labor or materials, the
Restoring Borrower shall commence Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(D)       the Agent shall be satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Restoring Property as a result of the occurrence of
any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of the Restoring Borrower;

(E)       the Agent shall be satisfied that Restoration will be completed on or
before the earliest to occur of (1) then-effective Maturity Date, (2) the
earliest date required for such completion under the terms of any Leases, (3)
such time as may be required under applicable Legal Requirements and (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(iii);

(F)       the Restoring Property and the use thereof after Restoration will be
in compliance with and permitted under all applicable Legal Requirements;

(G)       Restoration shall be done and completed by the Restoring Borrower in
compliance with all applicable Legal Requirements;

(H)       such Casualty or Condemnation, as applicable, does not result in the
permanent loss of access to the Restoring Property or the related Improvements;

(I)       after giving effect to Restoration, the Net Cash Flow of the Borrowers
shall be projected by the Agent to result in a Debt Yield of no less than the
Debt Yield immediately prior to such Restoration;

(J)       the Restoring Borrower shall deliver, or cause to be delivered, to the
Agent a signed detailed budget approved in writing by the architect and/or the
engineers stating the entire estimated cost of completing the Restoration; and

(K)       the Net Proceeds together with any cash or cash equivalent deposited
by the Restoring Borrower with the Agent are in an amount sufficient in the
Agent’s reasonable discretion to cover the estimated cost of Restoration, taking
into account the budget delivered to the Agent in accordance with clause (J)
above and maintain the Loan in balance.

(ii)       The Net Proceeds shall be paid directly to the Agent for deposit in
an interest-bearing account and, until disbursed in accordance with the
provisions of this Section 6.4(b), shall constitute additional security for the
Debt and the Other Obligations. The Net Proceeds shall be disbursed by the Agent
to, or as directed by, the Restoring Borrower from time to time during the
course of Restoration, upon receipt of evidence satisfactory to the Agent that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Restoring Property which have not either been fully bonded

68 

 

to the satisfaction of the Agent and discharged of record or in the alternative
fully insured to the satisfaction of the Agent by the Title Company.

(iii)       In the event that the estimated cost of Restoration exceeds One
Million Dollars ($1,000,000.00), all plans and specifications required in
connection with the Restoration shall be subject to prior review and acceptance
in all respects by the Agent and by an independent consulting engineer selected
by the Agent (the “Casualty Consultant”). The Agent shall have the use of the
plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration. The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and acceptance by the Agent and the Casualty Consultant; provided, that if no
Default has occurred and remains outstanding and if no Event of Default has
occurred, such Approval shall not be unreasonably withheld, conditioned or
delayed. All costs and expenses incurred by the Agent in connection with making
the Net Proceeds available for Restoration including, without limitation,
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by the Restoring Borrower.

(iv)       In no event shall the Agent be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until Restoration has been completed. The Casualty Retainage shall
in no event, and notwithstanding anything to the contrary set forth above in
this Section 6.4(b), be less than the amount actually held back by any Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to the Agent that Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Restoring Property have been obtained from all
appropriate Governmental Authorities, and the Agent receives evidence
satisfactory to the Agent that the costs of Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
the Agent will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to the
Agent that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the Lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by the Agent or by the Title Company,
and the Agent receives an endorsement to the applicable Title Insurance Policy
insuring the continued priority of the Lien of the related Mortgage and evidence
of payment of any premium payable for such endorsement. If required by the
Agent, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v)       the Agent shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

(vi)       If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of the Agent in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, the Borrowers shall deposit the deficiency (the
“Net Proceeds Deficiency”) with the Agent before any further disbursement of the
Net Proceeds shall be made. The Net Proceeds Deficiency deposited with the Agent
shall be held by the Agent and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and the Other
Obligations.

69 

 

(vii)       The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with the Agent after the
Casualty Consultant certifies to the Agent that Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by the
Agent of evidence satisfactory to the Agent that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by the
Agent to the Restoring Borrower, provided that no Event of Default shall have
occurred and shall be continuing.

(c)       All Net Proceeds not required (i) to be made available for
Restoration, or (ii) to be returned to any Restoring Borrower as excess Net
Proceeds pursuant to Section 6.4(b)(vii), may be retained and applied by the
Agent toward the payment of the Outstanding Principal Balance whether or not
then due and payable in such order, priority and proportions as the Agent in its
sole discretion shall deem proper, or, in the sole discretion of the Agent, the
same may be paid, either in whole or in part, to such Restoring Borrower for
such purposes as the Agent shall approve, in its sole discretion.

(d)       In the event of foreclosure of any Mortgage, or other transfer of
title to one or more of the Properties in extinguishment in whole or in part of
the Debt, all right, title and interest of any Borrower in and to the Policies
that are not blanket Policies then in force concerning any Property and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or the Agent or other transferee in the event of such other transfer
of title.

ARTICLE 7

RESERVE FUNDS

Section 7.1 Tax and Insurance Escrow Funds. On or prior to the Closing Date, the
Borrowers shall establish and thereafter maintain with the Cash Management Bank
an account (which may be a sub-account of the Cash Management Account maintained
on a ledger basis) for the purpose of reserving Taxes and Insurance Escrow Funds
(the “Tax and Insurance Escrow Reserve Account”). On the date hereof, the
Borrowers have deposited One Hundred Twenty-Five Thousand Three Hundred Five
Dollars and 00/100 Dollars ($125,305.00) of Tax and Insurance Escrow Funds (as
defined below). The Borrowers shall pay to the Agent on each Payment Date (a)
one-twelfth (1/12th) of the product of (i) one hundred percent (100%) and (ii)
the Taxes that the Agent estimates will be payable during the next ensuing
twelve (12) months with respect to the Properties in order to accumulate with
the Agent sufficient funds to pay all such Taxes at least thirty (30) days prior
to their respective due dates and (b) one-twelfth (1/12th) of the product of (i)
one hundred percent (100%) and (ii) the Insurance Premiums that the Agent
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with the Agent
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (the foregoing amounts deposited with
the Agent on the date hereof and in clauses (a) and (b) above are hereinafter
called the “Tax and Insurance Escrow Funds”). The Tax and Insurance Escrow Funds
and the payment of the monthly Debt Service, shall be added together and shall
be paid as an aggregate sum by the Borrowers to the Agent. Provided no Event of
Default shall have occurred and be continuing, the Agent will promptly and
timely apply the Tax and Insurance Escrow Funds to payments of Taxes and
Insurance Premiums required to be made by the Borrowers pursuant to Section
5.1.2 hereof and under the Mortgage, subject to each Borrower’s right to contest
Taxes in accordance with Section 5.1.2 hereof. In making any payment relating to
the Tax and Insurance Escrow Funds, the Agent may do so according to any bill,
statement or estimate procured from the appropriate public office (with respect
to Taxes) or insurer or agent (with respect to Insurance Premiums), without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. If the amount of the Tax and Insurance Escrow Funds shall exceed the
amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2 hereof,
the Agent shall, in its sole discretion, return any excess to any Borrower or
credit such excess against future payments to be made to the Tax and Insurance
Escrow Funds. Any amount remaining in any Borrower’s Tax and Insurance Escrow
Funds after the Obligations have been paid in full shall be returned to such
Borrower. If at any time the Agent reasonably determines that any Borrower’s Tax
and Insurance Escrow Funds are not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in clauses (a) and (b) above, the
Agent shall notify such Borrower of such determination and such Borrower shall
increase its monthly payments to the Agent by the amount that the Agent
reasonably estimates is sufficient to make up the deficiency at least thirty
(30) days prior to the due date of the Taxes

70 

 

and/or thirty (30) days prior to expiration of the Policies, as the case may be.
Upon payment of the Taxes and Insurance Premiums, the Agent shall reassess the
amount necessary to be deposited in the Tax and Insurance Escrow Reserve Account
for the succeeding period, which calculation shall take into account any excess
amounts remaining in the Tax and Insurance Escrow Funds. Upon the repayment in
full of the Debt, all amounts then on deposit in the Tax and Insurance Escrow
Reserve Account shall be disbursed by the Agent to the Borrowers.

Section 7.2 Security Deposit Account. On or prior to the Closing Date, the
Borrowers shall establish and thereafter maintain with the Cash Management Bank
an account (which may be a sub-account of the Cash Management Account maintained
on a ledger basis) for the purpose of holding any cash Security Deposits
pertaining to any Property. The Borrowers shall cause all Security Deposits that
are in the form of cash to be remitted to the Agent to be held in an Eligible
Account (the “Security Deposit Account”) during the term of the Loan. In
addition, the Borrowers shall cause any Security Deposit that is in the form of
a letter of credit to be assigned to the Agent and the Borrowers shall take such
actions and execute such documents as are reasonably requested by the Agent to
cause any such letter of credit to be assigned to the Agent (and, if requested
by the Agent, shall deliver the original letter of credit to the Agent and/or
cooperate with the Agent to have a replacement letter of credit issued in the
Agent’s name). If a Lease has terminated and the Tenant thereunder is entitled
pursuant to the terms of such Lease to a return of any portion of its Security
Deposit and the Borrowers have notified the Agent of same, the Agent shall
release such portion of such Security Deposit to such Tenant. Upon the
occurrence of a default under a Lease that permits any Borrower to retain a
Tenant’s Security Deposit, such Security Deposit shall thereafter constitute
“Rent”, and shall be transferred to the Cash Management Account for application
in accordance with the terms of this Agreement and the Cash Management
Agreement.

Section 7.3 Excess Cash Flow Reserve Funds.

7.3.1       Deposit to Excess Cash Flow Reserve Account. On each Payment Date,
the Borrowers shall deposit into the Excess Cash Flow Reserve Account the
amounts required to be deposited therein in accordance with Section 2.6.1.
Amounts so deposited shall hereinafter be referred to as the “Excess Cash Flow
Reserve Funds” and the account in which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”.

7.3.2       Withdrawal from Excess Cash Flow Reserve Account. Provided that no
Event of Default or Excess Cash Flow Sweep Period has occurred and is
continuing, the Borrowers shall have the right to make withdrawals from the
Excess Cash Flow Reserve Account for the purposes and subject to the limitations
set forth in Section 5.2.11.

Section 7.4 CapEx Reserve Funds.

7.4.1       Deposits to the CapEx Reserve Account. On or prior to the Closing
Date, the Borrowers shall establish and thereafter maintain with the Cash
Management Bank an account (which may be a sub-account of the Cash Management
Account maintained on a ledger basis) for the purpose of reserving CapEx Reserve
Funds (the “CapEx Reserve Account”). On the Closing Date and on each Payment
Date, the Borrowers shall deposit in the CapEx Reserve Account an amount equal
to the CapEx Reserve Amount for the Closing Date or such Payment Date. Amounts
deposited in the CapEx Reserve Account shall hereinafter be referred to as the
“CapEx Reserve Funds”.

7.4.2       Withdrawal from the CapEx Reserve Account. Subject to the
requirements of this Section 7.4.2, the Borrowers may request withdrawals from
the CapEx Reserve Account to pay for CapEx Items that have been Approved by the
Agent or to pay for the Renovations if the Renovations Reserve Funds are
insufficient to pay such amounts. The Borrowers shall submit to the Agent a
request (detailing the cost of the Renovations or CapEx Items to which such
request relates, which may include costs of materials stored at the Properties
that are to be incorporated into the Renovations and CapEx Items), together with
all conditions precedent to such disbursement and such additional information as
the Agent may reasonably request in connection with such Borrower’s request, at
least ten (10) Business Days prior to the date on which such Borrower requests
the Agent to make a disbursement from the CapEx Reserve Account. The Agent shall
not be required to make more than one (1) disbursement from the CapEx Reserve
Account during any calendar month. In addition, the Agent shall not be required
to make

71 

 

disbursements from the CapEx Reserve Account unless such requested disbursement
is in an amount greater than Twenty-Five Thousand Dollars ($25,000.00 (or a
lesser amount if the total amount in the CapEx Reserve Account is less than
Twenty-Five Thousand Dollars ($25,000.00), in which case only one disbursement
of the amount remaining in that account shall be made) and such disbursement
shall be made only upon satisfaction of each condition contained in this
Section 7.4. The Agent shall make a disbursement from the CapEx Reserve Account
in the amount requested by the Borrowers so long as each and all of the
following conditions are satisfied as of the date of the request and as of the
date on which such disbursement is to be made:

(a)       no Default or Event of Default shall have occurred and be continuing;

(b)       the amount requested to be disbursed does not exceed the amount of
CapEx Reserve Funds in the CapEx Reserve Account as of the date of the request
for disbursement and the date on which such disbursement is to be made, such
that at no time shall the Agent be obligated to pay amounts to the Borrowers in
excess of the current balance in the CapEx Reserve Account at the time of
disbursement;

(c)       the Agent has received invoices evidencing that the costs of the CapEx
Items for which such disbursements are requested are or will become due and
payable and are in respect of CapEx Items at one or more of the Properties that
have been Approved by the Agent;

(d)       the Borrowers have applied any amounts previously received in
accordance with this Section 7.4.2 for the expenses to which such specific draws
relate;

(e)       (i) all work to be funded by the requested disbursement has been or
will be completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements and (ii) except as permitted pursuant to Section
7.11.3 below, each Person who supplied or will supply materials or labor in
connection with the work to be funded by the requested disbursement has been
paid in full or will be paid in full upon such disbursement for work completed
and/or materials furnished to date. The Borrowers shall provide Agent with a
copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete such work and Agent shall have received
such other evidence from the Borrowers that it may reasonably request evidencing
compliance with the conditions in the foregoing sentence;

(f)       the Agent shall have received sworn unconditional lien waivers from
(A) contractors and subcontractors and (B) materialmen, suppliers and vendors,
covering all work for which funds have been disbursed from the CapEx Reserve
Account pursuant to a prior request for disbursement pursuant to this Section
7.4.2 and, at the Agent’s election, sworn conditional lien waivers from (A)
contractors and subcontractors and (B) materialmen, suppliers and vendors
covering all work of such Persons for which funds are being disbursed pursuant
to then current request for disbursement, all in compliance with the applicable
Legal Requirements together with such invoices, contracts, or other supporting
data as the Agent may reasonably require to evidence that all costs of CapEx
Items for which disbursement is sought have been incurred;

(g)       to the extent that the disbursement request relates to costs incurred
in connection with the Renovations:

(i)       the Borrowers shall comply with the requirements of Section 7.5.2 as
if this disbursement request were a request for a disbursement from the
Renovations Reserve Account; and

(ii)       either (A) there is no amount remaining in the Renovations Reserve
Account or (B) this CapEx Reserve Account disbursement request is being made
simultaneously with a request for a disbursement from the Renovations Reserve
Account that would result in the Renovations Reserve Account being reduced to
ZERO DOLLARS AND ZERO CENTS ($0.00); and

(h)       the Agent has received an Officer’s Certificate from the Borrowers
confirming that the conditions in the foregoing clauses (a) through (g) have
been satisfied and that the copies of the deliverables required by the same are
true and complete.

72 

 

Section 7.5 Renovations Reserve Fund.

7.5.1       Deposits to the Renovations Reserve Account. On or prior to the
Closing Date, the Borrowers shall establish and thereafter maintain with the
Cash Management Bank an account (which may be a sub-account of the Cash
Management Account maintained on a ledger basis) for the purpose of reserving
Renovations Reserve Funds (the “Renovations Reserve Account”). On or prior to
the Closing Date, the Borrowers shall deposit into the Renovations Reserve
Account an amount equal to (x) the Renovations Reserve Amount plus (y) one
twenty-fourth (1/24th) the Renovations Reserve Amount. On or prior to each of
the twenty-three (23) Payment Dates following the Closing Date, the Borrowers
shall deposit into the Renovations Reserve Account an amount equal to one
twenty-fourth (1/24th) of the Renovations Reserve Amount. Amounts deposited in
the Renovations Reserve Account shall hereinafter be referred to as the
“Renovations Reserve Funds”.

7.5.2       Withdrawal from the Renovations Reserve Account. Subject to the
requirements of this Section 7.5.2, the Borrowers may request withdrawals from
the Renovations Reserve Account to pay for the Renovations. The Borrowers shall
submit to the Agent a request (detailing the cost of the Renovations to which
such request relates, which may include costs of materials stored at the
Properties that are to be incorporated into the Renovations), together with all
conditions precedent to such disbursement and such additional information as the
Agent may reasonably request in connection with such Borrower’s request, at
least ten (10) Business Days prior to the date on which such Borrower requests
the Agent to make a disbursement from the Renovations Reserve Account. The Agent
shall not be required to make more than one (1) disbursement from the
Renovations Reserve Account during any calendar month. In addition, the Agent
shall not be required to make disbursements from the Renovations Reserve Account
unless such requested disbursement is in an amount greater than Twenty-Five
Thousand Dollars ($25,000.00) (or a lesser amount if the total amount in the
Renovations Reserve Account is less than Twenty-Five Thousand Dollars
($25,000.00), in which case only one disbursement of the amount remaining in
that account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.5. The Agent shall
make a disbursement from the Renovations Reserve Account in the amount requested
by the Borrowers so long as each and all of the following conditions are
satisfied as of the date of the request and as of the date on which such
disbursement is to be made:

(a)       no Default or Event of Default shall have occurred and be continuing;

(b)       the Borrowers must deliver or cause to be delivered to the Agent the
following documents in form and substance satisfactory to the Agent and the
Lender (the “Draw Request”):

(i)       a letter requesting a draw and specifying the amount of the requested
draw;

(ii)       an itemized payee list including a summary and copies of all invoices
incurred in connection with the Renovations at the time of the Draw Request,
together with any supplemental items required by the Agent;

(iii)       an Officer’s Certificate stating that the Renovation Documents are
true, correct, accurate and complete as of the date the Borrowers provide the
Draw Request to the Agent or describing and explaining any statement in the
Renovation Documents that is untrue, incorrect, inaccurate or incomplete (a
“Renovation Documents Change”); and

(iv)       evidence that the Property or Properties relating to the Renovations
are Lien-free, including (i) a written Lien waiver acceptable to the Agent from
each party to be paid and (ii) such other evidence as the Agent may reasonably
request; and

(c)       the amount requested to be disbursed does not exceed the amount of
Renovations Reserve Funds in the Renovations Reserve Account as of the date of
the request for disbursement and the date on which such disbursement is to be
made, such that at no time shall the Agent be obligated to pay amounts to the
Borrowers in excess of the current balance in the Renovations Reserve Account at
the time of disbursement;

73 

 

(d)       the Agent and the Lender shall have approved the Draw Request and each
Renovation Document, or, if applicable, any Renovation Documents Change, in each
case, in its sole discretion;

(e)       the Borrowers shall have (i) paid or reimbursed the Agent for all
recording and filing fees, the fees and costs of the Agent’s counsel and all
costs and expenses incurred in connection with the Agent’s review and approval
of all items relating to the Draw Request and (ii) if requested by the Agent,
delivered to the Agent a title search indicating that the Property is free from
all Liens other than Permitted Encumbrances;

(f)       the representations and warranties, made by each Borrower and each
Guarantor in this Agreement and the other Loan Documents shall be true and
complete in all material respects on and as of the date the Borrowers provide
the Draw Request to the Agent with the same force and effect as if made on and
as of such date except with respect to representations and warranties that were
specific to an earlier date;

(g)       originals (or copies certified by the Borrowers in an Officer’s
Certificate to be true copies) of all Governmental Approvals to the extent then
applicable and such other Governmental Approvals as the Agent may reasonably
request and which, in the reasonable opinion of counsel to the Agent, are then
currently necessary under applicable Legal Requirements in connection with the
Renovations and certified copies of all applications for such Governmental
Approvals;

(h)       the Borrowers have applied any amounts previously received in
accordance with this Section 7.5.2 for the expenses to which such specific draws
relate;

(i)       (i) all work to be funded by the requested disbursement has been or
will be completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements and (ii) except as permitted pursuant to Section
7.11.3 below, each Person who supplied or will supply materials or labor in
connection with the work to be funded by the requested disbursement has been
paid in full or will be paid in full upon such disbursement for work completed
and/or materials furnished to date. The Borrowers shall provide Agent with a
copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete such work and Agent shall have received
such other evidence from the Borrowers that it may reasonably request evidencing
compliance with the conditions in the foregoing sentence; and

(j)       the Agent has received an Officer’s Certificate from the Borrowers
confirming that the conditions in the foregoing clauses (a) through (j) have
been satisfied and that the copies of the deliverables required by the same are
true and complete.

Section 7.6 Rollover Reserve Funds.

7.6.1       Deposits of Rollover Reserve Funds.

(a)       On or prior to the Closing Date, the Borrowers shall establish and
thereafter maintain with the Cash Management Bank an account (which may be a
sub-account of the Cash Management Account maintained on a ledger basis) for the
purpose of reserving Rollover Reserve Funds (the “Rollover Reserve Account”). On
or prior to the Closing Date, the Borrowers shall deposit one-twelfth (1/12th)
of the Rollover Reserve Amount into the Rollover Reserve Account. On or prior to
each Payment Date thereafter, the Borrowers shall deposit one-twelfth (1/12th)
of the Rollover Reserve Amount into the Rollover Reserve Account. Amounts
deposited in the Rollover Reserve Account shall hereinafter be referred to as
the “Rollover Reserve Funds”.

(b)       In addition to the required monthly deposits set forth in subsection
(a) above, the following items shall be deposited into the Rollover Reserve
Account and held as Rollover Reserve Funds and shall be disbursed and released
as set forth in Section 7.6.2 below, and the Borrowers shall advise the Agent at
the time of receipt thereof of the nature of such:

(i)       all sums paid with respect to (A) a modification of any Lease or
otherwise paid in connection with any Borrower taking any action under any Lease
(e.g., granting a consent) or waiving any provision thereof, (B) any settlement
of claims of any Borrower against third parties in connection with

74 

 

any Lease, (C) any rejection, termination, surrender or cancellation of any
Lease (including in any bankruptcy case) or any lease buy-out or surrender
payment from any Tenant (including any payment relating to unamortized tenant
improvements and/or leasing commissions), and (D) any sum received from any
Tenant to obtain a consent to an assignment or sublet or otherwise, or any
holdover rents or use and occupancy fees from any Tenant or former Tenant (to
the extent not being paid for use and occupancy or holdover rent); and

(ii)       any other extraordinary event pursuant to which the Borrowers
receives payments or income (in whatever form) derived from or generated by the
use, ownership or operation of any Property not otherwise covered by this
Agreement or the Cash Management Agreement.

7.6.2       Release of Rollover Reserve Funds. Subject to the requirements of
this Section 7.6.2, the Borrowers may request withdrawals from the Rollover
Reserve Account to pay for Approved Leasing Expenses. The Borrowers shall submit
to the Agent a request therefor, together with all conditions precedent to such
disbursement and such additional information as the Agent may reasonably request
in connection with the Borrowers’ request, at least ten (10) Business Days prior
to the date on which the Borrowers request the Agent to make a disbursement from
the Rollover Reserve Account. The Agent shall not be required to make more than
one (1) disbursement from the Rollover Reserve Account during any calendar
month. In addition, the Agent shall not be required to make disbursements from
the Rollover Reserve Account unless such requested disbursement is in an amount
of Twenty-Five Thousand Dollars ($25,000.00) or more (or, if the total amount in
the Rollover Reserve Account is less than Twenty-Five Thousand Dollars
($25,000.00), an amount equal to the remaining balance in the account) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.6. The Agent shall make a disbursement from the Rollover Reserve
Account in the amount requested by the Borrowers so long as each and all of the
following conditions are satisfied as of the date of the request and as of the
date on which such disbursement is to be made:

(a)       No Event of Default has occurred and no Default exists as of the time
of request or the time of proposed release;

(b)       The proposed disbursement is for one or more Approved Leasing
Expenses;

(c)       the request for disbursement is accompanied by:

(i)       an Officer’s Certificate (1) stating that the items to be funded by
the requested disbursement are Approved Leasing Expenses, and a description
thereof, (2) stating that any tenant improvements to be funded by the requested
disbursement have been completed (or completed to the extent of the requested
disbursement) in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (3) identifying each vendor that supplied
materials or labor in connection with the Approved Leasing Expenses to be funded
by the requested disbursement, (4) stating that each such vendor has been paid
in full or will be paid in full upon such disbursement, or if such payment is a
progress payment, that such payment represents full payment to such vendor, less
any applicable retention amount, for work completed through the date of the
relevant invoice from such vendor, (5) stating that the Approved Leasing
Expenses (or relevant portion thereof) to be funded from the disbursement in
question have not been the subject of a previous disbursement, (6) stating that
all previous disbursements of Rollover Reserve Funds have been used to pay the
previously identified Approved Leasing Expenses, (7) stating that all
outstanding trade payables with respect to the Approved Leasing Expenses (other
than those to be paid from the requested disbursement or those constituting
indebtedness permitted under this Agreement) have been paid in full other than
any applicable retention amount for tenant improvement costs and (8) confirming
that each of the conditions set forth in this Section 7.6.2 for release is
satisfied;

(ii)       as to any completed Approved Leasing Expenses constituting tenant
improvement costs in excess of $50,000, a copy of any license, permit or other
approval by any Governmental Authority required, if any, in connection with the
tenant improvements and not previously delivered to the Agent;

75 

 

(iii)       copies of appropriate lien waivers (or conditional lien waivers) (in
either case with respect to tenant improvement costs in excess of $10,000);

(iv)       if requested by the Agent, a title search for each Property on which
improvements related to the Approved Leasing Expenses are to be performed
indicating that such Property is free from all Liens, claims and other
encumbrances other than Permitted Encumbrances and other Liens previously
approved by the Agent;

(v)       if requested by the Agent, with respect to disbursements from the
Rollover Reserve Account for tenant improvement costs, a current Tenant estoppel
certificate in form and substance acceptable to the Agent; and

(vi)       such other evidence as the Agent shall reasonably request to
demonstrate that the Approved Leasing Expenses to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to the Borrowers (or the portion thereof as to which such request
for disbursement has been submitted has been completed and is paid for (other
than any retention amount which is not a part of such disbursement request) or
will be paid upon such disbursement to the Borrowers); and

(d)       if such disbursement request is for $50,000 or more of tenant
improvement costs, the Agent shall have (if it desires) verified (by an
inspection conducted at the Borrower’s expense) performance of the work
associated with such tenant improvement costs.

Section 7.7 Free Rent Reserve Fund.

7.7.1       Deposit to Free Rent Reserve Fund. The Borrowers hereby acknowledge
that, as of the Closing Date, First Logistics has outstanding free rent credit
pursuant to its Lease at the South Pulaski Property in the aggregate amount of
Two Hundred and Fifty Thousand Four Hundred and Seventy-Six Dollars and
Eighty-Eight Cents ($250,476.88). In connection with such free rent credit, the
Borrowers shall deposit with the Agent on the Closing Date the amount of Two
Hundred and Fifty Thousand Four Hundred and Seventy-Six Dollars and Eighty-Eight
Cents ($250,476.88), which amount shall be held by the Agent and applied in
accordance with Section 7.7.2 below. Such amount so deposited shall hereinafter
be referred to as the “Free Rent Reserve Fund.” Any interest earned on the Free
Rent Reserve Fund shall be credited to the Borrowers and added to the Free Rent
Reserve Fund and shall be disbursed as provided in Section 7.7.2.

7.7.2       Release of Free Rent Reserve Funds. Provided no Default has occurred
and remains outstanding and no Event of Default has occurred, on each Payment
Date through and including the Payment Date occurring in August, 2018, the Agent
shall make monthly disbursements from the Free Rent Reserve Fund in the amounts
set forth on Schedule 7.7.2 attached hereto. Each such disbursement shall be
deposited in the Cash Management Account and applied on the Payment Date
relating to such disbursement in the same manner as Rent pursuant to Section
2.6.1(i) hereof. Upon the release of the South Pulaski Property pursuant to
Section 2.5.3, all remaining amounts in the Free Rent Reserve Fund shall be
deposited in the Cash Management Account and applied in the same manner as Rent
pursuant to Section 2.6.1(i) hereof. For the avoidance of doubt, disbursements
to the Borrowers from the Free Rent Reserve Fund shall not be withheld,
conditioned or delayed for any reason other than the Borrowers’ failure to
satisfy one or more of the conditions applicable to such disbursement that are
expressly set forth in this Section 7.7.2 (i.e., no Default then in effect and
no Event of Default having occurred). Any amount that was not disbursed pursuant
to this Section 7.7.2 by virtue of a pending Default shall be disbursed on the
Payment Date following the date such Default had been cured or otherwise no
longer exists.

Section 7.8 First Logistics Construction Allowance Reserve Fund.

7.8.1       Deposit to First Logistics Construction Allowance Reserve Fund. On
or prior to the Closing Date, the Borrowers shall establish and thereafter
maintain with the Cash Management Bank an account (which may be a sub-account of
the Cash Management Account maintained on a ledger basis) for the purpose of
reserving First Logistics Construction Allowance Reserve Funds (the “First
Logistics Construction Allowance

76 

 

Reserve Account”). The Borrowers hereby acknowledge that, as of the Closing
Date, First Logistics has a construction allowance pursuant to the First
Logistics Lease in the aggregate amount of One Hundred and Fifty Thousand
Dollars ($150,000.00). In connection with such construction allowance, the
Borrowers shall deposit with the Agent on the Closing Date the amount of One
Hundred and Fifty Thousand Dollars ($150,000.00), which amount shall be held by
the Agent and applied in accordance with Section 7.8.2 and Section 7.8.3 below.
Such amount so deposited shall hereinafter be referred to as the “First
Logistics Construction Allowance Reserve Fund.” Any interest earned on the First
Logistics Construction Allowance Reserve Fund shall be credited to the Borrowers
and added to the First Logistics Construction Allowance Reserve Fund and shall
be disbursed as provided in Section 7.8.2 or Section 7.8.3, as applicable.

7.8.2       Requests for Release of First Logistics Construction Allowance
Reserve Funds. Subject to the requirements of this Section 7.8.2, the Borrowers
may request withdrawals from the First Logistics Construction Allowance Reserve
Account. The Borrowers shall submit to the Agent a request therefor, together
with all conditions precedent to such disbursement and such additional
information as the Agent may reasonably request in connection with the
Borrowers’ request, at least ten (10) Business Days prior to the date on which
the Borrowers request the Agent to make a disbursement from the First Logistics
Construction Allowance Reserve Account. The Agent shall not be required to make
more than one (1) disbursement from the First Logistics Construction Allowance
Reserve Account during any calendar month. In addition, the Agent shall not be
required to make disbursements from the First Logistics Construction Allowance
Reserve Account unless such requested disbursement is in an amount of
Twenty-Five Thousand Dollars ($25,000.00) or more (or, if the total amount in
the First Logistics Construction Allowance Reserve Account is less than
Twenty-Five Thousand Dollars ($25,000.00), an amount equal to the remaining
balance in the account) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.8. The Agent shall
make a disbursement from the First Logistics Construction Allowance Reserve
Account in the amount requested by the Borrowers so long as each and all of the
following conditions are satisfied as of the date of the request and as of the
date on which such disbursement is to be made:

(a)       No Event of Default has occurred and no Default exists as of the time
of request or the time of proposed release;

(b)       The proposed disbursement would reimburse the South Pulaski Borrower
for Approved First Logistics Construction Allowance Expenses;

(c)       the request for disbursement is accompanied by:

(i)       an Officer’s Certificate (1) stating that the items to be funded by
the requested disbursement are Approved First Logistics Construction Allowance
Expenses, and a description thereof, (2) stating that the tenant improvements to
be funded by the requested disbursement have been completed (or completed to the
extent of the requested disbursement) in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (3) attaching a copy of the
Completed Application for Payment (as defined in the First Logistics Lease) to
which the requested disbursement relates and stating that such Completed
Application for Payment is complete and correct, (4) identifying each vendor
that supplied materials or labor in connection with the Approved First Logistics
Construction Allowance Expenses to be funded by the requested disbursement, (5)
stating that each such vendor has been paid in full or will be paid in full upon
such disbursement, or if such payment is a progress payment, that such payment
represents full payment to such vendor, less any applicable retention amount,
for work completed through the date of the relevant invoice from such vendor,
(6) stating that the Approved First Logistics Construction Allowance Expenses to
be funded from the disbursement in question have not been the subject of a
previous disbursement, (7) stating that all previous disbursements of First
Logistics Construction Allowance Reserve Funds have been used to pay the
previously identified Approved First Logistics Construction Allowance Expenses
and (8) confirming that each of the conditions set forth in this Section 7.8.2
for release is satisfied;

(ii)       as to any completed Approved First Logistics Construction Allowance
Expenses in excess of $50,000, a copy of any license, permit or other approval
by any Governmental Authority required, if any, in connection with such tenant
improvements and not previously delivered to the Agent;

77 

 

(iii)       if requested by the Agent, a title search for the South Pulaski
Property indicating that the South Pulaski Property is free from all Liens,
claims and other encumbrances other than Permitted Encumbrances and other Liens
previously approved by the Agent;

(iv)       if requested by the Agent, a current Tenant estoppel certificate from
First Logistics, in form and substance acceptable to the Agent; and

(v)       such other evidence as the Agent shall reasonably request to
demonstrate that the Approved First Logistics Construction Allowance Expenses to
be funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to the Borrowers (or the portion thereof as
to which such request for disbursement has been submitted has been completed and
is paid for (other than any retention amount which is not a part of such
disbursement request)); and

(d)       if such disbursement request is for $50,000 or more, the Agent shall
have (if it desires) verified (by an inspection conducted at the Borrower’s
expense) performance of the work associated with such Approved First Logistics
Construction Allowance Expenses.

7.8.3       Final Release of First Logistics Construction Allowance Reserve
Funds. All remaining amounts in the First Logistics Construction Allowance
Reserve Fund shall be deposited in the Cash Management Account and applied in
the same manner as Rent pursuant to Section 2.6.1(i) hereof on the first Payment
Date following satisfaction of each and all of the following conditions:

(a)       no Event of Default has occurred and no Default exists at such time;

(b)       such Payment Date occurs after the earlier of (x) the release of the
South Pulaski Property pursuant to Section 2.5.3 and (y) November 1, 2018; and

(c)       the South Pulaski Borrower delivers an Officer’s Certificate to the
Agent dated on or after November 1, 2018 stating that the South Pulaski Borrower
has not received a request for disbursement in respect of Total Construction
Costs (as defined in the First Logistics Lease) that has not been fully funded
or, if the South Pulaski Borrower has received one or more such request(s) that
have not been fully funded, all disputes regarding such request(s) have been
resolved by the South Pulaski Borrower in a manner acceptable to the Agent.

Section 7.9 Pactiv Construction Allowance Reserve Fund.

7.9.1       Deposit to Pactiv Construction Allowance Reserve Fund. On or prior
to the Closing Date, the Borrowers shall establish and thereafter maintain with
the Cash Management Bank an account (which may be a sub-account of the Cash
Management Account maintained on a ledger basis) for the purpose of reserving
Pactiv Construction Allowance Reserve Funds (the “Pactiv Construction Allowance
Reserve Account”). The Borrowers hereby acknowledge that, as of the Closing
Date, Pactiv has a construction allowance pursuant to the Pactiv Lease in the
aggregate amount of Three Hundred and Forty-Five Thousand Dollars ($345,000.00).
In connection with such construction allowance, the Borrowers shall deposit with
the Agent on the Closing Date the amount of Three Hundred and Forty-Five
Thousand Dollars ($345,000.00), which amount shall be held by the Agent and
applied in accordance with Section 7.9.2 and Section 7.9.3 below. Such amount so
deposited shall hereinafter be referred to as the “Pactiv Construction Allowance
Reserve Fund.” Any interest earned on the Pactiv Construction Allowance Reserve
Fund shall be credited to the Borrowers and added to the Pactiv Construction
Allowance Reserve Fund and shall be disbursed as provided in Section 7.9.2 or
Section 7.9.3, as applicable.

7.9.2       Requests for Release of Pactiv Construction Allowance Reserve Funds.
Subject to the requirements of this Section 7.9.2, the Borrowers may request
withdrawals from the Pactiv Construction Allowance Reserve Account. The
Borrowers shall submit to the Agent a request therefor, together with all
conditions precedent to such disbursement and such additional information as the
Agent may reasonably request in connection with the Borrowers’ request, at least
ten (10) Business Days prior to the date on which the Borrowers request the
Agent to make a disbursement from the Pactiv Construction Allowance Reserve
Account. The Agent shall not be required to make more than one (1) disbursement
from the Pactiv Construction Allowance Reserve Account during any

78 

 

calendar month. In addition, the Agent shall not be required to make
disbursements from the Pactiv Construction Allowance Reserve Account unless such
requested disbursement is in an amount of Twenty-Five Thousand Dollars
($25,000.00) or more (or, if the total amount in the Pactiv Construction
Allowance Reserve Account is less than Twenty-Five Thousand Dollars
($25,000.00), an amount equal to the remaining balance in the account) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.9. The Agent shall make a disbursement from the Pactiv
Construction Allowance Reserve Account in the amount requested by the Borrowers
so long as each and all of the following conditions are satisfied as of the date
of the request and as of the date on which such disbursement is to be made:

(a)       No Event of Default has occurred and no Default exists as of the time
of request or the time of proposed release;

(b)       The proposed disbursement would reimburse the 6000 West 73rd Borrower
and/or the 7200 South Mason Borrower for Approved Pactiv Construction Allowance
Expenses;

(c)       the request for disbursement is accompanied by:

(i)       an Officer’s Certificate (1) stating that the items to be funded by
the requested disbursement are Approved Pactiv Construction Allowance Expenses,
and a description thereof, (2) stating that the tenant improvements to be funded
by the requested disbursement have been completed (or completed to the extent of
the requested disbursement) in a good and workmanlike manner and in accordance
with all applicable Legal Requirements, (3) attaching a copy of all materials
submitted under Section 5(a) of the Pactiv Lease to which the requested
disbursement relates and stating that such materials are complete and correct,
(4) identifying each vendor that supplied materials or labor in connection with
the Approved Pactiv Construction Allowance Expenses to be funded by the
requested disbursement, (5) stating that each such vendor has been paid in full
or will be paid in full upon such disbursement, or if such payment is a progress
payment, that such payment represents full payment to such vendor, less any
applicable retention amount, for work completed through the date of the relevant
invoice from such vendor, (6) stating that the Approved Pactiv Construction
Allowance Expenses to be funded from the disbursement in question have not been
the subject of a previous disbursement, (7) stating that all previous
disbursements of Pactiv Construction Allowance Reserve Funds have been used to
pay the previously identified Approved Pactiv Construction Allowance Expenses
and (8) confirming that each of the conditions set forth in this Section 7.9.2
for release is satisfied;

(ii)       as to any completed Approved Pactiv Construction Allowance Expenses
in excess of $50,000, a copy of any license, permit or other approval by any
Governmental Authority required, if any, in connection with such tenant
improvements and not previously delivered to the Agent;

(iii)       if requested by the Agent, a title search for the 6000 West 73rd
Property and the 7200 South Mason Property indicating that each such Property is
free from all Liens, claims and other encumbrances other than Permitted
Encumbrances and other Liens previously approved by the Agent;

(iv)       if requested by the Agent, a current Tenant estoppel certificate from
Pactiv, in form and substance acceptable to the Agent; and

(v)       such other evidence as the Agent shall reasonably request to
demonstrate that the Approved Pactiv Construction Allowance Expenses to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to the Borrowers (or the portion thereof as
to which such request for disbursement has been submitted has been completed and
is paid for (other than any retention amount which is not a part of such
disbursement request)); and

(d)       if such disbursement request is for $50,000 or more, the Agent shall
have (if it desires) verified (by an inspection conducted at the Borrower’s
expense) performance of the work associated with such Approved Pactiv
Construction Allowance Expenses.

79 

 

7.9.3       Final Release of Pactiv Construction Allowance Reserve Funds. All
remaining amounts in the Pactiv Construction Allowance Reserve Fund shall be
deposited in the Cash Management Account and applied in the same manner as Rent
pursuant to Section 2.6.1(i) hereof on the first Payment Date following
satisfaction of each and all of the following conditions:

(a)       no Event of Default has occurred and no Default exists at such time;

(b)       such Payment Date occurs after the earlier of (x) the release of the
6000 West 73rd Property and the 7200 South Mason Property pursuant to Section
2.5.3 and (y) June 30, 2019; and

(c)       the 6000 West 73rd Borrower and the 7200 South Mason Borrower deliver
an Officer’s Certificate to the Agent dated on or after June 30, 2019 stating
that the 6000 West 73rd Borrower and the 7200 South Mason Borrower have not
received a request for disbursement in respect of the Unused Improvement
Allowance (as defined in the Pactiv Lease) that has not been fully funded or, if
the 6000 West 73rd Borrower or the 7200 South Mason Borrower has received one or
more such request(s) that have not been fully funded, all disputes regarding
such request(s) have been resolved by the 6000 West 73rd Borrower or the 7200
South Mason Borrower in a manner acceptable to the Agent.

Section 7.10 Sappi Construction Allowance Reserve Fund.

7.10.1       Deposit to Sappi Construction Allowance Reserve Fund. On or prior
to the Closing Date, the Borrowers shall establish and thereafter maintain with
the Cash Management Bank an account (which may be a sub-account of the Cash
Management Account maintained on a ledger basis) for the purpose of reserving
Sappi Construction Allowance Reserve Funds (the “Sappi Construction Allowance
Reserve Account”). The Borrowers hereby acknowledge that, as of the Closing
Date, Sappi has a construction allowance pursuant to the Sappi Lease in the
aggregate amount of Thirty-Five Thousand Dollars ($35,000.00). In connection
with such construction allowance, the Borrowers shall deposit with the Agent on
the Closing Date the amount of Thirty-Five Thousand Dollars ($35,000.00), which
amount shall be held by the Agent and applied in accordance with Section 7.10.2
and Section 7.10.3 below. Such amount so deposited shall hereinafter be referred
to as the “Sappi Construction Allowance Reserve Fund.” Any interest earned on
the Sappi Construction Allowance Reserve Fund shall be credited to the Borrowers
and added to the Sappi Construction Allowance Reserve Fund and shall be
disbursed as provided in Section 7.10.2 or Section 7.10.3, as applicable.

7.10.2       Requests for Release of Sappi Construction Allowance Reserve Funds.
Subject to the requirements of this Section 7.10.2, the Borrowers may request
withdrawals from the Sappi Construction Allowance Reserve Account. The Borrowers
shall submit to the Agent a request therefor, together with all conditions
precedent to such disbursement and such additional information as the Agent may
reasonably request in connection with the Borrowers’ request, at least ten (10)
Business Days prior to the date on which the Borrowers request the Agent to make
a disbursement from the Sappi Construction Allowance Reserve Account. The Agent
shall not be required to make more than one (1) disbursement from the Sappi
Construction Allowance Reserve Account during any calendar month. In addition,
the Agent shall not be required to make disbursements from the Sappi
Construction Allowance Reserve Account unless such requested disbursement is in
an amount of Twenty-Five Thousand Dollars ($25,000.00) or more (or, if the total
amount in the Sappi Construction Allowance Reserve Account is less than
Twenty-Five Thousand Dollars ($25,000.00), an amount equal to the remaining
balance in the account) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.10. The Agent shall
make a disbursement from the Sappi Construction Allowance Reserve Fund. The
Agent shall make a disbursement from the Sappi Construction Allowance Reserve
Account in the amount requested by the Borrowers so long as each and all of the
following conditions are satisfied as of the date of the request and as of the
date on which such disbursement is to be made:

(a)       No Event of Default has occurred and no Default exists as of the time
of request or the time of proposed release;

(b)       The proposed disbursement would reimburse the 6558 West 73rd Borrower
for the completion of the Lighting Installation Work (as defined in the Sappi
Lease);

80 

 

(c)       the request for disbursement is accompanied by:

(i)       an Officer’s Certificate (1) stating that the Lighting Installation
Work (as defined in the Sappi Lease) has been performed in a good and
workmanlike manner and in accordance with the Sappi Lease, (2) identifying each
vendor that supplied materials or labor in connection with the Lighting
Installation Work and stating that each such vendor has been paid in full or
will be paid in full upon such disbursement, or if such payment is a progress
payment, that such payment represents full payment to such vendor, less any
applicable retention amount, for work completed through the date of the relevant
invoice from such vendor, (3) stating that the Approved Sappi Construction
Allowance Expenses to be funded from the disbursement in question have not been
the subject of a previous disbursement, (4) stating that all previous
disbursements of Sappi Construction Allowance Reserve Funds have been used to
pay the previously identified Approved Sappi Construction Allowance Expenses and
(5) confirming that each of the conditions set forth in this Section 7.10.2 for
release is satisfied;

(ii)       if requested by the Agent, a title search for the 6558 West 73rd
Property indicating that such Property is free from all Liens, claims and other
encumbrances other than Permitted Encumbrances and other Liens previously
approved by the Agent;

(iii)       if requested by the Agent, a current Tenant estoppel certificate
from Sappi, in form and substance acceptable to the Agent; and

(iv)       such other evidence as the Agent shall reasonably request to
demonstrate that the Approved Sappi Construction Allowance Expense to be funded
by the requested disbursement has been completed and is paid for or will be paid
upon such disbursement to the Borrowers (or the portion thereof as to which such
request for disbursement has been submitted has been completed and is paid for
(other than any retention amount which is not a part of such disbursement
request)).

7.10.3       Final Release of Sappi Construction Allowance Reserve Funds. All
remaining amounts in the Sappi Construction Allowance Reserve Fund shall be
deposited in the Cash Management Account and applied in the same manner as Rent
pursuant to Section 2.6.1(i) hereof on the first Payment Date following
satisfaction of each and all of the following conditions:

(a)       no Event of Default has occurred and no Default exists at such time;

(b)       such Payment Date occurs after the earlier of (x) the release of the
6558 West 73rd Property pursuant to Section 2.5.3 and (y) February 28, 2018; and

(c)       the 6558 West 73rd Borrower delivers an Officer’s Certificate to the
Agent dated on or after February 28, 2018 stating that the 6558 West 73rd
Borrower has completed the Lighting Installation Work (as defined in the Sappi
Lease).

Section 7.11 Additional Provisions Regarding CapEx Reserve Fund and Renovations
Reserve Fund Disbursements.

7.11.1       No Additional Obligations for the Agent. Nothing in Section 7.4 or
Section 7.5 shall (i) make the Agent responsible for performing or completing
any repairs, construction or other work at any Property; (ii) require the Agent
to expend funds in addition to the CapEx Reserve Funds or the Renovations
Reserve Funds to complete any repairs, construction or other work at any
Property; (iii) obligate the Agent to proceed with any repairs, construction or
other work at any Property; or (iv) obligate the Agent to demand from any
Borrower additional sums to complete any repairs, construction or other work at
any Property.

7.11.2       Inspection Rights. If the cost of any repair, construction or other
work at any Property subject to a requested disbursement from the CapEx Reserve
Account and/or from the Renovations Reserve Account exceeds the Major Repair
Threshold, the Borrowers shall permit the Agent, the Lender and the Lender’s
agents and representatives (including the Agent’s engineer, architect or
inspector) or third parties to enter onto the Properties

81 

 

during normal business hours (subject to the rights of Tenants under their
Leases) to inspect the progress of any such repair, construction or other work
and all materials being used in connection therewith and to examine all plans
and shop drawings relating to such repair, construction or other work. The
Borrowers shall cause all contractors and subcontractors to cooperate with the
Agent, the Lender or the Lender’s representatives or such other Persons
described above in connection with inspections described in this Section 7.11.2.

7.11.3       Installment Payments to Contractors. If a contractor performing any
repair, construction or other work at any Property requires periodic payments
pursuant to the terms of a written contract and, in the case of a contract
providing for aggregate payments in excess of the Major Repair Threshold, if the
Agent has Approved in writing in advance such periodic payments and all
information required in order to adequately review such request and requested by
the Agent, then disbursements from the CapEx Reserve Account and/or Renovations
Reserve Account in respect of such repair, construction or other work at any
Property shall, upon the Borrowers’ request delivered pursuant to Section 7.4.2
or Section 7.5.2, as applicable, be made after completion of a portion of the
work under such contract, provided all other conditions in this Agreement for
disbursement have been satisfied.

7.11.4       No Waiver. No waiver given by the Agent of any condition precedent
to disbursement from the CapEx Reserve Account or the Renovations Reserve
Account shall preclude the Agent from requiring that such condition be satisfied
prior to making any other disbursement from the CapEx Reserve Account or the
Renovations Reserve Account.

Section 7.12 Reserve Funds, Generally.

(a)       The Borrowers grant to the Agent for benefit of the Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each of the Reserve Funds as
additional security for the Obligations. Until expended or applied in accordance
herewith, the Reserve Funds (and proceeds thereof) shall constitute additional
security for payment of the Obligations. Upon and following the occurrence of an
Event of Default, the Agent may, in addition to any and all other rights and
remedies available to the Agent, apply any sums then present in any or all of
the Reserve Funds and to apply all or any part thereof to the payment of the
Debt in such order, proportion or priority as the Agent may determine in its
sole and absolute discretion.

(b)       None of the Borrowers shall, without obtaining the prior consent of
the Agent, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming the Agent as the secured party, to be filed with respect
thereto.

(c)       The Reserve Funds shall be held in Eligible Accounts and shall be
invested in Permitted Investments. Provided that no Event of Default has
occurred, all interest or other earnings on a Reserve Fund shall be added to and
become a part of such Reserve Fund and shall be disbursed in the same manner as
other monies deposited in such Reserve Fund. The Borrowers shall be responsible
for payment of any federal, state or local income or other tax applicable to the
interest or income earned on the Reserve Funds. No other investments of the sums
on deposit in the Reserve Funds shall be permitted except as set forth in this
Section 7.12. The Borrowers shall bear all costs associated with the investment
of the sums in the accounts in Permitted Investments. Such costs shall be
deducted from the income or earnings on such investment, if any, and to the
extent such income or earnings shall not be sufficient to pay such costs, such
costs shall be paid by the Borrowers promptly on demand by the Agent. The Agent
shall have no liability for the rate of return earned or losses incurred on the
investment of the sums in Permitted Investments.

(d)       The Borrowers shall indemnify the Agent and the Lender and hold the
Agent and the Lender harmless from and against any and all actions, suits,
claims, demands, liabilities, losses, damages, obligations and costs and
expenses (including litigation costs and attorneys’ fees and expenses) arising
from or in any way connected with the Reserve Funds or the performance of the
obligations for which the Reserve Funds were established; provided, however,
that such indemnification shall not apply to the Agent’s or the Lender’s gross
negligence, fraud or illegal acts. The Borrowers shall, effective upon an Event
of Default, assign to the Agent all rights and claims such Borrower may have
against all Persons supplying labor, materials or other services which are

82 

 

to be paid from or secured by the Reserve Funds; provided, however, that the
Agent may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

ARTICLE 8

DEFAULTS

Section 8.1 Event of Default. Each of the following events shall constitute an
event of default hereunder (an “Event of Default”):

(a)       if (A) any scheduled payment of principal or interest (other than
amounts due on the Maturity Date) or any payment to a Reserve Fund is not paid
when due; provided that, subject to the limitation stated in the second proviso
below, if any scheduled monthly payment of interest and/or principal is not paid
when due but is paid within five (5) Business Days after such payment was due,
the same will not be an Event of Default; provided, further, that the foregoing
proviso shall only be available for up to two payments in any period of twelve
(12) successive months, (B) all amounts due on the Maturity Date are not paid
when due or (C) any other payment of any portion of the Debt is not paid within
five (5) Business Days after notice to Borrower;

(b)       if any of the Taxes or Other Charges are not paid when the same would
be considered delinquent (provided that it shall not be an Event of Default if
there are sufficient Tax and Insurance Escrow Funds on deposit with the Agent in
the Tax and Insurance Escrow Reserve Account to pay such amounts when due, the
Borrowers have requested in writing that the Agent cause such payment to be made
at least ten (10) days prior to such amount becoming due, no other Event of
Default has occurred and the Agent has failed to make such payment in violation
of the provisions of this Agreement);

(c)       if the Policies are not delivered to the Agent within five (5)
Business Days of the Borrowers’ receipt of a written request from the Agent, or
if any of the Policies required hereunder is not kept in full force and effect;

(d)       if any Transfer of any Property or any Portion thereof occurs, without
the Agent’s prior consent in violation of the provisions of this Agreement or
any of the other Loan Documents, or if any Property or any other collateral
pledged as security for the Loan becomes subject to any mechanic’s,
materialman’s or other Lien (other than a Permitted Encumbrance or a Lien
otherwise consented to by the Agent in writing), or if any Transfer of any
direct or indirect interest in any Borrower (other than a Permitted Transfer in
accordance with the terms hereof) occurs and was not approved by the Agent in
writing in advance;

(e)       if any certification, representation or warranty made by any Borrower
or any Guarantor herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to the Agent shall have been false or misleading in any material
respect as of the date the certification, representation or warranty was made;

(f)       if any Borrower or any Guarantor shall make an assignment for the
benefit of creditors;

(g)       if a receiver, liquidator or trustee shall be appointed for any
Borrower, any Guarantor or any Principal, or if any Borrower, any Guarantor or
any Principal shall be adjudicated a bankrupt or insolvent, or if any petition
for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by or against,
consented to, acquiesced in by or expressly joined in by, any Borrower, any
Guarantor or any Principal, or if any proceeding for the dissolution or
liquidation of any Borrower, any Guarantor or any Principal shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary, was not consented to or acquiesced in by any Borrower Related
Person, any Guarantor or any Principal (nor made, solicited or otherwise
expressly joined in by any other Borrower Related Person) and is being actively
contested by the Borrowers, such appointment, adjudication, petition or
proceeding shall only constitute an Event of Default upon the same not being
dismissed within sixty (60) days after the occurrence thereof;

83 

 

(h)       if any Borrower attempts to assign its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of this Agreement or any of the other Loan Documents;

(i)       if any Borrower fails or ceases to conduct business at the Property
owned by it, or terminates such business for any reason whatsoever (other than a
temporary cessation in connection with the Renovations or any continuous and
diligent renovation or restoration of such Property following a Casualty or
Condemnation in accordance with the terms of the Loan Documents);

(j)       if any Borrower breaches any of its covenants contained in Section
2.2.5, Section 4.1.31, Section 5.1.4, Section 5.1.10 (other than breaches
covered by Section 8.1(m) below), Section 5.1.13, Section 5.1.18, Section
5.1.19, Section 5.1.20, Section 5.1.22, Section 5.1.32, Section 5.1.33 or
Section 5.2 hereof;

(k)       if the Borrowers breach the covenant contained in Section 5.1.3 and
such breach is not cured within ten (10) days;

(l)       if there shall be a material default by any Borrower under any
Management Agreement beyond any applicable notice or grace period;

(m)       if (i) the annual financial statements required to be furnished to the
Agent pursuant to Section 5.1.10(b) or (ii) the quarterly and year-to-date
operating statements required to be furnished to the Agent pursuant to Section
5.1.10(c) are not delivered when required thereunder and such breach is not
cured within five (5) days; provided, however, that such cure period shall only
be available one (1) time in any period of twelve (12) successive months;

(n)       if any Borrower shall be in default beyond any applicable notice and
cure period under any mortgage or security agreement covering any part of any
Property whether it be superior, pari passu or junior in Lien to any Mortgage;

(o)       if the Renovations are not completed by the Renovation Completion
Date;

(p)       with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if any Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;

(q)       if any of the representations and warranties contained in any
certificate delivered to Brown Rudnick LLP in connection with its delivery of
the Insolvency Opinion to the Agent in connection with the Loan, or any
assumptions contained in the Insolvency Opinion, or any representation or
warranty or assumption contained in any Additional Insolvency Opinion, is or
shall become untrue in any material respect, and such breach is not cured, or
assumption remedied, within five (5) Business Days after notice to the Borrowers
from the Agent or a replacement Insolvency Opinion in form and substance
acceptable to the Agent is not delivered within fifteen (15) Business Days after
notice by the Agent to the Borrowers or any Guarantor;

(r)       if a default by any Borrower has occurred and continues beyond any
applicable cure period under any Management Agreement (or any Replacement
Management Agreement) and such default permits Manager thereunder to terminate
or cancel such Management Agreement (or such Replacement Management Agreement)
or if any Management Agreement (or any Replacement Management Agreement) is
terminated by Manager and a Qualified Manager is not appointed within thirty
(30) days of such termination;

(s)       if (A) any Borrower shall continue to be in default under any of the
other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in any of the subsections of this Section 8.1 for thirty
(30) days after notice from the Agent or (B) any Borrower fails to provide
written notice to the Agent (within five (5) days of the Agent delivering
written notice of default to such Borrower) of such Borrower’s intention and
ability to effect such cure within such thirty (30) day period; provided,
however, that if such Default is susceptible of cure but cannot reasonably be
cured within such thirty (30) day period and provided,

84 

 

further that such Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently proceeds to cure the same, such
thirty (30) day period shall be extended for such time as is reasonably
necessary for such Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days in the aggregate;

(t)       any failure of the Borrowers to timely make the full amount of any
deposit to any Reserve Account when due as required by Article 7 (provided that
it shall not be an Event of Default if there are sufficient Reserve Funds on
deposit with the Agent in the applicable Reserve Account to pay such amounts
when due, the Borrowers have requested in writing that the Agent cause such
payment to be made at least ten (10) days prior to such amount becoming due, no
other Event of Default has occurred and the Agent has failed to make such
payment in violation of the provisions of this Agreement);

(u)       the alteration, improvement, demolition or removal of any material
portion of the Improvements without the prior written consent of the Agent,
other than in accordance with this Agreement and the Leases at the Properties
entered into in accordance with the Loan Documents;

(v)       if any Borrower shall act in any way or suffer or permit any Property
or any part thereof to be used in a manner that would (i) impair such Borrower’s
title to such Property, (ii) create rights of adverse use or possession, or
(iii) impair the priority, perfection, enforceability or existence of any Liens
created by the Loan Documents, and such act or conduct is not remedied to the
Agent’s satisfaction within fifteen (15) days after notice thereof from the
Agent;

(w)       the occurrence of any other event or circumstance specified as an
Event of Default herein or in any other Loan Document;

(x)       if any Guarantor shall fail to maintain the minimum required net worth
or liquidity specified in the Guaranty of Recourse Obligations applicable to
such Guarantor; or

(y)       there occurs any Transfer of any direct or indirect interest in any
Borrower that is not permitted by this Agreement or otherwise Approved by Agent.

Section 8.2 Remedies.

8.2.1       Acceleration. Upon and at any time following the occurrence of any
Event of Default, the Agent may, in addition to any other rights or remedies
available to the Agent and the Lender pursuant to this Agreement and the other
Loan Documents or at law or in equity, take such action, without notice or
demand (and the Borrowers hereby expressly waive any such notice or demand),
that the Agent deems advisable to protect and enforce its and the Lender’s
rights against the Borrowers and in and to the Properties and the Collateral,
including declaring the Obligations to be immediately due and payable, and the
Agent and/or the Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against the Borrowers, the Properties
and the Collateral, including all rights or remedies available at law or in
equity; and upon and at any time following any Event of Default described in
clauses (f), (g) or (h) of Section 8.1 above, the Obligations of the Borrowers
hereunder and under the other Loan Documents shall immediately and automatically
become due and payable in full, without notice or demand, and the Borrowers
hereby expressly waive any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

8.2.2       Remedies Cumulative. Upon and at any time following the occurrence
of any Event of Default, all or any one or more of the rights, powers,
privileges and other remedies available to the Agent and the Lender against any
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, any Borrower or at law or in equity may be
exercised by the Agent and the Lender at any time and from time to time, whether
or not all or any of the Obligations shall be declared due and payable, and
whether or not the Agent shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Properties and/or the Collateral. The rights,
powers and remedies of the Agent and the Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which the Agent
and/or the Lender may have against any Borrower pursuant to this

85 

 

Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. The Agent’s and the Lender’s rights, powers and remedies may be
pursued independently, singly, successively, together or otherwise, at such time
and in such order as the Agent or the Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of the Agent and the Lender
permitted by law or contract or as set forth herein or in the other Loan
Documents or by equity. Without limiting the generality of the foregoing, upon
and at any time following the occurrence of an Event of Default (i) neither the
Agent nor the Lender shall be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to the Agent and the Lender shall remain in full force and
effect until the Agent on behalf of the Lender has exhausted all of its remedies
against the Properties and the Collateral and the Mortgages and the Pledge
Agreements have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Obligations or the Obligations have been paid in full. No
delay or omission to exercise any remedy, right or power accruing upon an Event
of Default shall impair any such remedy, right or power or shall be construed as
a waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. Upon the occurrence of any
Event of Default, the rights and remedies available to the Agent and the Lender
hereunder shall continue to be available unless and until such time, if any, as
the Agent or the Lender, in its sole discretion, may grant an express waiver of
said Event of Default in writing. A waiver of one Default or Event of Default
with respect to any Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by any Borrower or to impair any remedy,
right or power consequent thereon.

8.2.3       Severance.

(a)       Upon and at any time following the occurrence of an Event of Default,
the Agent shall have the right from time to time to partially foreclose any of
the Mortgages and/or any of the Pledge Agreements in any manner and for any
amounts secured by any of the Mortgages and/or any of the Pledge Agreements then
due and payable as determined by the Agent in its sole discretion, including in
the following circumstances: (i) in the event any Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
interest or principal, the Agent may foreclose any of the Mortgages and/or any
of the Pledge Agreements or any other security available therefor to recover
such delinquent payments, or (ii) in the event the Agent elects to accelerate
less than the entire Outstanding Principal Balance, the Agent may foreclose any
of the Mortgages and/or any of the Pledge Agreements or any other security
therefor to recover so much of the principal balance of the Loan as the Agent
may accelerate and such other sums secured by the Mortgages and/or the Pledge
Agreements or any other security as the Agent may elect. Notwithstanding one or
more partial foreclosures, the Properties and the Collateral shall remain
subject to the Mortgages and the Pledge Agreements to secure payment of the sums
secured by the Mortgages and/or the Pledge Agreements and not previously
recovered. With respect to the Borrowers, the Properties and the Collateral,
nothing contained herein or in any other Loan Document shall be construed as
requiring the Agent or the Lender to resort to the Properties or the Collateral
or any other security for the satisfaction of any of the Debt in any preference
or priority, and the Agent and/or the Lender may seek satisfaction out of the
Properties and/or the Collateral or any other security, or any part thereof, in
its absolute discretion in respect of the Debt.

(b)       Upon and at any time following the occurrence of an Event of Default,
the Agent shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents in such denominations as the Agent shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. The Borrowers shall execute and deliver to the Agent from
time to time, promptly after the request of the Agent, a severance agreement and
such other documents as the Agent shall request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to the Agent. The Borrowers hereby absolutely and irrevocably
appoint the Agent as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, the Borrowers ratifying all that its said
attorney shall do by virtue thereof; provided, however, the Agent shall not make
or execute any such documents under such power until three (3) days after notice
has been given to the Borrowers by the Agent of the Agent’s intent to exercise
its rights under such power.

(c)       Any amounts recovered from the Properties or any other Collateral upon
and at any time following the occurrence of an Event of Default may be applied
by the Agent toward the payment of any interest

86 

 

and/or principal of the Loan and/or any other amounts due under the Loan
Documents, in such order, priority and proportions as the Agent in its sole
discretion shall determine.

8.2.4       Additional Remedies. In addition to all remedies conferred on it by
law and by the terms of this Agreement and the other Loan Documents, upon and at
any time following the occurrence of an Event of Default, the Agent (for the
benefit of the Lender) may pursue any one or more of the following remedies
concurrently or successively, on its own or through a court appointed receiver,
it being the intent hereof that none of such remedies shall be to the exclusion
of any other, and with full rights to reimbursement from the Borrowers and any
Guarantor:

(a)       take possession of the Properties and perform and complete any work
(including any Alterations) at any of the Properties, including the right to
avail itself of and procure performance of existing contracts or let contracts
or contractors or others and to employ watchmen to protect the Properties from
injury. Without restricting the generality of the foregoing and for the purposes
aforesaid to be exercised upon and at any time following the occurrence of an
Event of Default, the Borrowers hereby appoint and constitute the Agent (for the
benefit of the Lender) its lawful attorney-in-fact with full power of
substitution to complete any work (including any Alterations) at any of the
Properties in the name of the Borrowers;

(b)       except as set forth herein, use Reserve Funds to complete any work or
other improvements (including any Alterations) at any of the Properties;

(c)       enter into change orders which shall be necessary or desirable to
complete any work (including any Alterations) at any of the Properties;

(d)       retain or employ new general contractors, subcontractors, architects,
engineers and inspectors as shall be required for said purposes; to pay, settle
or compromise all existing bills and claims which may be or may become liens or
security interests, or to avoid such bills and claims becoming liens against the
Properties, or as may be necessary or desirable for the completion of any
construction work at any of the Properties or for the clearance of title to any
of the Properties;

(e)       execute all applications and certificates in the name of the Borrowers
which may be required by any contracts or other agreements;

(f)       prosecute and defend all actions or proceedings in connection with any
work (including any Alterations) at any of the Properties; and

(g)       take any action and require such performance as it deems necessary to
be furnished hereunder and to make settlements and compromises with the surety
or sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction.

8.2.5       The Agent’s Right to Perform. If the Borrowers fail to perform any
covenant or obligation contained herein and such failure shall continue for a
period of five (5) Business Days after receipt by the Borrowers or any Guarantor
of written notice thereof from the Agent, without in any way limiting the
Agent’s right to exercise any of its rights, powers or remedies as provided
hereunder, or under any of the other Loan Documents, the Agent may, but shall
have no obligation to, perform, or cause the performance of, such covenant or
obligation, and all costs, expenses, liabilities, penalties and fines of the
Agent or the Lender incurred or paid in connection therewith shall be payable by
the Borrowers to the Agent or such Lender upon demand and if not paid shall be
added to the Obligations (and to the fullest extent permitted under applicable
laws, secured by the Mortgages, the Pledge Agreements and the other Loan
Documents) and shall bear interest thereafter at the Default Rate.
Notwithstanding the foregoing, neither the Agent nor the Lender shall have any
obligation to send notice to the Borrowers or any Guarantor of any such failure.

87 

 

ARTICLE 9

SPECIAL PROVISIONS

Section 9.1 Sale of Loan.

9.1.1       Sale of Loan. The Borrowers acknowledge and agree that the Lender,
or the Agent acting on behalf of the Lender (and at any time there is more than
one Lender, each Lender), shall have the right to (a) sell or otherwise transfer
the Note or any portion thereof, (b) sell all or otherwise transfer any portion
of the Loan and the Loan Documents, or (c) issue or sell one or more
participation interests in the Note, in each case without the consent of any
Borrower or any other Person (such sales, restructuring and/or participations,
each, a “Sale Transaction”).

9.1.2       Register. The Agent (or its designee) shall, as an agent of each
Borrower (but without any fiduciary duty), maintain a register (the “Register”)
for the recordation of the names and addresses of the Lender(s), and principal
amounts (and stated interest) of the Loan owing to the Lender(s) pursuant to the
terms hereof from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and each Borrower and the Lender shall treat
each Person whose name is recorded in the Register as the owner of such portion
of the Loan or other obligation hereunder as the owner thereof for all purposes
of this Agreement and the other Loan Documents, notwithstanding any notice to
the contrary. Any assignment of any portion of the Loan or other obligation
hereunder shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
each Borrower at any reasonable time and from time to time upon reasonable prior
notice. Each Borrower and the Lender intend that the Loan and the Note are
intended to be “registered obligations” within the meaning of Sections 163(f),
871(h), 881(c), and 4701 of the Code and the Treasury Regulations promulgated
thereunder and the provisions of this Agreement are intended to be interpreted
consistently therewith.

9.1.3       Provided Information. At the request of the Lender, and to the
extent not already required to be provided by each Borrower under this
Agreement, the Borrowers shall provide information not in the possession of the
Lender or which may be reasonably required by the Lender in order to satisfy
market standards or which may be reasonably required by prospective investors in
connection with any such Sale Transaction, including each of the following:

(a)       provide additional and/or updated Provided Information which is
reasonably requested by the Agent (including, without limitation, updated
financial and other information with respect to the Properties, the business
operated at the Properties and any Borrower and any Guarantor, updated budgets
relating to the Properties, updated appraisals, market studies, environmental
reviews and reports (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Properties),
together, if customary, with appropriate verification of the updated Provided
Information through letters of auditors or opinions of counsel acceptable to the
Agent;

(b)       provide opinions of counsel, which may be relied upon by the Agent,
the Lender, and their respective successors, assigns and participants, and their
respective counsel, agents and representatives, customary in Sale Transactions
with respect to the Properties and any Borrower and its Affiliates, which
counsel and opinions shall be in form and substance reasonably satisfactory to
the Agent and the Lender;

(c)       provide, as of the closing date of any Sale Transaction, updated
representations and warranties made in the Loan Documents to the extent
applicable;

(d)       execute amendments to the Loan Documents and the Borrowers’
organizational documents and such other documents as requested; provided,
however, that nothing contained in this Section 9.1.3(d) shall result in any
material adverse change in the transaction contemplated by this Agreement or the
other Loan Documents (unless the Borrowers are made whole by the holders of the
Note);

88 

 

(e)       at the Agent’s request, make such representatives of any Borrower or
any Guarantor requested by the Agent available to meet with any investors or
prospective investors in any potential Sale Transaction;

(f)       if requested by the Agent, review any information regarding any
Property, any Borrower and any Principal or Guarantor which is contained in a
preliminary or final private placement memorandum (including any amendment or
supplement to either thereof) or other disclosure document to be used by the
Agent or any Lender or any Affiliates thereof; and

(g)       supply to the Agent such documentation, financial statements and
reports as are reasonably requested concerning any Borrower, any Principal
and/or any Property in form and substance required in order to comply with any
applicable securities laws.

Notwithstanding anything to the contrary contained herein, (i) in no event shall
any Borrower Related Person acquire all or any portion of the Loan and the Loan
Documents and (ii) the Borrowers shall pay all costs and expenses (including
legal expenses) incurred by the Borrowers or the Agent or the Lender in
connection with this Section 9.1.

Section 9.2 Matters Concerning the Managers. (A) If any Manager is an Affiliated
Manager then if (i) an Event of Default occurs and is continuing and the Loan
has been accelerated by the Agent as a result thereof or (ii) such Manager shall
become bankrupt or insolvent and (B) if such Manager is not an Affiliated
Manager then, if (i) an Event of Default occurs and is continuing, (ii) such
Manager shall become bankrupt or insolvent, or (iii) such Manager materially
breaches any Management Agreement beyond any applicable cure period, then in
each such case as applicable, the Agent may elect to replace such Manager (and
terminate its management agreement) with a Qualified Manager and enter into a
Replacement Management Agreement; it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates. The rights of the Agent set forth in this Section 9.2 shall be in
addition to, and not in derogation of, the rights of the Agent pursuant to any
Assignment of Management Agreement.

Section 9.3 Recourse.

9.3.1       Recourse to Borrower. Notwithstanding anything to the contrary set
forth in the Loan Documents, including without limitation this Section 9.3, the
Loan shall be fully recourse to each Borrower.

9.3.2       Obligations. In furtherance and not in limitation of either the
foregoing or any other provision of this Agreement or any of the other Loan
Documents, the Borrowers shall pay and perform their obligations set forth in
Section 9.3.3 below upon demand, each of which also shall be guaranteed by each
Guarantor in accordance with the Guaranty of Recourse Obligations.

9.3.3       Section 9.3 Liabilities. Each Borrower agrees to indemnify the
Agent, the Lender and their respective Affiliates and any officers, directors,
agents or representatives of any of the foregoing from and against any loss,
damage, cost, expense, liability, claim or other obligation incurred by the
Agent or the Lender (including attorneys’ fees and costs incurred, interest
accrued (at the Applicable Interest Rate or the Default Rate, as applicable) and
any costs of enforcement or collection) arising out of, related to or in
connection with the following:

(a)       fraud, gross negligence, willful misconduct, misrepresentation or
failure to disclose a material fact by any Borrower, any Affiliated Manager, any
Guarantor, any Affiliate of any of the foregoing or any agent, employee or
representative of any of the foregoing in connection with the Loan;

(b)       the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity or in any other Loan
Document concerning environmental laws, hazardous substances and/or asbestos and
any indemnification of the Agent and the Lender with respect thereto in any such
document;

(c)       the removal or destruction of any portion(s) of any Property or
Improvements in violation of the Loan Documents, or damage to any Property or
Improvements caused by the willful misconduct or gross

89 

 

negligence of any Borrower, any Affiliated Manager, any Guarantor, any Affiliate
of any of the foregoing or any agent, employee or representative of any of the
foregoing;

(d)       any physical waste of any Property by any Borrower, any Affiliated
Manager, any Guarantor, any Affiliate of any of the foregoing or any agent,
employee or representative of any of the foregoing;

(e)       the misapplication or misappropriation by any Borrower, any Affiliated
Manager, any Guarantor, any Affiliate of any of the foregoing or any agent,
employee or representative of any of the foregoing in violation of the Loan
Documents of any funds, including without limitation, any Insurance Proceeds,
any Awards, any Rents or Security Deposits or any Reserve Funds;

(f)       the forfeiture of all or any portion of any Property caused by or
resulting from any criminal conduct or activity by or at the direction of any
Borrower, any Affiliated Manager, any Guarantor, any Affiliate of any of the
foregoing or any agent, employee or representative of any of the foregoing;

(g)       the failure of any Borrower to (A) obtain and maintain the Policies
required to be obtained and maintained in accordance with the provisions of the
Loan Documents and/or (B) pay when due any and all Insurance Premiums required
to be paid in connection therewith;

(h)       the failure by any Borrower to pay when due any and all Taxes and
Other Charges (including, without limitation, transfer taxes, deed stamps,
intangible taxes, mortgage recording, stamp or similar taxes, or any other
amounts in the nature of transfer taxes required to be paid under applicable
Legal Requirements) required to be paid in connection with or relating to (1)
the Loan or the transactions contemplated by the Loan Documents, (2) the
Borrowers’ ownership of any of the Properties, (3) the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including without limitation any of the Mortgages, (4) the
acquisition of title by the Agent and/or the Agent’s designee to any Property
and/or any direct or indirect interest therein after an Event of Default, and/or
(5) any transfer of any Property and/or any direct or indirect interest in any
of the foregoing from the Agent and/or the Agent’s designee to any other
Person(s);

(i)       any security deposits, advance deposits or any other deposits
collected by any Borrower or any Affiliated Manager with respect to any Property
which are not delivered to the Agent upon the completion of a foreclosure of the
Mortgage relating to such Property or deed in lieu thereof except to the extent
any such deposits were applied in accordance with the terms and conditions of
any of the Leases prior to the occurrence of the Event of Default that gave rise
to such foreclosure or action in lieu thereof and permitted hereunder;

(j)       any breach of the covenants contained in this Agreement or any of the
other Loan Documents relating to the requirement that each Borrower shall be a
Special Purpose Entity;

(k)       (A) any obligation of any Borrower to indemnify any Person that,
immediately prior to any acquisition of title to the Collateral pursuant to a
UCC foreclosure sale, a UCC strict foreclosure, an assignment in lieu of
foreclosure or other enforcement action under the Loan Documents (collectively,
an “Equity Collateral Enforcement Action”; and the date on which an Equity
Collateral Enforcement Action is consummated, an “Equity Collateral Transfer
Date”), was a Borrower Related Person and (B) any obligation of any Borrower
accruing prior to the Equity Collateral Transfer Date to pay amounts due under
any contract between any Borrower, on the one hand, and any Borrower Related
Person, on the other hand;

(l)       any Lease is entered into without the Agent’s consent when the Agent’s
consent was required;

(m)       the removal of personal property (other than inventory and supplies
used or sold in the ordinary course) or CapEx Items by any Borrower, any
Affiliated Manager, any Guarantor, any Affiliate of any of the foregoing or any
agent, employee or representative of any of the foregoing from any Property
during an Event of Default, unless replaced with personal property or CapEx
Items, as applicable, of the same or greater value and utility; and

90 

 

(n)       the payment of any fees or commissions by any Borrower to any other
Borrower Related Person in violation of the terms of the Loan Documents.

9.3.4       Springing Recourse Event. Notwithstanding anything to the contrary
in this Agreement, the Note or any of the other Loan Documents, (A) neither the
Agent nor the Lender shall be deemed to have waived any right which the Agent or
the Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Obligations secured by any Mortgage or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) notwithstanding that the Loan is fully recourse to each Borrower, the
Debt shall also be fully recourse to each Guarantor pursuant to the terms of the
Guaranty of Recourse Obligations (i) in the event of: (a) any Borrower Party
filing a voluntary petition under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against any Borrower Party under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law if and only if any Borrower Related Person
solicited, acted in concert with, colluded with, conspired with or otherwise
assisted the petitioning creditors in connection with such involuntary petition;
(c) any Borrower Related Person consenting to, acquiescing in, or otherwise
joining in any involuntary petition filed against any Borrower Party by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) any Borrower Related Person making, consenting to,
otherwise joining in or soliciting, colluding, conspiring or acting in concert
with any others in furtherance of an application for the appointment of a
custodian, liquidator, receiver or trustee for any Borrower Party or any portion
of any Property; (e) any Borrower Party making an assignment for the benefit of
creditors; or (f) any Borrower Party admitting in writing in any legal
proceeding its insolvency or inability to pay its debts as they become due; (ii)
in the event of a breach of the covenant set forth in Section 4.1.31 hereof;
(iii) if any Borrower Party fails to obtain the Agent’s prior written consent to
(a) any Indebtedness of any Borrower for borrowed money in violation of this
Agreement or (b) any Lien encumbering any Property or the Collateral or any
indirect interest (of any form of ownership) in any Property, the Collateral or
any Borrower (other than Permitted Encumbrances) if such Lien was filed by, or
such filing was affirmatively approved or acquiesced to by, a Borrower Related
Person; (iv) other than a Permitted Transfer, the occurrence, without the prior
written consent of the Agent, of (A) any Transfer of all or any portion of any
Property (or any interest therein), (B) any Transfer of all or any portion of
the Collateral (or any interest therein), (C) any Transfer of any direct or
indirect interest in any Borrower, (D) any Change of Control and/or (E) without
limitation of the foregoing clauses (A), (B), (C) or (D), a Sale or Pledge of
any Property (or any interest therein), the Collateral (or any interest therein)
or any direct or indirect interest in any Borrower in order to obtain additional
financing for any Borrower Related Person; or (v) if any Borrower Related Person
interferes with or hinders the prosecution of any enforcement action or the
exercise of rights or remedies by the Agent or the Lender under any Loan
Document, or seeks a defense, judicial intervention or injunctive or other
equitable relief of any kind or asserts in a pleading filed in connection with a
judicial proceeding any defense against the Agent or the Lender or any right in
connection with any security for the Loan.

Section 9.4 Uncross of Properties. Each Borrower agrees that at any time the
Agent shall have the unilateral right to elect to uncross any of the Properties
(the “Affected Property”) so that the Affected Property no longer serves as
collateral for all or a portion of the Loan, and that each Borrower and each
Guarantor will cooperate as requested by Agent in connection therewith. In
furtherance thereof, the Agent shall have the right to (i) sever or divide the
Note and the other Loan Documents in order to allocate to such Affected Property
a portion of the principal of the Loan applicable to such Affected Property
evidenced by a new note and secured by such other loan documents (collectively,
the “New Note”; it being understood that if the amount of the Loan allocated to
any Affected Property is different from the Allocated Loan Amount for that
Property, the Agent will adjust the Allocated Loan Amounts on Exhibit D as it
deems appropriate to reflect the new arrangement) having one or more of the
following: (w) a principal amount equal to the Allocated Loan Amount applicable
to such Affected Property, (x) an interest rate equal to the Applicable Interest
Rate, (y) the same stated maturity as the Note and (z) no amortization of
principal or amortization but at a lesser rate than is otherwise required
hereunder in respect of the Loan, (ii) segregate the applicable portion of each
of the Reserve Funds relating to the Affected Property, (iii) release any
cross-default and/or cross-collateralization provisions applicable to such
Affected Property, (iv) require that any Borrower hold the Affected Property in
a separate Special Purpose Entity that may be a subsidiary or a sister company
to such Borrower and/or (v) take such additional action as it may determine
consistent therewith; provided, that such New Note secured by such Affected
Property, together with the Loan Documents secured by the remaining Properties,
shall not (A) increase any monetary obligation of any Borrower under the Loan
Documents in any material respect, (B) otherwise modify the Loan in a manner
which could result in a Material Adverse Change or (C)

91 

 

cause any Borrower or any Guarantor to incur or suffer any material diminution
of its rights under the Loan Documents. In connection with the uncrossing of any
such Affected Property as provided for in this Section 9.4, the Loan shall be
reduced by an amount equal to the amount of the New Note applicable to such
Affected Property and the new loan secured by such Affected Property and
evidenced by the New Note shall be in an amount equal to the portion of the
principal of the Loan allocated to such Affected Property as described above.
Subsequent to the release of the Affected Property from the Lien of the Loan
pursuant to this Section 9.4, the balances of the components of the Loan shall
be the same as they would have been had a prepayment occurred in an amount equal
to the Allocated Loan Amount of the Affected Property.

Section 9.5 Expenses. In connection with any Sale Transaction, severance or
other transaction permitted pursuant to this Agreement, including Sections 9.1
and 9.4, the Borrower Parties shall pay their own expenses (including legal
fees) incurred in connection therewith, including with respect to executing any
documentation or providing any updated Provided Information or other
documentation, in accordance therewith, and otherwise the Agent and the Lender
shall pay their own expenses (including legal fees) incurred in connection
therewith.

Section 9.6 Contributions and Waivers.

(a)       As a result of the transactions contemplated by this Agreement and the
other Loan Documents, each Borrower will benefit, directly and indirectly, from
each Borrower’s obligation to pay the Debt and perform the Obligations and in
consideration therefore the Borrowers desire to enter into an allocation and
contribution agreement among themselves as set forth in this Section to allocate
such benefits among themselves and to provide a fair and equitable agreement to
make contributions among each of the Borrowers in the event any payment is made
by any Borrower hereunder to the Agent or the Lender (such payment being
referred to herein as a “Contribution”, and for purposes of this Section,
includes any exercise of recourse by the Agent or the Lender against any
Property of a Borrower and application of proceeds of such Property in
satisfaction of such Borrower’s obligations to the Agent and the Lender under
the Loan Documents).

(b)       Each Borrower shall be liable hereunder with respect to the
Obligations only for such total maximum amount (if any) that would not render
its Obligations hereunder or under any of the Loan Documents subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of applicable Legal Requirements.

(c)       In order to provide for a fair and equitable contribution among the
Borrowers in the event that any Contribution is made by a Borrower (each such
Borrower, a “Funding Borrower”), such Funding Borrower shall be entitled to a
reimbursement Contribution (the “Reimbursement Contribution”) from all other
Borrowers for all payments, damages and expenses incurred by that Funding
Borrower in discharging any of the Obligations, in the manner and to the extent
set forth in this Section.

(d)       For purposes hereof, the “Benefit Amount” of any Borrower as of any
date of determination shall be the net value of the benefits to such Borrower
and its Affiliates from extensions of credit made by the Lender to (i) such
Borrower and (ii) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their property to
secure the Obligations of such Borrower to the Agent and the Lender.

(e)       Each Borrower shall be liable to a Funding Borrower in an amount equal
to the greater of (i) the (A) ratio of the Benefit Amount of such Borrower to
the total amount of Obligations, multiplied by (B) the amount of Obligations
paid by such Funding Borrower, or (ii) ninety-five percent (95%) of the excess
of the fair saleable value of the property of such Borrower over the total
liabilities of such Borrower (including the maximum amount reasonably expected
to become due in respect of contingent liabilities) determined as of the date on
which the payment made by a Funding Borrower is deemed made for purposes hereof
(giving effect to all payments made by other Funding Borrowers as of such date
in a manner to maximize the amount of such Contributions).

(f)       In the event that at any time there exists more than one Funding
Borrower with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the

92 

 

Contribution made for or on account of the other Borrowers by each such Funding
Borrower pursuant to the Applicable Contribution.  In the event that at any time
any Borrower pays an amount hereunder in excess of the amount calculated
pursuant to this Section above, that Borrower shall be deemed to be a Funding
Borrower to the extent of such excess and shall be entitled to a Reimbursement
Contribution from the other Borrowers in accordance with the provisions of this
Section.

(g)       Each Borrower acknowledges that the right to Reimbursement
Contribution hereunder shall constitute an asset in favor of any Borrowers to
which such Reimbursement Contribution is owing.

(h)       No Reimbursement Contribution payments payable by a Borrower pursuant
to the terms of this Section shall be paid until all amounts then due and
payable by all of the Borrowers to the Agent and the Lender, pursuant to the
terms of the Loan Documents, are paid in full in cash.  Nothing contained in
this Section shall limit or affect in any way the Obligations of any Borrower to
the Agent and the Lender under the Loan Documents.

(i)       To the extent permitted by applicable Legal Requirements, each
Borrower waives:

(i)       any right to require the Agent or the Lender to proceed against any
other Borrower or any other Person or to proceed against or exhaust any security
held by the Agent or the Lender at any time or to pursue any other remedy in the
Agent’s or the Lender’s power before proceeding against such Borrower;

(ii)       any defense based upon any legal disability or other defense of any
other Borrower, any guarantor or any other Person or by reason of the cessation
or limitation of the liability of any other Borrower or any guarantor from any
cause other than full payment of all sums payable under the Loan Documents;

(iii)       any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of any other
Borrower or any principal of any other Borrower or any defect in the formation
of any other Borrower or any principal of any other Borrower;

(iv)       any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(v)       any defense based upon any failure by the Agent or the Lender to
obtain collateral for the indebtedness or failure by the Agent or the Lender to
perfect a lien on any collateral;

(vi)       presentment, demand, protest and notice of any kind, except for any
notice specifically required to be given under the Loan Documents;

(vii)       any defense based upon any failure of the Agent or the Lender during
the existence of an Event of Default to give notice of sale or other disposition
of any collateral to any other Borrower or to any other Person or any defect in
any notice that may be given in connection with any sale or disposition of any
collateral, except for any notice specifically required to be given under the
Loan Documents;

(viii)       any defense based upon any failure of the Agent or the Lender to
comply with applicable laws in connection with the sale or other disposition of
any collateral, including any failure of the Agent or the Lender to conduct a
commercially reasonable sale or other disposition of any collateral;

(ix)       any defense based upon any use of cash collateral under Section 363
of the Bankruptcy Code;

93 

 

(x)       any defense based upon any agreement or stipulation entered into by
the Agent or the Lender with respect to the provision of adequate protection in
any bankruptcy proceeding;

(xi)       any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code;

(xii)       any defense based upon the avoidance of any security interest in
favor of the Agent or the Lender for any reason;

(xiii)       any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
Obligations;

(xiv)       any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the Mortgage to be
satisfied by any payment from any other Borrower or any such party;

(xv)       all rights and defenses arising out of an election of remedies by the
Agent or the Lender even though the election of remedies, such as non-judicial
foreclosure with respect to security for the Loan or any other amounts owing
under the Loan Documents, has destroyed such Borrower’s rights of subrogation
and reimbursement against any other Borrower; and

(xvi)       all rights and defenses that Borrower may have because any of the
Debt is secured by real property.  This means, among other things (subject to
the other terms and conditions of the Loan Documents):  (1) the Lender may
collect from any Borrower without first foreclosing on any real or personal
property collateral pledged by any other Borrower, and (2) if the Lender
forecloses on any real property collateral pledged by any other Borrower, (I)
the amount of the Debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price and (II) the Lender may collect from a Borrower even if any
other Borrower, by foreclosing on the real property collateral, has destroyed
any right such Borrower may have to collect from any other Borrower.  This is an
unconditional and irrevocable waiver of any rights and defenses any Borrower may
have because any of the Debt is secured by real property; and except as may be
expressly and specifically permitted herein, each Borrower waives any claim or
other right which such Borrower might now have or hereafter acquire against any
other Borrower or any other Person that arises from the existence or performance
of any Obligations, including any of the following:  (i) any right of
subrogation, reimbursement, exoneration, contribution, or indemnification; or
(ii) any right to participate in any claim or remedy of the Agent or the Lender
against any other Borrower or any collateral security therefor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law.

(j)       Each Borrower hereby restates and makes the waivers made by each
Guarantor in the Guaranty of Recourse Obligations for the benefit of the Agent
and the Lender.  Such waivers are hereby incorporated by reference as if fully
set forth herein (and as if applicable to each Borrower) and shall be effective
for all purposes under the Loan (including, without limitation, in the event
that any Borrower is deemed to be a surety or guarantor of the Debt (by virtue
of each Borrower being a co-obligor and jointly and severally liable hereunder,
by virtue of each Borrower encumbering its interest in the Property for the
benefit or debts of the other Borrowers in connection herewith or otherwise)).

Section 9.7 Joint and Several Liability. All of the Obligations and liabilities
of each Borrower hereunder and under each of the other Loan Documents are and
shall at all times be joint and several with the Obligations and liabilities of
each other Borrower.

94 

 

ARTICLE 10

MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by the Lender of the Loan and the
execution and delivery to the Lender of the Note, and shall continue in full
force and effect so long as all or any of the Obligations are outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of the Borrowers, shall inure to the benefit of the
legal representatives, successors and assigns of the Agent and the Lender.

Section 10.2 The Agent’s or the Lender’s Discretion. Whenever pursuant to this
Agreement, the Agent or the Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to the Agent or the
Lender, as applicable, the decision of the Agent or the Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of the Agent or the Lender, as applicable, and shall be
final and conclusive. All consents or approvals of the Agent or the Lender given
by the Agent or the Lender pursuant to this Agreement or any other Loan Document
shall not be deemed to have been given unless such consent or approval is in
writing. Whenever pursuant to this Agreement or any other Loan Document, Agent
or the Lender is required to be reasonable in making any determination or
granting any consent or approval, such qualification of reasonability shall be
disregarded at any time that an Event of Default has occurred and has not been
waived by the Agent or the Lender in writing. The Agent and/or the Lender may
reasonably withhold, condition or delay its consent or approval in the event
that (i) the granting of such consent will have any material adverse effect on
any Borrower or any of the Properties, or such granting of consent may result in
a material decrease in the market value of any of the Properties, or (ii) such
consent will result in any impairment of the Lien, priority or enforceability of
any Mortgage, any Pledge Agreement or this Agreement or the enforceability of
any of the other Loan Documents.

Section 10.3 Governing Law.

(a)       THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY THE BORROWERS IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST IN REAL PROPERTY CREATED
PURSUANT TO ANY OF THE LOAN DOCUMENTS (INCLUDING PROVISIONAL REMEDIES) SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
BORROWERS HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

95 

 

(b)       ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE AGENT, THE LENDER OR
ANY BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS MAY AT THE AGENT’S OR THE LENDER’S OPTION, AS APPLICABLE, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF
NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND
EACH BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

The Corporation Trust Company

Corporation Trust Center
1209 Orange Street
Wilmington, Delaware 19801

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO SUCH BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH BORROWER IN ANY
SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH BORROWER (I)
SHALL GIVE PROMPT NOTICE TO THE AGENT OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
THE AGENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST SUCH BORROWER IN ANY OTHER
JURISDICTION.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
the Borrowers therefrom, shall in any event be effective unless the same shall
be in a writing signed by the party against whom enforcement is sought, and then
such waiver or consent shall be effective only in the specific instance, and for
the purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on the Borrowers, shall entitle the Borrowers to any other
or future notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of the Agent in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, the Agent shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

Section 10.6 Limitation of Liability; Waiver of Claims. If a claim or
adjudication is made that the Agent or the Lender or any of their respective
agents, including Servicer, has acted unreasonably or unreasonably delayed
acting in any case where by law or under any Loan Document, the Agent, the
Lender or any such agent, as

96 

 

the case may be, has an obligation to act reasonably or promptly or to not act
unreasonably, each Borrower agrees that none of the Agent, the Lender or their
respective agents or Affiliates, including Servicer, shall be liable for any
monetary damages, and such Borrower’s sole remedy shall be to commence an action
seeking injunctive relief or declaratory judgment. Any action or proceeding to
determine whether the Agent or the Lender has acted reasonably or unreasonably
shall be determined by an action seeking declaratory judgment. Each Borrower
specifically waives any claim against the Agent, the Lender and their respective
agents and Affiliates, including Servicer, with respect to any actions taken by
the Agent or the Lender or their respective agents on behalf of one or more of
the Borrowers pursuant to any of the provisions of this Agreement or any other
Loan Document.

Section 10.7 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document (each, a “Notice”), shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (a) certified or registered United States mail, postage prepaid, return
receipt requested, (b) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, (c) if to the
Borrowers, by telecopier (with answer back acknowledged) or (d) by e-mail (with
a copy delivered by hand or one of the methods set forth in clauses (a), (b) or
(c)), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
Notice to the other parties hereto in the manner provided for in this Section
10.7):



  If to the Agent or or
the Lender: Prior to March 1, 2018:     Special Situations Investing Group II,
LLC     6011 Connection Drive     Irving, Texas 75039     Attention:  Kelly
Turner     E-mail: kelly.turner@gs.com     On and after March 1, 2018:    
Special Situations Investing Group II, LLC     2001 Ross Avenue, Suite 2800    
Dallas, Texas 75201     Attention:  Kelly Turner     E-mail: kelly.turner@gs.com
        with a copy to: Sullivan & Cromwell LLP     125 Broad Street     New
York, New York 10004     Attention:  Benjamin Weber, Esq.    
E-mail:  weberb@sullcrom.com     Facsimile No.:  (212) 291-9162         If to
the Borrowers:   c/o Plymouth Industrial REIT, Inc.     260 Franklin Street 6th
Floor     Boston, MA 02110       Attention: Pendleton White, Jr.     Telephone:
617-340-3861     E-Mail: pen.white@plymouthrei.com         with a copy to: Brown
Rudnick LLP     One Financial Center     Boston, Massachusetts 02111    
Attention: Kevin P. Joyce, Esq.     Telephone: (617) 856-8342    
E-Mail:  kjoyce@brownrudnick.com



97 

 

 

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
after advice by telephone to recipient that a telecopy Notice is forthcoming.

If a Notice is given for the purpose of obtaining the Agent’s consent or
approval for any matter hereunder where the Agent is deemed to have given its
consent or approval if the Agent fails to respond to a Notice within a specified
period, such Notice shall not be deemed effective (and the underlying matter
shall not be deemed approved or consented to by the Agent, irrespective of
whether or not the Agent responds to the initial notice seeking the Agent’s
approval or consent or any subsequent notice) unless any such Notice is sent (i)
pursuant to clause (b) of the first paragraph of this Section 10.7 AND via
e-mail to each of the addressees listed below, with the words “Plymouth
Portfolio – Agent Consent Requested” in the subject line, as well as to any
other e-mail address specified from time to time by any of the persons listed
below:

mark.c.walker@gs.com

kelly.turner@gs.com

Section 10.8 Trial by Jury. EACH BORROWER AND EACH PERSON CLAIMING BY, THROUGH
OR UNDER ANY BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH OF THE LENDER AND THE AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH
BORROWER.

Section 10.9 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.10 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.11 Preferences. The Agent shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by any Borrower to
any portion of the Obligations of the Borrowers hereunder so long as the same is
in accordance with the terms of this Agreement and the other Loan Documents. To
the extent any Borrower makes a payment or payments to the Agent, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by the Agent.

Section 10.12 Waiver of Notice. Each Borrower hereby expressly waives, and shall
not be entitled to, any notices of any nature whatsoever from the Agent except
with respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by the Agent to the
Borrowers and except with respect to matters for which such Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.

98 

 

Section 10.13 Expenses; Indemnity.

(a)       Each Borrower covenants and agrees to pay or, if such Borrower fails
to pay, to reimburse, the Agent upon receipt of notice from the Agent for all
actual out-of-pocket costs and expenses (including attorneys’ fees and expenses)
incurred by the Agent or the Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for the
Borrowers (including without limitation any opinions requested by the Agent as
to any legal matters arising under this Agreement or the other Loan Documents
with respect to any Property); (ii) the Borrowers’ ongoing performance of and
compliance with the Borrowers’ respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (iii) the Agent’s and
the Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on each of
their respective parts to be performed or complied with after the date hereof;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by the Agent
or the Borrowers (irrespective of whether such amendments, waivers or other
modifications are actually executed or not); (v) securing the Borrowers’
compliance with any requests made pursuant to the provisions of this Agreement
and the other Loan Documents; (vi) the filing and recording fees and expenses,
title insurance and fees and expenses of counsel for providing to the Agent all
required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of the Agent pursuant to this Agreement and the
other Loan Documents; (vii) enforcing or preserving any rights, either in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting the
Borrowers, this Agreement, the other Loan Documents, the Properties, or any
other security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from any Borrower under this Agreement, the other
Loan Documents or with respect to the Properties or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that the Borrowers shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of the Agent or
the Lender. Any cost and expenses due and payable to the Agent may be paid, at
the Agent’s option, from any amounts in the Cash Management Account.

(b)       The Borrowers shall indemnify, defend and hold harmless the Agent and
the Lender (collectively, the “Indemnified Persons”) from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the fees and disbursements of
counsel in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not an Indemnified Person shall
be designated a party thereto), that may be imposed on, incurred by, or asserted
against an Indemnified Person in any manner relating to or arising out of (i)
any breach by any Borrower of its obligations under, or any material
misrepresentation by any Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that none of
the Borrowers shall have any obligation to any Indemnified Person hereunder to
the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, bad faith, fraud or willful misconduct of such Indemnified Person,
as applicable. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrowers shall pay the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Persons.
The applicable Indemnified Person shall promptly notify the Borrowers in writing
of any action, judgment, suit, claim or demand with respect to which such
Indemnified Person seeks the benefit of any Borrower and provide the Borrowers
the opportunity to defend same. So long as the Borrowers are (or the applicable
Borrower is) resisting and defending in a prudent and commercially reasonable
manner any action, judgment, suit, claim or demand that gives rise to
Indemnified Liabilities (or same is being defended by any Borrower’s insurers
and insurance is adequate for the reimbursement of such Indemnified
Liabilities), the Indemnified Persons shall not be entitled to defend or settle
same and claim the benefit of this Section 10.13(b) with respect thereto without
the consent of the Borrowers. Notwithstanding the foregoing, if the conditions
set forth in the preceding sentence are not being satisfied and the Agent has
provided the Borrowers with thirty (30) days’ prior written notice, or shorter
period if mandated by the requirements of applicable law, and

99 

 

opportunity to correct such determination, the Agent may in good faith settle
such action, suit or proceeding and claim the benefit of this Section 10.13(b)
with respect thereto.

Section 10.14 Schedules Incorporated. The Schedules and Exhibits annexed hereto
are hereby incorporated herein as a part of this Agreement with the same effect
as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of the Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which any Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by any Borrower in any action or proceeding brought by
any such assignee upon such documents and any such right to interpose or assert
any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by each Borrower unless such offset,
counterclaim or defense would otherwise be forfeited.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)       Each Borrower and the Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between any
Borrower and the Lender nor to grant the Agent or the Lender any interest in any
property other than that of mortgagee, beneficiary or lender.

(b)       This Agreement and the other Loan Documents are solely for the benefit
of the Agent, the Lender and the Borrowers and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than the Agent, the Lender and the Borrowers any right to insist upon or
to enforce the performance or observance of any of the obligations contained
herein or therein. All conditions to the obligations of the Lender to make the
Loan hereunder are imposed solely and exclusively for the benefit of the Lender
and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that the
Lender will refuse to make the Loan (or any disbursement of Reserve Funds) in
the absence of strict compliance with any or all thereof and no other Person
shall under any circumstances be deemed to be a beneficiary of such conditions,
any or all of which may be freely waived in whole or in part by the Lender if,
in its sole discretion, the Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, advertising and other public
disclosure by any Borrower or any Guarantor or any Affiliate of any of them
which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to the Agent, the Lender or any of their Affiliates shall be subject
to the prior approval of the Agent. The Agent and the Lender shall have the
right to issue any of the foregoing without the Borrowers’ approval, and the
Borrowers authorize the Agent and the Lender to issue press releases,
advertisements and other promotional materials in connection with the Agent’s
and the Lender’s own promotional and marketing activities, and such materials
may describe the Loan in general terms or in detail and the Agent’s and the
Lender’s participation therein.

Section 10.18 Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets.

(a)       Each Borrower acknowledges that the Lender has made the Loan to the
Borrowers upon the security of its interest in each of the Properties and all of
the Properties taken together, and in reliance upon the aggregate of the
Properties taken together being of greater value as collateral security than the
sum of each Property taken separately. Each Borrower agrees that the Mortgages
are and will be considered to be cross-collateralized and cross-defaulted with
each other so that (i) an Event of Default under or with respect to any one of
the Mortgages shall constitute an Event of Default under and with respect to the
entire Loan, including each of the other Mortgages; (ii) an Event of Default
under or in respect of the Note or this Agreement shall constitute an Event of
Default with respect to each Mortgage and each other instrument providing
security in respect of the Loan; (iii) each Mortgage shall constitute security
for the Note and in respect of the entire Loan as if a single blanket lien were
placed on all of the Properties and other collateral as security for the Note
and the Loan; and (iv) such cross-collateralization shall in no event be deemed
to constitute a fraudulent conveyance.

100 

 

(b)       To the fullest extent permitted by law, each Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
such Borrower, its partners and others with interests in such Borrower, and of
the Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of the Agent or the Lender under the Loan Documents to a sale of the Properties
for the collection of the Debt without any prior or different resort for
collection or of the right of the Agent and the Lender to the payment of the
Debt out of the net proceeds of the Properties in preference to every other
claimant whatsoever. In addition, each Borrower, for itself and its successors
and assigns, waives, in the event of foreclosure of any or all of the Mortgages,
any equitable right otherwise available to such Borrower that would require the
separate sale of any of the Properties or would require the Lender to exhaust
its remedies against any Property or any combination of the Properties before
proceeding against any other Property or combination of Properties; and further,
in the event of such foreclosure, each Borrower hereby expressly consents to and
authorizes, at the option of the Lender, the foreclosure and sale either
separately or together of any combination of the Properties.

Section 10.19 Waiver of Offsets/Defenses/Counterclaims. Each Borrower hereby
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by the Agent, the
Lender or their respective agents or otherwise to offset any Obligations under
the Loan Documents. No failure by the Agent or the Lender to perform any of its
obligations hereunder shall be a valid defense to, or result in any offset
against, any payments which such Borrower is obligated to make under any of the
Loan Documents. Without limiting any other provisions contained herein, each
Borrower hereby unconditionally and irrevocably waives, to the maximum extent
not prohibited by law, any right and all rights it may have to claim or recover
against the Agent or the Lender in any legal action or proceeding any special,
exemplary, punitive or consequential damages.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that the Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Each Borrower acknowledges that, with
respect to the Loan, such Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of the Agent, the Lender or any
parent, subsidiary or Affiliate of the Agent or the Lender. Neither the Agent
nor the Lender shall be subject to any limitation whatsoever in the exercise of
any rights or remedies available to it under any of the Loan Documents or any
other agreements or instruments which govern the Loan by virtue of the ownership
by it or any parent, subsidiary or Affiliate of the Agent or the Lender of any
equity interest any of them may acquire in any Borrower, and each Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to the Agent’s or the Lender’s exercise
of any such rights or remedies. Each Borrower acknowledges that each of the
Agent and the Lender engages in the business of real estate financings and other
real estate transactions and investments which may be viewed as adverse to or
competitive with the business of one or more Borrower Related Persons.

Section 10.21 Brokers and Financial Advisors. Each Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than CBRE, Inc. Each Borrower hereby agrees to pay any and
all fees due to CBRE, Inc. in connection with the transactions contemplated by
this Agreement and to indemnify, defend and hold the Agent and the Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person (including CBRE, Inc.) that such Person acted
on behalf of such Borrower in connection with the transactions contemplated
herein. The provisions of this Section 10.21 shall survive the expiration and
termination of this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and, from

101 

 

and after the date hereof, all prior agreements among or between such parties,
whether oral or written, between the Borrowers, the Lender and the Agent are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Duplicate Originals, Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

ARTICLE 11

THE AGENT

Section 11.1 Appointment and Authorization.

(a)       The Lender hereby irrevocably appoints and authorizes the Agent to
take such action as contractual representative on the Lender’s behalf and to
exercise such powers under this Agreement, the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, the Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lender.

(b)       Notwithstanding the foregoing, the Agent shall have the right to
delegate all or a portion of its duties, obligations and responsibilities with
respect to such administration and servicing of the Loan to a Servicer or
Servicers, and in such instance, in respect only of such duties, obligations and
responsibilities assumed by such Servicer pursuant to the applicable Servicing
Agreement (i) such duties, obligations and responsibilities of the Agent
hereunder with respect to such administration and servicing of the Loan
(including, without limitation, any liability associated therewith) shall be
borne by such Servicer, and (ii) all references to the Agent with respect to
such duties, obligations and responsibilities hereunder with respect to such
administration and servicing of the Loan shall be deemed to refer to such
Servicer. The Borrowers shall pay all of the fees, costs and expenses of the
Servicer, as well as all fees, costs and expenses in connection with the special
servicing or work-out of the Loan or enforcement of the Loan Documents,
including, special servicing fees, operating or trust advisor fees (if the Loan
is a specially serviced loan or in connection with a workout), work-out fees,
liquidation fees, attorneys’ fees and expenses and other fees and expenses in
connection with the modification or restructuring of the Loan. If at any time a
Servicer fails to perform its duties under its applicable Servicing Agreement or
resigns, then the Agent shall have the right to replace such Servicer and enter
into a replacement servicing agreement with such replacement Servicer.
Notwithstanding the foregoing right of the Agent to appoint a Servicer, the
Agent shall remain in all cases the party with respect to which all
correspondence and notices to and from the Borrowers and Guarantors are sent
and/or received.

(c)       Nothing herein shall be construed to deem the Agent a trustee or
fiduciary for the Lender or to impose on the Agent duties or obligations other
than those expressly provided for herein. Without limiting the generality of the
foregoing, the use of the terms “the Agent”, “Administrative the Agent”, “agent”
and similar terms in the Loan Documents with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Legal Requirements. Instead, use of such
terms is merely a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.

Section 11.2 Collateral Matters; Protective Advances.

(a)       The Lender hereby authorizes the Agent, without the necessity of any
notice to or further consent from the Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral, or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.

102 

 

(b)       The Lender hereby authorizes the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral as expressly permitted by, but only in accordance with, the terms
herein and of the applicable Loan Document. Upon request by the Agent at any
time, the Lender will confirm in writing the Agent’s authority to release
particular types or items of Collateral pursuant to this Section.

Section 11.3 Successor Agent. The Agent may resign as administrative agent under
the Loan Documents, provided it has obtained the prior Approval of the Lender,
and the Agent shall resign as such upon the Lender’s written direction. The
Agent may assign its rights and duties as administrative agent under the Loan
Documents to any to any other Person as it may determine, provided that the
assignment has been approved by Lender. Upon any such assignment, the successor
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the assigning Agent, and the assigning the Agent
automatically shall be discharged from its duties and obligations under the Loan
Documents and fully released from any claims arising thereunder. The Lender
shall have the right to appoint a successor or replacement Agent as it may
determine from time to time in the Lender’s discretion. After any retiring
Agent’s resignation hereunder as Agent, the provisions of the Loan Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Agent.

Section 11.4 Co-Lender Agreement. Each Borrower hereby acknowledges and agrees
that any one or more co-lender agreements may at any time be entered into
between the Agent and any or all Lenders (each a “Co-Lender Agreement”) pursuant
to which, among other things, the Lenders party thereto shall agree upon the
rights of the Lenders as among themselves and the manner in which Agent shall
administer the Loan. Any Co-Lender Agreement will be solely for the benefit of
the Agent and the applicable Lenders, and none of the Borrowers or any Guarantor
or any other Person shall be a third-party beneficiary of any of the provisions
therein or have any rights thereunder or be entitled to rely on any of the
provisions contained therein. Neither the Agent nor any Lenders shall have any
obligation to disclose to any Borrower or any Guarantor or any Affiliate of any
of them the contents of any Co-Lender Agreement. The Borrowers’ obligations
under the Loan Documents are and will be independent of any Co-Lender Agreement
and will remain unmodified by the provisions thereof (although each Borrower
acknowledges that with respect to certain approvals, calculations and other
decisions hereunder, any Co-Lender Agreement may require the Agent to consult
with or receive the approval of one or more Lenders prior to providing its own
approval or determination regarding the same).

[the remainder of this page intentionally left blank]

103 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWERS:

 

PLYMOUTH MWG 11601 SOUTH CENTRAL LLC,

PLYMOUTH MWG 13040 SOUTH PULASKI LLC,

PLYMOUTH MWG 28160 NORTH KEITH LLC,

PLYMOUTH MWG 13970 WEST LAUREL LLC,

PLYMOUTH MWG 1445 GREENLEAF LLC,

PLYMOUTH MWG 1750 SOUTH LINCOLN LLC,

PLYMOUTH MWG 3841 SWANSON LLC,

PLYMOUTH MWG 6000 WEST 73RD LLC,

PLYMOUTH MWG 6510 WEST 73RD LLC,

PLYMOUTH MWG 6558 WEST 73RD LLC,

PLYMOUTH MWG 6751 SOUTH SAYRE LLC,

PLYMOUTH MWG 7200 SOUTH MASON LLC,

PLYMOUTH MWG 5110 SOUTH 6TH LLC,

PLYMOUTH MWG 525 WEST MARQUETTE LLC and

PLYMOUTH MWG 1796 SHERWIN LLC,

each a Delaware limited liability company

 



By:Plymouth MWG Holdings LLC,
a Delaware limited liability company, its manager

 

By:Plymouth Industrial OP, LP,
a Delaware limited partnership, its manager

 

By:Plymouth Industrial REIT, Inc.,
a Maryland corporation, its general partner

 

By:       /s/Pendleton P. White, Jr.

Name:  Pendleton P. White, Jr.

Title:    President

 

 

 



[Signature Pages to Loan Agreement]



 

 

Plymouth MWG Holdings LLC,

a Delaware limited liability company

 



By:Plymouth Industrial OP, LP,
a Delaware limited partnership, its manager

 

By:Plymouth Industrial REIT, Inc.,
a Maryland corporation, its general partner

 

By: /s/ Pendelton P. White, Jr.    

Name: Pendleton P. White, Jr.

Title: President

 

 



[Signature Pages to Loan Agreement]

 

 

 

AGENT:

 

SPECIAL SITUATIONS INVESTING GROUP II, LLC, a Delaware limited liability
company,

as administrative agent

 

 

By:/s/ Michael Ungari   

Name:       Michael Ungari

Title:       Vice President

 

 

 

 

LENDER:

 

special situations investing group ii, llc, a Delaware limited liability company

 

 

By:/s/ Michael Ungari    

Name:       Michael Ungari

Title:       Vice President

 

 



[Signature Pages to Loan Agreement]

 



 

 

Schedule 1

 

(Borrowers and Properties)

 

 

 

Borrower

 

Property Owned by Such Borrower

Plymouth MWG Holdings LLC

 

N/A

Plymouth MWG 11601 South Central LLC

 

11601 S. Central Avenue, Alsip, IL

Plymouth MWG 13040 South Pulaski LLC

 

13040 South Pulaski Road, Alsip, IL

Plymouth MWG 28160 North Keith LLC

 

28160 North Keith Drive, Lake Forest, IL

Plymouth MWG 13970 West Laurel LLC

 

13970 W. Laurel Drive, Lake Forest, IL

Plymouth MWG 1445 Greenleaf LLC

 

1455-1645 Greenleaf Avenue, Elk Grove Village, IL

 

Plymouth MWG 1750 South Lincoln LLC

 

1750 South Lincoln Drive, Freeport, IL

Plymouth MWG 3841 Swanson LLC

 

3841-3865 Swanson Court, Gurnee, IL

Plymouth MWG 6000 West 73rd LLC

 

6000 West 73rd Street, Bedford Park, IL

Plymouth MWG 6510 West 73rd LLC

 

6510 West 73rd Street, Bedford Park, IL

Plymouth MWG 6558 West 73rd LLC

 

6558 West 73rd Street, Bedford Park, IL

Plymouth MWG 6751 South Sayre LLC

 

6751 S. Sayre Avenue, Bedford Park, IL

Plymouth MWG 7200 South Mason LLC

 

7200 South Mason Avenue, Bedford Park, IL

Plymouth MWG 5110 South 6th LLC

 

5110 South 6th Street, Milwaukee, WI

Plymouth MWG 525 West Marquette LLC

 

525 West Marquette Avenue, Oak Creek, WI

Plymouth MWG 1796 Sherwin LLC

 

1796 Sherwin Avenue, Des Plaines, IL

 

 

 

 

 